20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 1 of 148

Case 1

 

 

 

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 2 of 148

COMMONWEALTH OF MASSACHUSETTS

The Trial Court
Superior Court Department
Middlesex, ss.
Sandra Padilla, )
Plaintiff ) COMPLAINT
) and Jury Trial Demand
Vv. )
) 8/31/2020
Highgate Hotels, L.P. d/b/a )
Courtyard by Marriott, ) JP
Defendant ) RECEIVED

INTRODUCTION

Defendant failed to accommodate the Plaintiff’s high-risk pregnancy by
refusing her a stool to sit on, scrutinizing her, yelling at her, threatening her,
and disciplining her. Plaintiff was subjected to a hostile work environment
because of her sex, pregnancy, and pregnancy-related disabilities. The work
situation was so hostile that Plaintiff had a seizure on the job, fainted, started
bleeding, and had to be taken to the hospital, Adding insult to injury,
Defendant failed to return her to work after she filed an application for
workers’ compensation benefits for another on-the-job work injury. Plaintiff
presents three claims: 1) sex discrimination; 2) handicap discrimination; and 3)
workers’ compensation retaliation. The particulars of the Plaintiff's allegations

are as follows:
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 3 of 148

PARTIES

i. The plaintiff Sandra Padilla (“Ms. Padilla” or the “Plaintiff”) is a
female with a last and usual residence in East Boston, Suffolk County,
Massachusetts, At relevant times, Ms. Padilla was a resident of Malden,
Middlesex County, Massachusetts.

2. The defendant Highgate Hotels, L.P. d/b/a Courtyard by
Marriott (“Highgate” or the “Defendant”) is a real estate investment and
hospitality management company with a principal place of business at 545 E,
John Carpenter Freeway, Suite 1400, Irving, Texas 75062. Highgate operates
the Boston Marriott Cambridge, a hotel located at 777 Memorial Drive,
Cambridge, Middlesex County, Massachusetts, where it employed the Plaintiff,

3. Highgate operates more than 100 hotels and approximately 30,000
rooms in the United States and Europe.

4, __ Highgate employed more than 6 employees at all relevant times.

ADMINISTRATIVE AND JURISDICTIONAL
PREREQUISITES TO SUIT ©

5, Ms. Padilla timely filed a charge of discrimination with the
Massachusetts Commission Against Discrimination on or about April 27, 2018.

6. Ms, Padilla’s charge was subsequently withdrawn in

contemplation of bringing this action.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 4 of 148

7. This Court has jurisdiction over this matter pursuant to G.L. c.
151B, §9.

8. Venue is proper in this county pursuant to G.L. c. 151B, §9, as the
Plaintiff resided in this county at relevant times and worked for the Defendant
in this county; and one or more of the acts of discrimination affected the
Plaintiff in this county.

9, All administrative and jurisdictional prerequisites to suit have been
satisfied.

FACTS

10. Beginning on or about September 2016, Sandra Padilla was hired
by the Defendant to work as a Front Desk Agent at the Boston Marriott
Cambridge, located in Cambridge, Middlesex County, Massachusetts,

11. Ms, Padilla’s job performance was satisfactory or above at all
relevant times.

12. Ms. Padilla was never disciplined for any on-the-job misconduct
and only received formal disciplinary action after she informed her employer
about her pregnancy and her need for accommodation,

13, On or about June 2017, Ms, Padilla became pregnant.

14, Onor about June 24, 2017, Ms. Padilla notified the Defendant
that she was pregnant. Specifically, Ms. Padilla told her supervisors, Stmone

Elliot and Matthew Shanley, about her pregnancy,

3
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 5 of 148

15. For medical reasons, Ms. Padilla’s pregnancy was considered to be
“high risk”,

16. Ms. Padilla suffered from severe pregnancy complications,
hyperemesis gravidarum (severe form of morning sickness) and placenta previa
(when a pregnant woman's placenta blocks the opening to the cervix that |
allows the baby to be born), serious medical conditions that require medical
care and treatment and can be life threatening.

17, In July 2017, Ms. Padilla started experiencing symptoms of
hyperemesis gravidarum, which caused her to go to the hospital, Ms, Padilla
provided the Defendant with doctor notes, which stated that she needed to be
out of work for a week at atime, She provided the doctor notes to her
supervisors, Simone Elliot and Matthew Shanley, who provided them to
Lindsey Samuels, then employed as the Property Manager for the Defendant.

18. Ms. Padilla provided various medical notes to her employer,
explaining that she was pregnant, that she had been diagnosed with
hyperemesis gravidarum, and that she was undergoing medical treatment and
attending medical appointments. Her medical notes refenced her pregnancy
and her pelvic and abdominal pain as well as her significant nausea and
vomiting.

19, Prior to her pregnancy, Ms. Padilla successfully performed on the

job, achieved excellent results, and got along well with customers, co-workers,

4
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 6 of 148

supervisors, and upper-level managers. She was evaluated highly and praised
for her work.

20. After she became pregnant, Ms. Padilla experienced hostility from
her managers, was subjected to unlawful threats, and was encouraged to quit
her job.

21. Ms. Padilla requested accommodations (including but not limited
to the use of a stool to sit on at work), Ms, Padilla observed the Defendant’s
displeasure in her requests for accommodation.

22. Ms. Padilla also observed the Defendant’s mounting displeasure
in her use of sick time to care for herself when she experienced morning
sickness while pregnant and suffered from other medical issues related to her
pregnanicy,

23, Ms. Padilla repeatedly requested a stool to sit on in order to
alleviate pressure (from standing) on her pelvic area. Ms. Padilla also requested
other medical accommodations and provided medical notes from her doctors.

24, Plaintiff’s requests for accommodation included but were not
limited to: no heavy lifting: taking frequent breaks; taking time off from work
to attend necessary medical appointments; taking time out of work to rest and
recover at home; and to be allowed the opportunity to sit down at work.

25. ‘The accommodations Ms. Padilla requested were simple, easy to

administer, and free, ‘They amounted to little more than having the common

5
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 7 of 148

decency to give up your seat to a pregnant woman on the subway. Yet, the
Defendant failed to accommodate her, started issuing her formal written
disciplinary action for the first time since she started working at the hotel,
threatened to terminate her, suggested to her that she should quit her job, and
harassed her to the point where she started bleeding during pregnancy on
multiple occasions, fainted at work, and had to-be taken to the hospital, fearing
for her unborn baby.

26. Defendant did not criticize Plaintiff’s job performance, which was
stellar, even while she was suffering from pregnancy-related disabilities. Rather,
Defendant took issue with Plaintiff needing time off from work and a stool to
sit on due to her high-risk pregnancy,

27, On or about August,31, 2017, Ms. Padilla spoke with Ms. Samuels
who told her that she would be written up for being absent from work even
though she had provided doctor's notes each time she was out.

28. Onor about August 31, 2017, Ms. Samuels also threatened Ms,
Padilla that if this continued her employment would be terminated, and that it
would be smart of Ms. Padilla to quit so that Ms. Samuels did not have to
terminate her,

29. In September 2017, Ms. Samuel left work early approximately
twice in a week due to her pregnancy-related disability, hyperemesis

gravidarum,
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 8 of 148

30. On or about September 13, 2017, Ms. Padilla was written up by
Ms, Samuels for calling out from her shifts in July and August 2017. Ms.
Samuels again told her that she should quit before she had to terminate her.

31, The September 13, 2017 disciplinary action that was taken against
the Plaintiff was the first formal disciplinary action taken against her
throughout the course of her employment, and it was issued to te Plaintiff
afer she provided the Defendant with at least 6 medical notes relating to her
high-risk pregnancy

32, Ms. Padilla was highly scrutinized due to her pregnancy and/or
her requests for accommodation, Ms. Padilla was more closely scrutinized and
monitored than her peers who were not pregnant,

33, ‘The scrutiny of Ms. Padilla included having a Human Resources
representative watch her via security camera while she was working at the front
desk to make sure that she was not sitting on a stool (a reasonable job
accommodation she had requested).

34. On or about September 26, 2017, Ms. Padilla’s supervisor
(Simone Elliot) told her that Alex Damp (Human Resources) had e-mailed her
and told her that he could see Ms. Padilla from the camera and that she could
not sit on a stool,

35. Mr. Damp e-mailed Ms. Elliot twice, and after the second e-mail,

she told Ms, Padilla that she was sorry, but she had. to take the stool away.

7
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 9 of 148

36. Ms. Padilla’s supervisor (Ms. Elliot) then took the stool away.

37. Three hours later, Ms. Padilla started bleeding a lot from the pain
from standing, which was frightening as bleeding during pregnancy can be a
sign of a miscarriage or other serious problem. Ms, Padilla had to leave work
early, suffering ehaiaal pain and extreme emotional distress, due to her
abdominal pain and bleeding,

38. On or about September 27, 2017, Ms. Padilla went to the hospital.
The hospital examined her and provided a medical note to the Defendant,
confirming the bleeding and the hospital visit, and requesting accommodation,
stating that Ms, Padilla needed to sit at the front desk and take frequent breaks.

39, On or about October 29, 2017, Plaintiff was issued a written
wamung for leaving early in September 2017, but not for September 26, 2017.
Plaintiff was again threatened with termination. Plaintiff’s manager told the
Plaintiff that her employment would be terminated if she received another
written warning.

40, On or about November 7, 2017, Ms. Padilla filed a grievance with
her union. The grievance went to Alex Damp, who got very upset and yelled at
her and the union representative. Mr. Damp kept saying that her health issues
due to her pregnancy were her problem. Ms, Padilla became upset during the
meeting and had a seizure, fainted, hit her head and belly, and was taken to the

hospital,
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 10 of 148

41. Onorabout November 13, 2017, Ms. Padilla went to a meeting
with Mr. Damp and Ms. Satnuels to discuss why he had taken the stool away
from her in September 2017. Mr. Damp said that Ms. Padilla could not prove
that he had sent the email and that nowhere in the law did it state that she
could call out from work for being pregnant. During the meeting, FMLA was
briefly mentioned, but she was not told what the process for applying was.

42. Onor about November 2017, Ms. Padilla hired an attorney who
sent a letter to the Defendant reporting discrimination and asking that Ms.
Padilla not be disciplined any further, In response, the Defendant denied Ms.
Padilla’s allegations and failed and refused to investigate, remedy or deter.
discrimination,

43, Ms, Padilla went on maternity leave on or about February 2018.

‘44, Ms. Padilla came back to work after her maternity leave, but later
injured her back while on duty. Ms. Padilla then filed a claim for workers’
compensation, which was denied by the Defendant. Rather, Ms. Padilla took . -
an unpaid medical leave and has not been returned to work, even after being. ..
medically cleared to work by her doctors.

45, Despite repeated requests to return to work and repeated
promises that she would be returned to work, Defendant has failed and refused
to return her to her former position or to otherwise put her on the work

schedule.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 11 of 148

46. Plaintiff has been damaged by the Defendant’s acts and.
omissions.
CLAIMS
COUNT I
Sex/Pregnancy Discrimination
G.L. c. 151B, §§4(1, 4A and 5)

Plaintiff realleges, reasserts, and incorporates by reference the facts and
allegations stated in the previous paragraphs,

47, Byrits conduct, as more particularly described above, the
Defendant discriminated against the Plaintiff in the terms and conditions of her
employment on account of her sex anid her pregnancy in violation of G.L. c.
151B, §4(1).

48. Defendant discriminated against Ms. Padilla based on her sex,
female.

49, Defendant discriminated against Ms. Padilla based on her
pregnancy.

50. Defendant’s treatment of Ms. Padilla was motivated by her sex
and pregnancy.

51, Defendant's conduct in violation of law, as more particularly set

forth above, was willful, or, in the alternative, carried out in reckless disregard

for Ms. Padilla’s rights and the Defendant’s corresponding duties.

10
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 12 of 148

52. Defendant’s conduct, as more particularly described above,
violated G.L, c. 151B, §4.

53,  Defendant’s conduct, as more particularly described above,
subjected the Plaintiff to disparate treatment based on her sex.

54, Defendant treated Ms. Padilla differently than her male co-
workers because she was a pregnant woman, and they adhered to the
stereotype that pregnant women are substandard employees.

55. Defendant disciplined Ms, Padilla and threatened her because of
her sex and/or pregnancy.

56. By its conduct, as more particularly described above, the
Defendant discriminated against the Plaintiff, Ms. Padilla, in the terms and
conditions of her employment on account of her sex and pregnancy in
violation of G.L, c. 151B, §4(1 and 4A).

57.  Defendant’s conduct, as more particularly described above,
created a hostile work environment based on Plaintiff's sex/ pregnancy.

58. Ms. Padilla has been substantially damaged by the defendants’ acts
and omissions includmg, but not limited to loss of wages, benefits, reputation,
and earning capacity, emotional distress, physical harm, and attorney's fees and
costs.

59, Defendant is liable to Ms. Padilla for the violations set forth

above.

Af
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 13 of 148

COUNT Ii
Handicap Discrimination
G.L. c. 181B, §4(16)

Plaintiff realleces, reasserts, and incorporates by reference the facts and
allegations stated in the previous paragraphs.

60. Ms. Padilla was at all relevant times handicapped or perceived to
be handicapped within the meaning of G.L. c, 151B, §1(17),

61, Plaintiff was at all relevant times qualified for her job within the
meaning af G.L, c. 151B, §1(16).

62, Plaintiff was at all relevant times able to perform the essential
functions of her job with or without reasonable accommodation.

63. By its conduct, as more particularly described above, Defendant
discriminated against the Plaintiff in the terms and conditions of her
employment on account of her perceived/real handicap in violation of G.L. c,
151B, §4(16).

64. By its conduct, as more particularly described above, Defendant
failed to engage in an interactive process and/or reasonably accommodate Ms.
Padilla’s perceived/ real handicap,

65, Defendant unlawfully threatened the Plaintiff and tried to get her
to quit her job because of her perceived/real handicap in violation of the law.

66. Defendant unlawfully disciplined the Plaintiff because of her

perceived/ real handicap in violation of the law,

12
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 14 of 148

67. Defendant subjected the Plaintiff to a hostile work environment
because of her perceived/real handicap.

68. Defendant subjected the Plaintiff to disparate treatment because
~ of her perceived/ real handicap.

69. Defendant failed and refused to return the Plaintiff to work
because of her perceived/real handicap,

70. Detendant’s conduct, as more patticularly described above, was
willful and. knowing.

71. Defendant failed or refused to adequately, promptly, and fairly
investigate and remedy Ms. Padilla’s conrplaints of discrimination.

72, Plaintiff was harmed by the Defendant’s failure to adequately
investigate and remedy her complaints of discrimination,

73.  Defendant’s failure to adequately investigate and remedy Ms.
Padilla’s complaints violates M.G.L. c. 151B.

74. Ms, Padilla has been damaged by the Defendant’s acts and
omissions as more particularly set forth above.

75, Defendant ts liable to Ms, Padilla for the violations set forth

above.

COUNT Il
Workers’ Compensation Retaliation, in violation of
G.L. 152, §75B

43
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 15 of 148

Plaintiff realleges, reasserts, and incorporates by reference the facts and
allegations stated in the previous paragraphs,

76. Defendant unlawfully retaliated against the Plaintiff for her
protected activity ios the Massachusetts Workets’ Compensation Act, G.L.
c. 152, 91,

77.  Byits conduct, as more particularly described above, the
Defendant violated G.L. c. 152, §75B by discharging, refusing to hire, or
otherwise discriminating against the Plaintiff because she applied for workers’
compensation benefits.

78. Defendant knew or should have known that it was retaliating
against the Plaintiff on the basis of her application for workers’ compensation
benefits.

79. Defendant failed and refused to return the Plaintiff to work in
retaliation for her application for workers’ compensation benefits.

80,  Defendant’s conduct in violation of law, as more particularly set
forth above, would not have occurred but for the Plaintiff’s application for
workers’ compensation. benefits.

81. Defendant’s’ conduct, as more particularly described above,
caused the Plaintiff substantial damage, including, but not limited to, loss of
wages, benefits, reputation, and earning capacity, emotional distress, physical

harm, and attorney's fees and costs.

14
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 16 of 148

WHEREFORE, Plaintiff respectfully requests that this Court declare

that the Defendant violated the law and order:

a.

that the Defendant cease and desist from any further
discriminatory actions;

that the Plaintiff be compensated for any loss of wages, back
pay, and/or benefits incurred as a result of the unlawful acts;
that the Plaintiff be compensated for any future loss of wages,
front pay, and/or benefits incurred as a result of the unlawful
acts;

that the Plaintiff be awarded an amount of money which will
fairly compensate her for her emotional and physical pain and
suffering and for damage to her reputation and earning
capacity;

that the Defendant pay the Plaintiff’s costs and attomey’s fees
resulting from this action;

that the Defendant pay the Plaintiff interest;

that the Defendant be ordered to pay the Plaintiff

punitive/ multiple/ liquidated damages; and

such additional relief as may be just and proper and/or will
make the plaintiff whole, including but not limited to equitable

relief, as the Court deems just and proper.

15
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 17 of 148

JURY DEMAND

Plaintiff demands a jury trial on all applicable issues.

Dated: August 31, 2020

ae

“Lori A. Jodém~

Respectfully submitted,
Sandra Padilla,
Plaintiff,

By her attomey,

if) gY 4

LY a

yy es A A
oie ff ‘
ra HLA, hee ee eu

 

BBO # 655840
lori@theemploymentlawyers.com
Powers, Jodoin, Margolis & Mantell LLP
{11 Devonshire Street, Suite 400
Boston, MA 02109

(617) 742-7010

(617) 742-7225 (Fax)
www.theemploymentlawyers.com

16
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 18 of 148

Case 1

 

 

 

 

 
Zoe V4

OyF0\

Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 19 of 148

é
*

Ody, A ,
Noy ies Ony,,
ree,

Commonwealth of Massachusetts Step be, Se
MIDDLESEX,S8. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO, POS I= Cv- Of1Q}

Sane Oh, ‘reli la. , PLAINTIFF(S»,
vy Highoate Hotels, L,? alie|o
ar

iBEFENDANTIS)

  

" SUMMONS

Wt A Ae, Hotels, UL iC Marriott
THIS SUMMONS {5 DIRECTED To . (Defendant's name)

You are helng sued. The Plainiifi(s) namad above has started a laweult against you. A copy of the
Plaintiff's Complaint filed against you Is attached to this summons and the orginal complaint has baen .
fliad in the “Widdleser: Soeerivéoer YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.
You must respond to this Jawsuit In writing within 20 days. Ifyou do not respond, the court may decide
the case against you and award the Plaintiff everything aeked for in the complaint, You will also lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even Hf you expect
to resolve thie matter with the Pleinthf. if you need more time to respond, you may requestan

“extension of time in writing from the Court.
How te Respond, To respond to this lawsuit, you must file a written response with the court and maila
copy to the Plaintff's Attorney (or tha Platntitf, If unrepresented}. You can do this by:

{
a ting your slaned oflginal response with the Clark's Office for Civil Business, {VY\idlel leseBouet? par uf

WA (address), by mall or In person, AND

ZF Floor, Delivering or mailing a copy of your reaponse to the Plaintitf's Attorney/Plalntiff at the followin:
olan, ear Hast, elev, Wahi art MVlantehh LuP, Wn ‘Devens Wire,
5, What to include In your response. An “AnSwer" {s ona type of response toa Complaint. Your Answer .
MA Sirens,

Must state whether you agree at disagres with the fact(s) allagad in each paragraph of the Complalnt,

‘ Some defenses, called affirmative defenses, must be stated In yourAnswer or yau may lose your tight to OSton,
use them In sourt, lf You have any celal agalhst the PlatndH (referred fo as counterclalins) that are WA
based on the same faats or trahgacilon described fn the Complalnt, then you must include those claims
tn your Answer. Otherwise, you may loge your right to sy the Plaintiff about anything related fo thle CA } oF
laweult. Ifyou went to have your case heard by a Jury, you must specifically’ request a jury trial in your
Answer or |n 4 written demand fora Jury frlal that you must send fo the other side and file with the
court no more than 10 days attersending your Answer, You can also respond to a Complalné by filling a
"Motion to Dismiss,” if you ballaya that the complaint [a lagally invellet or legally Insufficlent, A Matlon
to Dismiss must be based on one of the legal deficiencles of reasons Ilsted under Mass. R. Civ. B12. lf
you ara fillng a Motion ta Disniiss, you must aiso comply with the filing prooedyres for “Civil Motions”
daseribed in the rules of the Court In which the complalnt was filed, avallable at
WWW, Ma6s.96V, Courte/case-leqalres/rulas of court,
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 20 of 148

Legal Assistance. You may wish to get legal halp from a lawyer, Ifyou cannot get jagal help, some basic
information for people whe represent themselves Is available at wwwimass. govicaurts/selfheip.

Required lafermation on all filings: The “clvit docket number appearing at the top of this notica Ie the
case number assigned to this case and must appear on the front of your Answer ar Motion to Disemisa

You should refer to yourself as tha “Defendant” .

Witness Hon. Judith Fabricant, Chlef Justices on AS 2080.
HELV Mew

uiien A, Suffivan
Clerk-Maglstrate

Note: The number assigned to the Gomplaint by the Clerk-Magisirata at the beginning of the lawsult should be indiealed on the
summans before It is aarved on the Defendant,

PROOF OF SERVICE OF PROCESS

| heraby certify that on , 20___., } served a copy of this aummans,
together with a copy of the complaint in this action, on the defendant named In this summons, in the
following manner (See Mass, R, Civ, P, 4(cf\(1-5)):

 

 

 

 

 

Dated: .20 ’ Signature:
NB, TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

si/ty nb

 

 

 

 
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 21 of 148

Case 1

 

i

ge

ae
Cn mie
on ee Bead

 

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 22 of 148

y

Lt

 

 

 

 

 

 

 

 

 

 

 

 

 

CIVIL ACTION COVER SHEET BOGKET NUMBER Trial Court of Massachusetts [figs
en aol The Superior Court file
PLAINTIFF(Sk Sandia Padila
Middiesex

ADDRESS: 430 Boner Steet, Apt. E
Fesl Boston, MA 02128 DEFENDANT(S: Highgate Hotels, £.P, dofa Courtyard by Mariott
ATTORNEY: Lari A, Jodoin, Esq. :
ADDRESS: Powers, Jodcin, Margolis & Mamiell LLP ADDRESS: 546 £. John Gerpenter Fmeway, Suita 1400
$71 Devonshire Street, Suite 400 leving, Foxe 76062 fopereiing the Bostan Marfotl Cambridge, 777 Memortal Drive, Cambridge, 4

 

Boston, MAO210a

 

 

 

 

 

*lf"Gttier” please daseribe:

 

HAS A JURY CLAIM BEEN MADE?

BRO: S6SR40
TYPE OF ACTION AND TRACK DESIGNATION (see reverse sida)
CODE NO. TYPE OF ACTION (apacity) TRACK
B22 Employment Diseriminatian F

[x] YES

[-[] No

 

Is thare a elaim undor GL. c. 934?
[] ¥Es NO

Por thie form, distegand double of ireble damage claims; Indicate single demages only,

A. Decumentad medical expanses to date:

 

TORTGLAIMS
{aitach additioral sheets as necessary)

 

 

(5 this a class getlon Gider Mass, R. Clv, P. 237
| } YES NO

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, §3A4
The following ts 2 full, Itemized and detailed statertent of the facts on which the aoe plaintiff or plaintiff's counsef najles to detenrina money damages.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Attomey?/ Unrepresented Ptaintiff: X ah fi i

 

 

 

   

 

4. Fotal hosoitel expenses Gah ie js
2, Pola) doctor expenses aT 3
4, Talat chirgpeactle expenses i ‘ete “OF COU 5
4, Total phyeical therapy expeisses a FOR bi ROUNTE LIRDL ESE . §
5. Tetaf olfier expenses (describe balow) _
SEP 02 2020 4.
B, Documented lost wages end compensation To data... S
C, Documented property damages {o date p =
/D, Reasonably anticipated future medical and hospital expenses feo. basing Pacts ramtestivinerrmorinsiie 1%
E Reasonably anticipated lnst wages : fake Z ZH i $
F. Otherdacumented lems of darnages (describe below) ... soevervessscreetsLigsgi sees cat feat ales BOK ssosuonecsses g
tS. Briefly describe plaintiffs Injury, Including the nature and extant of injury:
Lost wages, benefits, and severe emallonal distess due to harassment whila pregnan(| reaulling in balng takan to hospital.
TOTAL (4-F}:5350,000.00+
Defendant jasued unlawis discipiing, threals of termination, and falled to return Plainuif te work despite madica! clearance, ————
AGT CLAIM.
(aflach additforial sheets as necessary}
This action Includes a claim involving collection of a debt Incurred pursuantio a cevoliing credit agreament, Maga, R. Clv, P. .4¢a},
Provide a detailed description of clatm(e):
TOTAL:

Data: 8/4/2020

 

NA,

[RELATED ACTIONS: Please provide the case number Gage name, and aunty of any related actions pending in the Superior Court,

 

Rute 1:18) requiring that | provide my clients with information abeut court-cont
advantegas and disadvantages of the various matheds of dispute resalution.

 

Signature of Attomey of Record: X (A. fo

CERTIFICATION PURSUANT 7G SJG RULE 4:18
I hereby certify that | have complied with requirements of Rula 5 of the Supreme Judicial Gourt Uniform Rules an Dispute Resolution (SJC
necled dispute resolution services and discuss with them the

STL

Date: BIS 1/2920

 

a L/

 

 
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 23 of 148

Case 1

 

ie

 

: ae
ve

es

BES

|

#
oy

g

d

Pa

ihc

fi

iu | fe eee
Wier dans

ve
AW
ag

fe

3

Ms

Xs,

Hee gee es
“at

tte

fH

FS:

 

 

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 24 of 148

cd

 

COMMONWEALTH OF MASSACHUSETTS

> The Trial Court
_ Superior Court Department
| Middlesex, ss. .
2081-cv-02121
 Sandéa Padilla, )
Plaintiff )
)
¥. )
)
Highgate Hotels, L.P. d/b/a )
. Coustyard by Martiott, - )
Defendant | }

MOTION FOR APPOINTMENT AS SPECIAL PROCESS SERVER
AND ORDER OF APPOINTMEN'T

Tn accordance with the provisions of Rile 4{c) of the MR.CP,,;the
undersigned hereby motions this Honorable Court for the appointment of
QUICKSERVE ALLSTATE PROCESS SERVERS as process server in the
above-entitled action, The undersigned swears that to the best of her
lnowledge and belief the person to be appointed process server is a Constable
who isexperienced in the service of process, is 18 years of age or over and is

not a party to this action.

   

“Deputy tata Clerk

( ra 4.)
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 25 of 148

Case 1

 

 

 

 

 
Case 1:20-cv-12282-MLW Document 1-1

Filed 12/23/20 Page 26 of 148

 

 

 

 

 

DOCKET NUMBER .
CIVIL TRACKING ORDER Trial Court of Massachusetts
(STANDING ORDER 1- 88) 2081CV02121 The Superior Court
ale Sandra vs. Highgate Hotels, L.p, D/B/A Courtyard By Marriott Ailisroe] ni Selly Gia Gee
2 . Highg otels, L.p. ourtyard By Mario Middlesex County
Ta: File Copy COURT NAME 2 ADDRESS
Middlesex County Superior Court - Woburt
260 Trade Center

Woburn, MA 07801

 

 

 

TRACKING ORDER -
You are hereby notified that this case is on ihe track

Order 1-88. The order requires that the various stages of litigation described below must be completed nat later

than the deadlines indicated.

STAGES OF LITIGATION

F « Fast Track
referenced above as per Superior Gourt Standing

DEADLINE

 

SERVED BY FILED BY HEARD BY

 

Service of process made and retum filed with the Court

1173072020

   

 

Response to the complaint filed (also see MRCP 12)

12/31/2020

o eng

 

{AR motions under MRGP 72, 19, and 20

12/31/2020 02/01/2021 03/01/2021

 

A motions under MRCP 15

12/31/2020 62/01/2021 03/01/2021

 

All discovery requesis and depositions served and non-expert
depositions completed

pe/29/2021 ae

 

Ajl motions under MRCP 66

 

07/29/2021 08/30/2021

 

12/27/2021

 

 

  

 

 

 

 

 

 

Fina! pre-trial conference held and/or firm tral date set
Case shall be resolved and judgment shall issue by o9/0a/2022
The final pre-trial deadiine is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

‘This case |s assigned to

 

 

DATE ISSUED ABSISTANT CLERK

09/02/2020 Martha Fulham

PHONE
(781)939-2760

 

 

 

DateTime Printed 0-02-2020 41)25758

SOWING CaaoTe

 
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 27 of 148

Case 1

 

 

te Rag a
AN ee,

ie re ‘i

at aed &

ye

ne

i

pa.

is ERLE #

A

ae

i

8

:

4

He

nae ae

a

ie

;

“ iv ie

«
SAN AOE Me
ie te is

;

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 28 of 148

COMMONWEALTH OF MASSACHUSETTS

 

 

MIDDLESEX, ss SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURT
CIVIL ACTION NO, 2081CV02121
)
SANDRA PADILLA, )
)
Plaintiff, }
)
Vv. )
)
HIGHGATE HOTELS, L.P. d/b/a )
COURTYARD BY MARRIOT, }
)
Defendant. )
i
NOTICE OF APPEARANCE

 

Please enter the appearance of Patrick M. Curran, Jr. of Ogletree, Deakins, Nash, Smoak

& Stewart, P.C. as counsel for Defendant Highgate Hotels, L.P. in the above referenced matter.

Dated: December 14, 2020

Respectfully submitted,

HIGHGATE HOTELS, L.P.
By its attorneys,

/s/ Patrick M. Curran, Jr,

Patrick M. Curran, Jr. (BBO #659322)
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C.

One Boston Place, Suite 3500

Boston, MA 02108

Telephone: (617) 994-5700

patrick. curran@ogletreedeakins.com
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 29 of 148

CERTIFICATE OF SERVICE

Thereby certify that on December 14, 2020 a true and correct copy of the foregoing
document was served by e-mail upon counsel for Plaintiff, as follows:

Lori A. Jodoin, Esq.
lori@theemploymentlaw yers.com

/s/ Patrick M, Curran, Jr.
Patrick M. Curran, Jr.

45279848.1
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 30 of 148

Case 1

 

 

PEM

€ ss

us
: y WW
Ve fa

i

ie

ak ae a Pcie Pollo’

f)

>

ir SiG.
eae 8 i
ee oe li

 

ee Geis
us ae r

ff
a

ues

ADP sie

ee
i: a A |
ne
a) io

ac

we ee 1

Nhe

s
i

a
oo

be
a

Wy
a

i

Pee

Sak i ie ae

 

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 31 of 148

COMMONWEALTH OF MASSACHUSETTS

 

MIDDLESEX, ss SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURT
CIVIL ACTION NO. 2081CV02121
)
SANDRA PADILLA, )
)
Plaintiff, )
)
v. )
)
HIGHGATE HOTELS, L.P. d/b/a }
COURTYARD BY MARRIOT, )
)
Defendant. )
)

 

DEFENDANT’S ASSENTED-TO MOTION FOR EXTENSION OF TIME
FO RESPOND TO PLAINTIFF’S COMPLAINT

Pursuant to Rule 6(b) of the Massachusetts Rules of Civil Procedure, Defendant
Highgate Hotels, L.P. hereby moves for an extension of time — to December 18, 2020 — within
which to file a pleading or motion in response to Plaintiff Sandra Padilla’s Complaint and
Demand for Jury Trial (the “Complaint’”). As grounds for this Motion, Defendant states as
follows:

, The current deadline for Defendant’s response to the Complamt is December 14,
2020.

S, Counsel for the Defendant requires additional lime to investigate the allegations
and to complete their preparation of Defendant’s response to the Complaint.

3. Accordingly, Defendant requests a four-day extension of the deadline—from
December 14, 2020, to December 18, 2020—so that its counsel will have sufficient time to

complete their preparation of Defendant’s response.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 32 of 148

4. This request for extension of time is made for good cause, and not for purposes of

delay or harassment, and no party will be prejudiced by the requested relief.

5. Plaintiff, through her counsel, has assented to the relief requested in this Motion.

WHEREFORE, Defendant respectfully requests that the Court grant it an extension of

time, to December 18, 2020, to file a pleading or motion in response to the Complaint pursuant

to Mass. R. Ciy. P, 12.

Assented to:

SANDRA PADILLA
By her attorney,

/s/ Lori A, Jodoin

Lori A. Jodoin

BBO # 655840
loi@theemploymentlawyers.com
Powers, Jodoin, Margolis & Mantel! LLP
111 Devonshire Street, Suite 400

Boston, MA 02109

(617) 742-7010

(617) 742-7225 (fax)

Dated: December 14, 2020

Respectfully submitted,

HIGHGATE HOTELS, L.P.
By its aitorneys,

/s/ Patrick M. Curran, Jr.

Patrick M. Curran, Jr. (BBO #659322)
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C.

One Boston Place, Suite 3500

Baston, MA 02108

Telephone: (617) 994-5700
patrick.curran@ogletreedeakins.com
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 33 of 148

CERTIFICATE OF SERVICE

Thereby certify that on December 14, 2020 a true and correct copy of the foregoing
document was served by e-mail upon counsel for Plaintiff, as follows:

Lori A. Jodoin, Esq.
lori@theemploymentlawyers.com

/s/ Patrick M. Curran, Jr,
Patrick M. Curran, Jr.

 

45278616.1
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 34 of 148

Case 1

 

at Aa

2

A

: iN

i

.

oe Ae,
eee
YW

i

i

be

3

ids
oi

me

Lae
he :

ea

tf

 

 

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 35 of 148

COMMONWEALTH OF MASSACHUSETTS

 

MIDDLESEX, ss SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURT
CIVIL ACTION NO. 2081CV02121
)
SANDRA PADILLA, )
)
Plaintiff, )
)
v. )
)
HIGHGATE HOTELS, LP. d/b/a )
COURTYARD BY MARRIOT, )
)
Defendant. )
}

 

DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

Pursuant to Supreme Judicial Court Rule 1:21, Defendant Highgate Hotels, L.P.
(“Highgate”) states as follows: Highgate is a Delaware Limited Partnership. Highgate’s General
Partner is Highgate Hotels GP LLC, a Delaware Limited Liability Company. No publicly-traded
company owns 10% or more of Highgate’s stock.

Respectfully submitted,

HIGHGATE HOTELS, L.P.
By its attorneys,

/sf Patrick M, Curran, Jr.

Patrick M. Curran, Jr. (BBO #659322)
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C.

One Boston Place, Suite 3300

Boston, MA 02108

Telephone: (617) 994-5700
patrick.curran@ogletreedeakins.com

 

Dated: December 14, 2020
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 36 of 148

CERTEFICATE OF SERVICE

Lhereby certify that on December 14, 2020 a true and correct copy of the foregoing
document was served by e-mail upon counsel for Plaintiff, as follows:

Lori A. Jodoin, Esq.
lori@theemploymentlawyers.com

/s/ Patrick M. Curran, Jr.
Patrick M. Curran, Jr.

45279678.1
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 37 of 148

Case 1

 

 

 

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 38 of 148

7

COMMONWEALTH OF MASSACHUSETTS

 

MIDDLESEX, ss SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURT
CIVIL ACTION NO. 2081CV02121
)
SANDRA PADILLA, )
)
Plaintiff, }
) 12/18/2020
v. )
)
HIGHGATE HOTELS, LP. d/b/a ) .
COURTYARD BY MARRIOT, ) RECEVED
)
Defendant, )
)

 

DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
AND JURY TRIAL DEMAND

Pursuant to Mass. R. Civ. P. 8, Defendant Highgate Hotels, L.P. (“Defendant”) responds
to the allegations in Plamtiff Sandra Padilla’s Complaint and Jury Trial Demand (the
“Complaint’’) as follows:

No response is required to the allegations contained in the unnumbered paragraph that
appears on the first page of the Complaint because Plaintiff has failed therein to comply with the
requirement of Mass. R. Civ. P. 10(b) that “[a]ll averments of claim .. . shall be made in
numbered paragraphs,” because certain of the allegations contained therein set forth legal
conclusions to which no response is required, and because certain of the remaining allegations
purport to restate the terms of written documents, which speak for themselves. To the extent that
a response to the allegations contained in the unnumbered paragraph that appears on the first
page of the Complaint is required, Defendant denies them except to the extent that they

accurately characterize, represent, or set forth the contents of written documents.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 39 of 148

PARTIES

1, Defendant admits only, on information and belief, that Plaintiff is a female, that
she resides in East Boston, Suffolk County, Massachusetts, and that she has in the past resided in
Malden, Middlesex County, Massachusetts. Defendant is without knowledge or information
sufficient to form a belief as to what period{s) of time Plaintiff means when she refers to
“relevant times,” and it therefore cannot admit or deny Plaintiffs allegations with respect to any

such time periods. Defendant denies any and all remaining allegations contained in Paragraph 1

of the Complaint.
2. Admitted.
ae Defendant admits only that it operates more than 100 hotels, some of which are in

the United States. Defendant denies any and all remaining allegations contained in Paragraph 3
of the Complaint.

4, Defendant is without knowledge or information sufficient to form a belief as to
what period(s) of time Plaintiff means when she refers to “all relevant times,” and it therefore
cannot admit or deny Plaintiff’s allegations with respect to any such period(s) of time. Further
answering, Defendant states that at all times during the course of Plaintift’s employment with
Defendant, it has employed more than 6 employees.

ADMINISTRATIVE AND JURISDICTIONAL
PREREQUISITES TO SUIT

5. Defendant admits only that, on information and belief, Plaintiff filed a charge of
discrimination with the Massachusetts Commission Against Discrimination on or about April
27, 2018. The remaining allegations contained in Paragraph 5 set forth legal conclusions to
which no response is required; to the extent that a response to those allegations is required,

Defendant denies them.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 40 of 148

6. Defendant is without knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph 6 of the Complaint.

7. The allegations contained in Paragraph 7 of the Complaint set forth legal
conclusions to which no response is required. To the extent that a response to those allegations is
required, Defendant states that it does not contest the Court’s jurisdiction over the subject matter
of this action.

8. Defendant admits only that Plaintiff worked for Defendant in Middlesex County,
Massachusetts and that (on information and belief) she has in the past resided in Middlesex
County, Massachusetts. Defendant is without knowledge or information sufficient to form a
belief as to what period(s) of time Plaintiff means when she refers to “relevant times,” and it
therefore cannot admit or deny Plaintiff's allegations with respect to any such period(s) of time,
Certain of the remaining allegations contained in Paragraph 7 set forth legal conclusions to
which na response is required; to the extent that a response is required, Defendant states that it
does not coniest venue in this matter, Defendant denies any and all remaining allegations
contained in Paragraph 8, including without limitation the allegation that Defendant commitied
one or more acts of diserininatiun that affected Plaintiff in Middlesex County.

9. The allegations contained in Paragraph 9 set forth legal conclusions to which no
response is required, To the extent that a response to those allegations is required, Defendant
states that it is without knowledge or information sufficient to form a belief as to the truth of the
allegations,

FACTS

10. Defendant admits only that it hired Plaintiff to work at the Boston Marriott
Cambridge (the “Hotel”), and that the Hotel is located in Cambridge, Middlesex County,

Massachusetts. Defendant denies any and all remaining allegations contamed in Paragraph 10 of
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 41 of 148

the Complaint. Further answering, Defendant states that 11 hired Plaintiffto work at the Hotel as
a Guest Services Agent in October 2016.

ll. Defendant is without knowledge or information sufficient to form a belief as to
what period(s) of time Plaintiff means when she refers to “all relevant times,” and it therefore
cannot admit or deny Plaintiff's allegations with respect to any such period(s) of time, Further
answering, Defendant states that Ms. Padilla’s job performance has been unsatisfactory during
various periods of time during the course of her employment with Defendant.

12. Defendant is without knowledge or information sufficient to form a belief as to
what Plaintiff means when she refers to “on-the-job misconduct,” and it therefore cannot admit
or deny Plaintiffs allegations with respect to such misconduct. Defendant denies any and ail
remaining allegations contained in Paragraph 12 of the Complaint.

13. Defendant admits only that, on information and belief, Ms. Padilla became
pregnant at some point mn 2017. Defendant is without knowledge or information sufficient to
form a belief as to the truth of the remaming allegations contained in Paragraph 13 of the
Complaint.

14. Defendant adinits only that, to the best of its knowledge, information, and belief,
Ms, Padilla notified Defendant of her pregnancy on or about July 14, 2017. Defendant is without
knowledge or mformation sufficient to form a belief as to the truth of her allegations concerning
the content of her alleged conversations with Simone Elhot and Matthew Shanley, or concerning
the date(s) on which those alleged conversations occurred. Defendant denies any and all
remaimimg allegations contained in Paragraph 14 of the Complaint.

13. Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 15 of the Complaint.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 42 of 148

16. Defendant is without knowledge or information sufficient to form a belief as to
the truth of the allegations contained im Paragraph 16 of the Complaint.

17. Defendant is without knowledge or information sufficient to form a belief as to
the iruth of the allegations contained in the first sentence of Paragraph 17 of the Complaint. The
allegations contained in the second sentence of Paragraph 17 purport to characterize or restate
the terms of written documents, which speak for themselves; Defendant denies those allegations
to the extent that they vary, misrepresent, misstate, or improperly characterize the contents of
fhose documents. In response to the allegations contained in the third sentence of Paragraph 17,
Defendant admits only that during the period from July 2017 through September 2017, it
received several written communications from medical providers concerning Ms. Padilla, and
that Defendant employed Lindsey Samuels as the Hotel’s Property Manager during that period.
Defendant is without knowledge or information sufficient to form a belief as to the truth of the
remaining allegations contained in Paragraph 17.

18. Defendant admits only that, during the course of Plaintiff's employment at the
Hotel, it received several written communications from medical providers concerning Ms,
Padilla. The remaining allegations contained in Paragraph 18 purport to characterize or restate
the terms of written documents, which speak for themselves; Defendant denies those allegations
to the extent that they vary, misrepresent, misstate, or improperly characterize the contents of
those documents.

19. Defendant admits only that, to the best of its knowledge, information, and belief,
(a) Plaintiff got along reasonably well with customers, co-workers, supervisors, and upper-level
managers before, during, and after her pregnancy, and (b) aside from repeated violations of
Defendant’s attendance policy, when she was not on leave Plaintiff generally performed her job

duties adequately during her employment for Defendant, Defendant denies the allegations
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 43 of 148

contained in Paragraph 19 of the Complaint to the extent that they vary from or are inconsistent
with the admissions contained in this Paragraph, and further denies any and all remaining
allegations contained Paragraph 19 of the Complaint.

20. Defendant denies the allegations contained in Paragraph 20 of the Complaint as
written,

21, Defendant admits the allegations contained in the first sentence of Paragraph 21
of the Complaint. Defendant denies any and all remaining allegations contained in Paragraph 21.

22. Defendant denies the allegations contained in Paragraph 22 of the Complaint as
written.

23. Defendant admits only that Plaintiff requested permission to sit on a stool while
working, that Plaintiff requested other accommodations, and that Defendant received written
communications from medical providers concerning Ms, Padilla. Defendant denies the
allegations contained in Paragraph 23 of the Complaint to the extent that they vary from or are
inconsistent with the admissions contained in this Paragraph, and further denies any and ail
remaining allegations contatned Paragraph 23 of the Complaint.

24, Some or all of the allegations contained in Paragraph 24 purport to characterize or
restate the terms of written documents, which speak for themselves; Defendant denies those
allegations to the extent that they vary, misrepresent, misstate, or improperly characterize the
contents of those documents, To the extent that any of the allegations contained tn Paragraph 24
do not purport te characterize or restate the terms of written documents, Defendant denies them.

25. Defendant denies the allegations contained in Paragraph 25 of the Complaint as
written.

26. Defendant denies the allegations contained in Paragraph 26 of the Complaint as

written.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 44 of 148

27. Defendant admits only that Ms. Samuels met with Plaintiff on or about August
31, 2017, Defendant denies any and all remaining allegations contained in Paragraph 27 of the
Complaint.

28. Defendant denies the allegations contained in Paragraph 28 of the Complaint as
written,

29, Defendant denies the allegations contained in Paragraph 29 of the Complaint as
written.

30. Defendant admits only that on or about September 13, 2017, Plaintiff received a
written warning for violating the Hotel’s attendance policy. Defendant denies the allegations
contained in Paragraph 30 of the Complaint to the extent that they vary from or are inconsistent
with the admissions contained in this Paragraph, and further denies any and all remaining
allegations contained Paragraph 30 of the Complaint.

31. Defendant denies the allegations contained m Paragraph 3! of the Complaint as
written.

32. Defendant denies the allegations contained in Paragraph 32 of the Complaint as
written,

33. Defendant denies the allegations contained in Paragraph 33 of the Complaint as
written.

34, Defendant denies the allegations contained in Paragraph 34 of the Complaint as
written, Further answering, Defendant states that Plaintiff first submitted documentation from a
medical provider indicating that she “should be allowed the opportunity to sit down at work
when she requests to do so” on or after September 27, 2020, that Plaintiff was nevertheless
permitted to sit during shifts before Defendant received such documentation, and that Plaintiff

was permitted to sit during her shifts after Defendant received such documentation.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 45 of 148

35. Defendant admits only that, during the course of his employment with Highgate,
Mr. Damp sent a number of e-mails to Ms. Elliott on a variety of topics. Defendant denies the
remaining allegations contained in Paragraph 35 as written, Further answering, Defendant states
that Plaintiff first submitted documentation from a medical provider indicating that she “should
be allowed the opportunity to sit down at work when she requests to do so” on or after
September 27, 2020, that Plaintiff was nevertheless permitied to sit during shifts before
Defendant received such documentation, and that Plaintiff was permitted to sit during her shifts
after Defendant received such documentation.

36, Defendant denies the allegations contamed in Paragraph 36 of the Complaint as
written, Further answering, Defendant states that Plaintiff first submitted documentation from a
medical provider indicating that she “should be allowed the opportunity to sit down at work
when she requests to do so” on or after September 27, 2020, that Plaintiff was nevertheless
permitted to sit during shifis before Defendant received such doctnnentation, and that Plaintiff
was permitted to sit during her shifts after Defendant received such documentation.

37. Defendant admits only that on or about September 26, 2017, Plaintiff left work
before the end of her scheduled shift. Defendant is without knowledge or information sufficient
to form a belief as to the truth of the remaining allegations contained in Paragraph 37 of the
Complaint.

38. Defendant admits only that on or after September 27, 2017, it received a written
communication from a medical provider (dated September 27, 2017) concerning Plaintiff.
Defendant is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in the first sentence of Paragraph 38 of the Complaint, and of the allegation
in the second sentence of Paragraph 38 that “[t]he hospital examined her.” The remaining

allegations contained in Paragraph 38 purport to characterize or restate the terms of a written
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 46 of 148

document, which speaks for itself; Defendant denies those allegations to the extent that they
vary, Inisrepresent, misstate, or improperly characterize the contents of that document.

39. Defendant admits only that on or about October 30, 2017, Plaintiff received a
final warning based on multiple violations of the Hotel’s attendance policy in September 2017
and October 2017, and that in connection with that warning Plaintiff was informed that if she
were lo continue violating Hotel policies, rules, or regulations, she would be subject to further
disciplinary action up to and including termination of employment, Defendant denies the
allegations contained in Paragraph 39 of the Complaint to the extent that they vary from or are
inconsistent with the admissions contained 1n this Paragraph, and further denies any and all
remaining allegations contained Paragraph 39 of the Complaint.

40, Defendant admits, on mformation and belief, the allegations contained in the first
sentence of Paragraph 40 of the Complaint. Defendant denies any and all remaining allegations
contained in Paragraph 40.

41. Defendant admits only that on or about November 13, 2017, Plaintiff met with
Alex Damp, Lindsay Samuels, and several other individuals, sacha Unien shop steward
Neison Rodrigues. Defendant denies the allegations contained in Paragraph 41 of the Complaint
to the extent that they vary from or are consistent with the admissions contained in this
Paragraph, and further denies any and all remaining allegations contained Paragraph 41 of the
Complaint.

42. Defendant admits only that in late December 2017, the Hotel received a letter
from Eliza J. Minsch, Esg., who stated that she had been retained by Plaintiff, and that on
January 3, 2018, the Hotel (through its counsel) sent a response to Ms. Minsch’s letter,
Defendant is without knowledge or information sufficient to form a belief as to the truth of the

allegation that Plaintiff hired Ms. Minsch. The remaining allegations contained in Paragraph 42
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 47 of 148

purport to characterize or restate the terms of written documents, which speak for themselves;
Defendant denies those allegations to the extent that they vary, misrepresent, misstate, or
improperly characterize the contents of those documents.

43, Admitted.

44. Defendant admits only (a) that Plaintiff returned to work after her maternity leave
ended, (b) that she subsequently injured her back while on duty, (c) that she filed a claim for
workers’ compensation in connection with that injury, and (d) that Defendant thereafter allowed
Plaintiff a medical leave of absence, some or all of which was unpaid, Defendant dentes the
allegations contained in Paragraph 44 of the Complaint to the extent that they vary from or are
inconsistent with the admissions contained in this Paragraph, and further denies any and all
remaining allegations contained Paragraph 44 of the Complaint.

45. Defendant denies the allegations contained in Paragraph 45 of the Complaint as
written.

46, Defendant denies the allegations contained in Paragraph 46 of the Complaint as
written,

CLAIMS
COUNT I

Sex/Pregnancy Discrimination
G.L. ¢. 151B, §§4(1, 4A and 5)

No response is required to the allegations contained in the unnumbered paragraph that
immediately precedes Paragraph 47 of the Complaint because Plaintiff has failed therein to
comply with the requirement of Mass, R. Civ. P, 10(b) that “[a]ll averments of claim... shall be
made in numbered paragraphs.” To the extent that a response is required, Defendant restates and
imcorporates the statements contained in the preceding Paragraphs of this Answer as if fully set

forth herein.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 48 of 148

47.

48.

49,

50.

ai.

oe.

53.

54,

33%

36.

57.

38.

59.

Denied.
Denied.
Denied,
Denied.
Denied,
Denied,
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.

Denied,

COUNT If
Handicap Discrimination
G.L. ¢. 151B, §4(16)

No response is required to the allegations contained in the unnumbered paragraph that

immediately precedes Paragraph 60 of the Complaint because Plaintiff has failed therein to

comply with the requirement of Mass. R. Civ. P. 10(b) that “[a]ll averments of claim . . . shall be

made in numbered paragraphs.” To the extent that a response is required, Defendant restates and

incorporates the statements contained in the preceding Paragraphs of this Answer as if fully set

forth herein.

60.

Defendant is without knowledge or information sufficient to form a belief as to

what period(s) of time Plaintiff means when she refers to “all relevant times,” and it therefore
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 49 of 148

cannot admit or deny Plaintiff's allegations with respect to any such period(s) of time. Defendant
denies any and all remaining allegations contained in Paragraph 60 of the Complaint.

61. Defendant is without knowledge or information sufficient to form a belief as to
what period(s) of time Plaintiff means when she refers to “all relevant times,” and it therefore
cannot admit or deny Plaintiff's allegations with respect to any such period(s) of time. Defendant
denies any and all remaining allegations contained in Paragraph 61 of the Complaint,

62. Defendant is without knowledge or information sufficient to form a belief as to
what period(s) of time Plaintiff means when she refers to “all relevant times,” and it therefore
cannot admit or deny Plaintiff's allegations with respect to any such period(s) of time. Defendant

denies any and all remaining allegations contained in Paragraph 62 of the Complaint.

63. Denied.
64, Denied.
65. Denied.
66. Denied.
67, Denied,
68. Denied.
69. Denied,
70. Denied.
71. Denied.
72. Denied.
73. Denied.
74, Denied.

75, Denied.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 50 of 148

COUNT It
Workers’ Compensation Retaliation, in violation of
G.L. 152, §75B

No response is required to the allegations contained in the unnumbered paragraph that
immediately precedes Paragraph 76 of the Complaint because Plaintiff has failed therein to
comply with the requirement of Mass. R. Civ. P. 10(b) that “[a]l] averments of claim . . . shall be
made in numbered paragraphs.” To the extent that a response is required, Defendant restates and

incorporates the statements contained in the preceding Paragraphs of this Answer as if fully set

forth herein,
76. Denied.
77, Denied.
78. Denied.
79. Denied.
80. Denied.
81. Denied.

In response to the unnumbered “WHEREFORE” paragraph following Paragraph 81 of
the Complaint, Defendant denies that Plaintiff is cntitled to the relief that she seeks, further
denies that she is entitled to any relief whatsoever, and respectfully requests that each of
Plaintiff's claims be dismissed with prejudice and that judgment be entered in favor of
Defendant, with attorneys’ fees and costs awarded to the Defendant.

AFFIRMATIVE AND OTHER DEFENSES
First Defense
Plaintiff's claims are made by such mistake, misstatement, or omission as to render such
claims frivolous, arbitrary, and capricious, thus entitling Defendant to recover its costs,

expenses, and attorneys’ fees in connection with this action.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 51 of 148

Second Defense

The Complaint, in whole or in part, fails to state any claims upon which relief may be
granted against the Defendant.

Third Defense

Plaintiff's claims are barred by the doctrines of waiver, estoppel, and/or laches.

Fourth Defense
Defendant at all times acted reasonably, in good faith, for legitimate business reasons,
and in accordance with its legal duties, rights, and obligations.
Fifth Defense
Defendant had legitimate, non-discriminatory, and non-retaliatory business reasons for
its actions and omissions, as well as reasonable grounds for believing that its acts and omissions
were not m violation of any law, rule, or regulation.
Sixth Defense
Plaintiff's clatms are barred, in whole or in part, because any actions taken by Defendant
with respect to Plaintiff were taken for legitimate, non-discriminatory, and non-retaliatory
business reasons.

Seventh Defense

Plaintiff's claims are barred, in whole or in part, to the extent that she failed to withdraw
her charge from the Massachusetts Commission Against Discrimination (the “MCAD”), and/or

failed to notify the MCAD of the filing of this action as required by Mass. G.L. c. 151B, § 9.

Eighth Defense

Some or all of the claims asserted in the Complaint are barred, in whole or in part, by the

applicable statute of limitations.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 52 of 148

Ninth Defense

Plaintiff's claims in Counts I and TI of the Complaint are barred, in whole or part, to the
extent that she asserts causes of action or claims for damages based on injuries compensable
under the Workers’ Compensation Act.

Tenth Defense

Plaintiff's claims are barred, in whole or in part, because she is not a qualified
handicapped person within the meaning of Mass. G.L. c. 151B.

Eleventh Defense

Alternatively, and without admission of any kind, Plaintiff's claims are barred in whole
or in part because Defendant did not fail to provide Plaintiff with reasonable accommodations.

Twelfth Defense

Alternatively, and without admission of any kind, Plaintiff's claims are barred in whole
or in part because Plaintiff did not suffer an adverse employment action.
Thirteenth Defense
Alternatively, and without admission of any kind, Plaintif(s claims are barred in whole
or in part because Plaintiff did not suffer an adverse employment action due in whole or in part
to a disability.

Fourteenth Defense

 

Plaintiff's claims are barred, in whole or in part, because she did not suffer any adverse
ermployment action due in whole or in part to her performance of any lawfully protected act.
Fifteenth Defense
Plaintiff's claims are barred to the extent that she requests relief which exceeds that

available under applicable law.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 53 of 148

Sixteenth Defense

Plaintiff's claims are barred, in whole or in part, to the extent that Plaintiff is seeking
multiple damages, penalties, or remedies for the same conduct.

Seventeenth Defense

Plaintiff is not entitled to some or all of the relief requested in the Complaint because,
even if any unlawfu! practice(s) occurred, which Defendant denies, such practice(s) was/were
prohibited by Defendant’s policies and was/were not committed, countenanced, ratified, or

approved by higher management in Defendant’s corporate structure.

Eighteenth Defense

Plaintiff has suffered no damages,

Nineteenth Defense

Alternatively, and without admission of any kind, any damages that Plaintiff may have
suffered were caused by her own conduct or by the conduct of others for whose conduct
Defendant is not responsible.

Twentieth Defense

Alternatively, and without admission of any kind, Plaintiff has failed to mitigate, or to

reasonably attempt to mitigate, any damages that she may have suffered.

Twenty-First Defense

Alternatively, and without admission of any kind, any damages that Plaintiffmay have
suffered were not actually or proximately caused by any act(s) or omission(s) on the part of the

Defendant.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 54 of 148

Twenty-Second Defense

Alternatively, and without admission of any kind, any damages that Platntiffmay have
suffered were caused by the acts or omissions of third parties for whose conduct Defendant is
not responsible.

Twenty-Third Deiense
The damages claimed by Plaintiff are barred to the extent that they are speculative in

nature.

Reservation of Rights

Defendant Highgate Hotels, L.P. reserves the right to plead, assert, and rely upon any and
all further defenses lawfully available, including those which may be disclosed or discovered

through further assertions by Plaintiff or through discovery.

JURY DEMAND

Defendant Highgate Hotels, L.P. demands a jury trial on all issues so triable,
Respectfully submitted,

HIGHGATE HOTELS, L.P.
By its attomeys,

/s/ Patrick M. Curran, Jr.

Patrick M. Curran, Jr. (BBO #659322)
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C.

One Boston Place, Suite 3500

Boston, MA 02108

Telephone: (617) 994-5700
patrick.curran@ogletreedeakins.com

Dated: December 18, 2020
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 55 of 148

CERTIFICATE OF SERVICE

hereby certify that on December 18, 2020 a true and correct copy of the foregoing
document was served by e-mail upon counsel for Plaintiff, as follows:

Lori A. Jodoin, Esq.
lori@theemploymentlaw yers.com

/s/ Patrick M. Curran, Jr.
Patrick M. Curran, Jr.

45385547.1
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 56 of 148

Case 1

 

 

i
Sag ee Bh a

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 57 of 148

COMMONWEALTH OF MASSACHUSETTS

 

MIDDLESEX, ss SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURT
CIVIL ACTION NO. 2081CV02121
)
SANDRA PADILLA, }
)
Plaintiff, )
)
v. )
)
HIGHGATE HOTELS, L.P. d/b/a )
COURTYARD BY MARRIOT, )
)
Defendant. )
)

 

DEFENDANT’S FIRST AMDENDED ANSWER TO PLAINTIFE’S COMPLAINT
AND JURY TRIAL DEMAND

Pursuant to Mass. R. Civ. P. 8 and 15(a), Defendant Highgate Hotels, L.P. (“Defendant”)
hereby files this First Amended Answer and responds to the allegations in Plaintiff Sandra
Padilla’s Complaint and Jury Trial Demand (the “Complaint’”’) as follows:

No response ts required to the allegations contained in the unnumbered paragraph that
appeurs on the first page of the Complaint because Plaintiff has failed therein io comply with the
tequirement of Mass. R. Civ. P. 10(b) that “fa|!l averments of claim ... shall be made in
numbered paragraphs,” because certain of the allegations contained therein set forth legal
conclusions to which no response is required, and because certain of the remaining allegations
purport to restate the terms of written documents, which speak for themselves. To the extent that
a response to the allegations contained in the wmumbered paragraph that appears on the first
page of the Complaint is required, Defendant denies them except to the extent that they

accurately characterize, represent, or set forth the contents of written documents.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 58 of 148

PARTIES

kL. Defendant admits only, on information and belief, that Plaintiffis a female, that
she resides in East Boston, Suffolk County, Massachusetts, and that she has in the past resided in
Malden, Middlesex County, Massachusetts. Defendant is without knowledge or information
sufficient to form a belief as to what period(s) of time Plaintiff means when she refers to
“relevant times,” and it therefore cannot admit or deny Plaintiff's allegations with respect to any
such time periods, Defendant denies any and all remaining allegations contained in Paragraph |
of the Complaint.

ee Admitted.

a Defendant admits only that it operates more than 100 hotels, some of which are in
the United States. Defendant denies any and all remaining allegations contained m Paragraph 3
of the Complaint.

4, Defendant is without knowledge or information sufficient to form a belief as to
what period(s) of time Plaintiff means when she refers to “all relevant times,” and it therefore
cannot admit or deny Plaintiff's allegations with respect to any such period(s) of time. Further
answering, Defendant states that at all times during the course of Plamtiffs employment with
Defendant, it has employed more than 6 employees.

ADMINISTRATIVE AND JURISDICTIONAL
PREREQUISITES TO SUIF

= Defendant admits only that, on information and belief, Plaintiff filed a charge of
discrimination with the Massachusetts Commission Against Discrimination on or about April
27, 2018. The remaining allegations contained in Paragraph 5 set forth legal conclusions to
which no response is required; to the extent that a response to those allegations is required,

Defendant denies them.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 59 of 148

6. Defendant is without knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph 6 of the Complaint.

Ts The allegations contamed in Paragraph 7 of the Complaint set forth legal
conclusions to which no response is required. To the extent that a response to those allegations is
required, Defendant states that it does not contest the Court’s jurisdiction over the subject matter
of this action,

&. Defendant admits only that Plaintiff worked for Defendant in Middlesex County,
Massachusetts and that (on information and belief} she has in the past resided in Middlesex
County, Massachusetts. Defendant is without knowledge or information sufficient to form a
belief as to what period(s) of time Plaintiff means when she refers to “relevant times,” and it
therefore cannot admit or deny Plaintiff's allegations with respect to any such period(s) of time.
Certain of the remaining allegations contained in Paragraph 7 set forth legal conclusions to
which no response is required; to the extent that a response is required, Defendant states that it
does not contest venue in this matter. Defendant denies any and all remaining allegations
contained in Paragraph 8, including without limitation the allegation that Defendant committed
one or more acts of discrimination that affected Plaintiff in Middlesex County.

9, The allegations contained in Paragraph 9 set forth legal conclusions to which no
response is required. To the extent that a response to those allegations is required, Defendant
states that it is without knowledge or information sufficient to form a belief as to the truth of the
allegations.

FACTS

10. Defendant admits only that it hired Plaintiffto work at the Boston Marriott

Cambridge (the “Hotel’), and that the Hotel is located in Cambridge, Middlesex County,

Massachusetts. Defendant denies any and all remaining allegations contained in Paragraph 10 of
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 60 of 148

the Complaint, Further answering, Defendant states that it hired Plaintiff to work at the Hotel as
a Guest Services Agent in October 2016.

lt. Defendant is without knowledge or information sufficient to form a belief as to
what period(s) of time Plaintiff means when she refers to “all relevant times,” and it therefore
cannot admit or deny Plaintiff's allegations with respect to any such period(s) of time. Further
answering, Defendant states that Ms. Padilla’s job performance has been unsatisfactory during
various periods of time during the course of her employment wiih Defendant.

12. Defendant is without knowiedge or information sufficient to form a belief as to
what Plaintiff means when she refers to “on-the-job misconduct,” and it therefore cannot admit
or deny Plaintiff's allegations with respect to such misconduct. Defendant denies any and ali
remaining allegations contained in Paragraph {2 of the Complaint.

13. Defendant admits only that, on information and belief, Ms. Padilla became
pregnant at some point in 2017. Defendant is without knowledge or mformation sufficient to
form a belief as to the truth of the remaining allegations contained in Paragraph 13 of the
Complaint,

14, Defendant admits only that, to the best of its knowledge, information, and belief,
Ms. Padilla notified Defendant of her pregnancy on or about July 14, 2017. Defendant is without
knowledge or information sufficient to form a belief as to the truth of her allegations concerning
the content of her alleged conversations with Simone Elliot and Matthew Shanley, or concerning
the date(s) on which those alleged conversations occurred. Defendant denies any and ali
remaining allegations contained in Paragraph 14 of the Complaint.

15. Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 15 of the Complaint.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 61 of 148

16. Defendant is without knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph 16 of the Complaint.

17. Defendant is without knowledge or information sufficient to form a belief as to
the truth of the allegations contained in the first sentence of Paragraph 17 of the Complaint. The
allegations contained in the second sentence of Paragraph 17 purport to characterize or restate
the terms of written documents, which speak for themselves; Defendant denies those allegations
to the extent that they vary, misrepresent, misstate, or improperly characterize the contents of
those documents. In response to the allegations contained in the third sentence of Paragraph 17,
Defendant admits only that during the period from July 2017 through September 2017, it
received several written communications from medical providers concerning Ms. Padilla, and
that Defendant employed Lindsey Samuels as the Hotel’s Property Manager during that period.
Defendant is without knowledge or information sufficient to form a belief as to the truth of the
remaining allegations contained in Paragraph 17,

18. Defendant admits only that, during the course of Plaintiff's employment at the
Hotel, it received several written communications from medical providers concerning Ms.
Padilla. The remaining allegations contained in Paragraph 18 purport to characterize or restate
the terms of written documents, which speak for themselves; Defendant denies those allegations
to the extent that they vary, misrepresent, misstate, or improperly characterize the contents of
those documents.

19. Defendant admits only that, to the best of its knowledge, information, and belief,
(a) Plaintiff got along reasonably well with customers, co-workers, supervisors, and upper-level
managers before, during, and after her pregnancy, and (b) aside fromm repeated violations of
Defendant’s attendance policy, when she was not on leave Plaintiff generally performed her job

duties adequately during her employment for Defendant. Defendant denies the allegations
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 62 of 148

contained in Paragraph 19 of the Complaint to the extent that they vary from or are inconsistent
with the admissions contained in this Paragraph, and further denies any and all remaining
allegations contained Paragraph 19 of the Complaint.

20. Defendant denies the allegations contained in Paragraph 20 of the Compiaint as
written,

21. Defendant admits the allegations contained in the first sentence of Paragraph 21
of the Complaint, Defendant denies any and all remaining allegations contained in Paragraph 21.

22. Defendant denies the allegations contained in Paragraph 22 of the Complaint as
written,

23. Defendant admits only that Plaintiff requested permission to sit on a stool while
working, that Plaintiff requested other accommodations, and that Defendant recetved written
communications from medical providers concerning Ms, Padilla. Defendant denies the
allegations contained in Paragraph 23 of the Complaint to the extent that they vary from or are
inconsistent with the admissions contained in this Paragraph, and further denies any and all
remaining allegations contained Paragraph 23 of the Complaint.

24, Some or all of the allegations contained in Paragraph 24 purport to characterize or
restate the terms of written documents, which speak for themselves; Defendant denies those
allegations to the extent that they vary, misrepresent, misstate, or improperly characterize the
contents of those documents. To the extent that any of the allegations contained in Paragraph 24
do not purport to characterize or restate the terms of written documents, Defendant denies them,

25. Defendant denies the allegations contained in Paragraph 25 of the Complaint as
written.

26. Defendant denies the allegations contained in Paragraph 26 of the Ganathitet as

written,
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 63 of 148

27. Defendant admits only that Ms. Samuels met with Plaintiff on or about August
31, 2017. Defendant denies any and all remaining allegations contained in Paragraph 27 of the
Complaint. |

28. Defendant denies the allegations contained in Paragraph 28 of the Complaint as
written.

29. Defendant denies the allegations contained in Paragraph 29 of the Complaint as
written,

30. Defendant admits only that on or about September 13, 2017, Plaintiffreceived a
written warning for violating the Hotel’s attendance policy. Defendant denies the allegations
contained in Paragraph 30 of the Complaint to the extent that they vary from or are inconsistent
with the admissions contained in this Paragraph, and further denies any and all remaining
allegations contained Paragraph 30 of the Complaint.

31. Defendant denies the allegations contained in Paragraph 31 of the Complaint as
written,

32. Defendant denies the allegations contained in Paragraph 32 of the Compiaint as
written,

33. Defendant denies the allegations contained in Paragraph 33 of the Complaint as
written.

34. Defendant denies the allegations contained in Paragraph 34 of the Complaint as
written, Further answering, Defendant states that Plaintiff first submitted documentation from a
medical provider indicating that she “should be allowed the opportunity to sit down at work
when she requests to do so” on or after September 27, 2020, that Plaintiff was nevertheless
permitted to sit during shifts before Defendant received such documentation, and that Plaintiff

was permitted to sit during her shifts after Defendant received such documentation.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 64 of 148

35. Defendant admits only that, during the course of his employment with Highgate,
Mr, Damp sent a number of e-mails to Ms. Elfiott on a variety of topics. Defendant denies the
remaining allegations contained in Paragraph 35 as written. Further answering, Defendant states
that Plaintiff first submitted documentation from a medical provider indicating that she “should
be allowed the opportunity to sit down at work when she requests to do so” on or after
September 27, 2020, that Plaintiff was nevertheless permilied to sit during shifts before
Defendant received such documentation, and that Plaintiff was permitted to sit during her shifts
after Defendant received such documentation.

36. Defendant denies the allegations contained in Paragraph 36 of the Complaint as
wtitten. Further answering, Defendant states that Plaintiff first submitted documentation from a
medical provider indicating that she “should be alowed the opportunity to sit down at work
when she requests to do so” on or after September 27, 2020, that Plaintiff was nevertheless
permitted to sit during shifts before Defendant received such documentation, and that Plamuff
was permitted to sit during her shifts after Defendant received such documentation.

37. Defendant admits only that on or about September 26, 2017, Plaintiff left work
before the end of her scheduled shift. Defendant is without knowledge or information sufficient
to form. a belief as te the truth of the remaining allegations contained in Paragraph 37 of the
Complaint.

38, Defendant admits only that on or after September 27, 2017, it received a written
communication from a medical provider (dated September 27, 2017) concerning Plaintiff,
Defendant is without knowledge or information suffictent to form a belief as to the truth of the
allegations contained in the first sentence of Paragraph 38 of the Complaint, and of the allegation
in the second sentence of Paragraph 38 that “[t]he hospital examined her.” The remaining

allegations contained in Paragraph 38 purport to characterize or restate the terms of a written
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 65 of 148

decument, which speaks for itself; Defendant denies those allegations to the extent that they
vary, inisrepresent, misstate, or improperly characterize the contents of that document.

39. Defendant admits only that on or about October 30, 2017, Plaintiffreceived 2
final warning based on multiple violations of the Hotel’s attendance policy in September 2017
and October 2017, and that in connection with that warning Plaintiff was informed that if she
were to continue violating Hotel policies, rules, or regulations, she would be subject to further
disciplinary action up to and including termination of employment. Defendant denies the
allegations contained in Paragraph 39 of the Complaint to the extent that they vary from or are
inconsistent with the admissions contained in this Paragraph, and further denies any and all
remaining allegations contained Paragraph 39 of the Complaint.

40, Defendant admits, on information and belief, the allegations contamed in the first
sentence of Paragraph 40 of the Complaint. Defendant denies any and all remaining allegations
contained in Paragraph 40.

41, Defendant admits only that on or about November 13, 2017, Plaintiff met with
Alex Damp, Lindsay Samuels, and several other individuals, including Union shop steward
Nelson Rodrigues. Defendant denies the allegations contained in Paragraph 41 of the Complaint
to the extent that they vary from or are inconsistent with the admissions contained in this
Paragraph, and further denies any and all remaining allegations contained Paragraph 41 of the
Complaint.

42. Defendant admits only that in late December 2017, the Hotel received a letter
from Eliza J. Minsch, Esq., who stated that she had been retained by Plaintiff, and that on
January 3, 2018, the Hotel (through its counsel) sent a response to Ms. Minsch’s letter,
Defendant is without knowledge or information sufficient to form a belief as to the truth of the

allegation that Plaintiff hired Ms. Minsch, The remaining allegations contained in Paragraph 42
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 66 of 148

purport to characterize or restate the terms of written documents, which speak for themselves;
Defendant denies those allegations to the extent that they vary, misrepresent, misstate, or
improperly characterize the contents of those documents.

43. Admitted.

44. Defendant admits only (a) that Plaintiff returned to work after her maternity leave
ended, (b) that she subsequently injured her back while on duty, (c) that she filed a claim for
workers’ compensation in connection with that injury, and (d) that Defendant thereafter allowed
Plaintiff a medical leave of absence, some or all of which was unpaid. Defendant denies the
allegations contained in Paragraph 44 of the Complaint to the extent that they vary from or are
inconsistent with the admissions contained in this Paragraph, and further denies any and all
remaining allegations contained Paragraph 44 of the Complamt.

45. Defendant denies the allegations contained in Paragraph 45 of the Complaint as
written.

46. Defendant denies the allegations contained in Paragraph 46 of the Complaint as
written.

CLAIMS
COUNT I

Sex/Presnancy Discrimination
G.L. c. 151B, §§4(1, 4A and 5)

No response is required to the allegations contained in the unnumbered paragraph that
immediately precedes Paragraph 47 of the Complaint because Plaintiff has failed therein to
comply with the requirement of Mass. R. Civ. P. 10(b) that “[a]ll averments of claim . . . shall be
made in numbered paragraphs.” To the extent that a response is required, Defendant restates and
incorporates the statements contained in the preceding Paragraphs of this Answer as if fully set

forth herein.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 67 of 148

47.

48.

49.

50,

Sls

ei

53.

54,

aes

36.

Shs

58.

oF,

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied,

Denied,

Dented.

Denied.

Denied.

Denied.

Denied.

COUNT I
Handicap Discrimination
G.L. c. 151B, §4(16)

No response is required to the allegations contained in the unnumbered paragraph that

immediately precedes Paragraph 60 of the Complaint because Plaintiff has failed therein. to

comply with the requirement of Mass. R, Civ. P. 10(b) that “[alll averments of claim ... shall be

made in numbered paragraphs.” To the extent that a response is required, Defendant restates and.

incorporates the statements contained in the preceding Paragraphs of this Answer as if fully set

forth herein.

60.

Defendant is without knowledge or information sufficient to form a belief as to

what period(s) of time Plaintiff means when she refers to “all relevant times,” and il therefore
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 68 of 148

cannot admit or deny Plaintiff's allegations with respect to any such period(s) of time. Defendant
denies any and all remaining allegations contained in Paragraph 60 of the Complaint.

61. Defendant is without knowledge or information sufficient to form a belief as to
what period(s) of time Plaintiff means when she refers to “all relevant times,” and it therefore
cannot admit or deny Plaintiff's allegations with respect ta any such period(s) of time. Defendant
denies any and all remaining allegations contained in Paragraph 61 of the Complaint.

62. Defendant is without knowledge or information sufficient to form a belief as to
what period(s) of time Plaintiff means when she refers to “all relevant times,” and it therefore
cannot admit or deny Plaintiffs allegations with respect to any such period(s) of time. Defendant

denies any and all remaining allegations contained in Paragraph 62 of the Complaint,

63, Denied.
64. Denied.
65. Denied.
66. Denied.
67. Denied.
68. Denied.
69. Denied.
70. Denied.
71. Denied.
72. Denied.
73. Denied.
74. Denied.

75, Denied.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 69 of 148

COUNT Ili
Workers’ Compensation Retaliation, in violation of
G.L. 152, §75B

No response is required to the allegations contained in the unnumbered paragraph that
immediately precedes Paragraph 76 of the Complaint because Plaintiff has failed therein to
comply with the requirement of Mass. R. Civ. P. 10(b) that “[a]ll averments of claim . . . shall be
made in numbered paragraphs.” To the extent that a response is required, Defendant restates and

incorporates the statements contained in the preceding Paragraphs of this Answer as if fully set

forth herein.
76. Denied.
77, Denied,
78. Denied.
79. Denied.
80. Denied.
81. Denied.

In response to the unnumbered “WHEREFORE” paragraph following Paragraph 81 of
the Complaint, Defendant denies that Plaintiff is entitled to the relief that she seeks, further
denies that she is entitled to any relief whatsoever, and respectfully requests that each of
Plaintiff's claims be dismissed with prejudice and that judgment be entered in favor of
Defendant, with attorneys’ fees and costs awarded to the Defendant.

AFFIRMATIVE AND OTHER DEFENSES
First Defense
Plaintiff's claims are made by such mistake, misstatement, or omission as to render such
claims frivolous, arbitrary, and capricious, thus entitling Defendant to recover its costs,

expenses, and attorneys’ fees in connection with this action.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 70 of 148

Second Defense

The Complaint, in whole ot in part, fails 10 state any claims upon which relief may be
granted against the Defendant,

Third Detense

The Complaint must be dismissed because Plaintiff has failed to effect service of process
on Defendant within the time required by Mass. R. Civ. P. 4(j).

Fourth Defense

The Complaint must be dismissed pursuant to Mass. R. Civ. P. 12(b)(5) for insufficient
service of process,

Fifth Defense
Plaintiff's claims are barred by the doctrines of waiver, estoppel, and/or laches.
Sixth Defense
Defendant at all times acted reasonably, in good faith, for legitimate business reasons,
and in accordance with its legal duties, rights, and obligations.

Seventh Defense .

Defendant had legitimate, non-discriminatory, and non-retaliatory business reasons for
its actions and omissions, as well as reasonable grounds for believing that its acts and omissions

were not in violation of any law, rule, or regulation.

Eighth Defense

Plaintiff's claims are barred, in whole or in part, because any actions taken by Defendant
with respect to Plaintiff were taken for legitimate, non-discriminatory, and non-retaliatory

business reasons.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 71 of 148

Ninth Defense

Plaintiff's claims are barred, in whole or in part, to the extent that she failed to withdraw
her charge from the Massachusetts Commission Against Discrimination (the “MCAD”), and/or
failed to notify the MCAD of the filing of this action as required by Mass. G.L. c. 151B, § 9.

Tenth Defense
Some or all of the claims asserted in the Complaint are barred, in whole or in part, by the
applicable statute of limitations.
Eleventh Defense
Plaintiff's claims in Counts J and II of the Complaint are barred, in whole or part, to the
extent that she asserts causes of action or claims for damages based on injuries compensable
under the Workers’ Compensation Act.
Twelfth Defense
Plaintiff's claims in Count III of the Complaint are barred, in whole or in part, because
they are preempted by Section 301 of the Labor Management Relations Act, 29 U.S.C, § 185,
Thirteenth Defense
Plaintiff's claims are barred, in whole or in part, because she is not a qualified
handicapped person within the meaning of Mass. G.L. c. 1S51B.
Fourteenth Defense
Alternatively, and without admission of any kind, Plaintiff’s claims are barred in whole
or in part because Defendant did not fail to provide Plaimtiff€ with reasonable accommodations.
Fifteenth Defense
Alternatively, and without admission of any kind, Plaintiffs claims are barred in whole

or in part because Plaintiff did not suffer an adverse employment action.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 72 of 148

Sixteenth Defense
Alternatively, and without admission of any kind, Plaintiffs claims are barred in whole
or in part because Plaintiff did not suffer an adverse employment action due in whole or in part
to a disability.
Seventeenth Defense
Plaintiff's claims are barred, in whole or in part, because she did not suffer any adverse

employment action due in whole or in part to her performance of any lawfully protected act.

Kighteenth Defense

Plaintiff's claims are barred to the extent that she requests relief which exceeds that
available under applicable law.
Nineteenth Defense
Plaintiff's claims are barred, in whole or in part, to the extent that Plaintiffis seeking
multiple damages, penalties, or remedies for the same conduct.

Twentieth Defense

Plaintiff is not entitled to some or all of the relief requested in the Complaint because,
even if any unlawful practice(s) occurred, which Defendant denies, such practice(s) was/were
prohibited by Defendant’s policies and was/were not committed, countenanced, ratified, or

approved by higher management in Defendant’s corporate structure,

Twenty-First Defense

Plaintiff has suffered no damages.
‘Twenty-Second Defense
Alternatively, and without admission of any kind, any damages that Plaintiff may have
suffered were caused by her own conduct or by the conduct of others for whose conduct

Defendant is not responsible.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 73 of 148

Twenty-Third Defense

Alternatively, and without admission of any kind, Plaintiff has failed to mitigate, or to

reasonably attempt to mitigate, any damages that she may have suffered.

Twenty-Fourth Defense

Alternatively, and without admission of any kind, any damages that Plaintiff may have
suffered were not actually or proximately caused by any act(s) or omission(s) on the part of the
Defendant.

Twenty-Fitth Defense

Alternatively, and without admission of any kind, any damages that Plaintiff may have
suffered were caused by the acts or omissions of third parties for whose conduct Defendant is
not responsible,

Twenty-Sixth Defense
The damages claimed by Plaintiff are barred to the extent that they are speculative in

nature.

Reservation of Rights
Defendant Highgate Hotels, L.P. reserves the right to plead, assert, and rely upon any and

all further defenses lawfully available, including those which may be disclosed or discovered

through further assertions by Plaintiff or through discovery.

JURY DEMAND

Defendant Highgate Hotels, L.P, demands a jury trial on all issues so triable.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 74 of 148

Dated: December 23, 2020

Respectfully submitted,

HIGHGATE HOTELS, L.P.
By its attorneys,

/sf Patrick M. Curran, Jr.

Patrick M. Curran, Jr. (BBO #659322)
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C,

One Boston Place, Suite 3500

Boston, MA 02108

Telephone: (617) 994-5700
patrick.curran@ogletreedeakins,com
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 75 of 148

CERTIFICATE OF SERVICE

Thereby certify that on December 23, 2020 a true and correct copy of the foregoing
document was served by e-mail upon counsel for Plaintiff, as follows:

Lori A, Jodo, Esq.
lori@theemploymentlawyers.com

/s/ Patrick M. Curran, Jr.
Patrick M. Curran, Jr.

 

45403143.1
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 76 of 148

Case 1

 

 

Sal

re Be ‘
Me :

“a ee

i f ee

het
Sh

%
*
i

‘
Pa

‘

 

 

ee
ae

4

Se
We

iy

ae)

ye

Pigg

id

a ,
ie By
te g
bo

 

‘

a

i

$

wee

 

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 77 of 148
MA Corporations Search Entity Summary Page | of 2

Corporations Division

Business Entity Summary
ID Number: 001107300 |Request certificate | | New search|

 

 

Summary for: HIGHGATE HOTELS LP

 

The exact name of the Foreign Limited Partnership (LP): HIGHGATE HOTELS LP

 

The name used to transact business in Massachusetts: HIGHGATE HOTELS
LIMITED PARTNERSHIP

 

Entity type: Foreign Limited Partnership (LP)
Identification Number: 001107300

Date of Registration in
Massachusetts: 05-15-2013

 

 

 

Last date certain:
Organized under the laws of: State: DE Country: USA on: 03-12-2007

 

 

The Iecation of the Principal Office:

Address: 545 E. JOHN CARPENTER FREEWAY SUITE 1400

City or town, State, Zip code, IRVING, TX 75062 USA
Country:

 

The location of the Massachusetts office, if any:

Address:

City or town, State, Zip code,
Country:

 

The name and address of the Resident Agent:

Name: COGENCY GLOBAL INC,
Address: 45 SCHOOL STREET, SUITE 202
City or town, State, Zip code, BOSTON, MA 02108 USA

 

 

 

 

 

 

 

 

 

 

Country:
The name, business, and residence address of aach General Partner:
Title Individual name Address
GENERAL RICKEY D. WHITWORTH | SAME SAME, TX 75062 USA
PARTNER 545 E. JOHN CARPENTER FWY IRVING,
TX 75062 USA
GENERAL PAUL D. WOMBLE SAME SAME, TX 75062 USA
PARTNER 545 £. JOHN CARPENTER FWY IRVING,
TX 75062 USA
I LIconfidenttal [/Merger I
Consent Data Allowed Manufacturing

 

 

 

https://corp.sec.state.ma,us/Corp Web/CorpSearch/CorpSummary.aspx?sysvalue=sFu2AV.., 12/23/2020
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 78 of 148
MA Corporations Search Entity Summary Page 2 of 2

View fillngs for this business entity:

 

 

 

 

 

 

ALL FILINGS a

Annual Report aS.

Articles of Amendment &

Certificate of Cancellation ny

Certificate of Withdrawal oo
Comments or notes associated with this business entity:

A

 

 

 

 

 

 

New search

https://corp.sec.state.ma.us/Corp Web/CorpSearch/CorpSummaty.aspx?sysvalue-sFu2A V... 12/23/2020
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 79 of 148

Case 1

 

 

 

at et i i

rR a ENE SO

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 80 of 148

Agreement
Between
UNITE HERE Local 26
and

Courtyard Boston Cambridge

August 1, 2018 to January 31, 2023
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 81 of 148

Local 26

Boston’s Local 26 Union Hall (617) 832 - 6699
101 Station Landing, 4th Floor
Medford, MA 02155

Trust Fund Benefits Office (617) 451-0318
33 Hamson Avenue, 3rd Floor
Bosten, MA 02111
Davis Vision (800) 828-6102
Regan Associates, Legal Pregram (617) 367-1100
45 School Street
Boston, MA 62108

Modern Assistance Program (617) 774-0331
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 82 of 148

Courtyard Boston Cambridge

 

Eat

snguet Dept

 

See, meee paar

pene prises oth et

18 Discipline a andl Dicueae 18

     

 

 

23 No Strike or r Lockout 21
33 Pregnancy Protection 27
29 Probationary Employees 26
1 Recognition 1
5 Report Guarantee

Room Attendants 39

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 83 of 148

 

 

 

   
 

  
 

Local 26
25
22
“Ae
50 Termination 49
13 Uniforms and Dress Code 14
2 Union Security 2
41 Union Stewards 345
9 Vacations 9
17 Visits by Union Representatives 17
8 Voter Registration 8
G aah Bice aig 10!
ppendix A
Appendix C 52
Appendix E REIT Owner Successor Letter 56
of Re BO

 
 
    
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 84 of 148

Courtyard Boston Cambridge

 

Agreement

This collective bargaining agreement (“Agreement”), effective Augnst 1, 2018, is made by and
between UNITE HERE Local 26, affiliated with UNITE HERE, and its successor and assigns
(hereinafter called the “Union”), and Highgate Hotels, L.P. for the Courtyard Boston Cambridge
(hereinafter referred to as the “Hotel” or “Employer”).

Article 1
Recognition

The Union is hereby recognized as the sole collective bargaining agent for certain classifications
of employees as listed hereunder,

The Union is recognized as representing regular full-time and regular part-time employees
employed by the Employer at its 777 Memorial Drive, Cambridge, Massachusetts location
mcluding front desks employees, room attendants, housepersons, belpersons, cooks, dishwashers,
hosts, hostesses, cashiers, servers, lounge servers, buspersons, bartenders, maintenance personnel,
and kitchen personnel, and banquet servers, but excluding office clerical employees, tront office
manager, executive housekeeper, bell captain, food and beverage manager, dining room manager,
sales manager, banquet manager, assistant manager, night auditor, reservations manager, executive
host, night chef, banquet chef, executive chef, guards and ali other supervisors as defined in the
Act, as amended.

The provisions of this Agreement apply to all employees for whom the Union is the bargaining
agent. In the event that during the term of this Agreement additional classifications axe organized
by the Union and provided that they are so recognized by the Employer, or certified by the National
Labor Relations Board, it is agreed that they shall become a part of this Agreement on the date of
recognition or certification,

It is understood and agreed that supervisory employees are not covered by this Agreement. It is
further agreed and understood that employees whose job classifications are included in the contract
cannot be considered supervisory employees.

Supervisors shall not normally perform bargaining unit work, except under the restrictions which
are contained in Article 44 (Lateral Service), The Hotel may have no more than one (2) chef who
may be a working chef and two (2) additional kitchen supervisors who may be working
supervisors, all of whom may be excluded from the unit as supervisory enrployees.

Working chefs and/or working kitchen supervisors shall not be scheduled in place of bargaining
unit employees, nor shall they perform bargaining unit work when bargaining unit employees are
not scheduled io work, There shal] be no restrictions on culinary classifications assisting other
culinary classifications (¢.g., cold prep assisting with plating hot food) for brief periods of time to
satisfy guests’ and hotel's needs. This shall not result in permanent job combinations.

This Agreement, together with any amendments to which the parties agree, shall also cover all
employees employed in the classifications listed above, or in classifications called by different

a
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 85 of 148

UNITE HERE Local 26

names when performing similar duties, in any hotel within the City of Cambridge, which after the
effective date of and during the term of this Agreement, is owned by, operated by or substantially
under the control of the Employer. The term “Employer” shali be deemed to include any person,
firm, partnership, corporation, joint venture or other legal entity substantially under the control of
the Employer covered by this Agreement, or one or more principal(s) of the Employer covered by
this Agreement or a subsidiary of the Employer covered by this Agreement, or any person, firm,
partnership, corporation, jomt venture or other legal entity which substantially controls the
Employer covered by this Agreement, Coverage of such an operation is conditioned upon and shall
occur when the Union demonstrates that it has been authorized by a majority of the employces in
the operation to represent them for the purposes of collective bargaining, but not sooner than ninety
(90) calendar days after the operation officially opens to the public. The methods by which such
authorizations may bs obtained and majority support verified are set forth m Appendix C.

Article 2
Union Security

Al employees covered by this Agreement who are not members of the Union shall be requized to
become members after thirty (30) days from the signing of this Agreement. All new employees
shall become memabers of the Union on the 31st day of employment. New employees may sign a
Union membership application before commencing work or be cleared through the Union's free
employment service. The Union shall be notified weekly of all new employees hired during the
previous week and ail employees terminated during the previous week. All employees who
become members as set forth above shal} be required to maintain themselves in good sfanding with
the Union during the life of this Agreement. Failure of an employee to remain in good standing
shall be cause for his/her discharge.

Articie 3
Check Off

A. Dues Check-Off, Any employee who is a member of the Union may sign and furnish to
the Employer an approved, revocable authorization in writing directing and authorizing the
Employer to deduct his/her Union dues and. Initiation Fee from his/her paycheck during each
calendar week in which he/she is employed. Upon receiving such authority as described above,
the Employer will deduct said dues, imitiation and restatement fees and, after collection, the
proceeds will be delivered once each month to the Financial-Secretary of the Local who is hereby
designated by the Union to be the proper and authorized custodian of the said funds. The name
and address of the authorized Financial-Secretary, and any changes therein, will be furnished in
writing by the Union.

The Union agrees to hold the Employer harmiess and to reimburse the Employer agaist any claims
made by an employee for back pay, reinstatement or repayment of dues or initiation fees to
employees arising from any action taken by the Company at the request of the Union to implement
the union security and check off clauses in this Agreement.

=

fh
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 86 of 148

Courtyard Boston Cambridge

 

B, Employee Reports. To permit the Union to properly and efficiently carry out its
responsibilities, the Employer, within the structure of the computer capabilities of the Employer’s
system shail provide the following information to the Union:

1. By the tenth (10) day of each month, a list of all employees hired into the bargaining wit
during the preceding month, including each employee’s name, social security ommber, date
of birth, ethnicity, address, phone number, department, location, job title, hire date, status
(full time, part time, ete.).

2. By the tenth (10th) day of each month, a list of all bargaining unit employees terminated
and the reason therefore, placed on leave of absence or transferred out of the bargaining
unit, and of all employees transferred into the bargaining unit, during the preceding month
including each employee's name, social security number, date of birth, ethnicity and the
date(s) of such personnel transactions, and the expected date of return for leaves of absence.

3. The reports described in subsections (a) and (b) shall deposited in an electronic format
approved to by both parties.

4, The Employer shall furnish the Union with a quarterly list of all employees in the
bargaining unit, meluding each employee’s name, social security number, department,
location, jab title, home address, phone number, status (full time, part time, etc.) and date
of hire, date of birth and ethnicity, This report shall be deposited in an electronic format
approved by both parties.

C Monthly Dues Remittance. The Employer shall remit each month to the designated
financial officer of the Union, the amount of deductions made for that particular month, together
with a fist of employees and their social security numbers, for whom such deductions have been
made. The information shall be deposited in an electronic format approved by both parties.

The remittance shall be forwarded to the above designated financial officer not later than the
fifteenth (15th) of the month, for the deduction from the first paycheck prior to the fifteenth (15th)
of the month received by the employee for the month the dues are being paid.

Bb. Voluntary Political Deductions. The Employer agrees to honor voluntary political
contribution deduction authorizations from its employees in the following form:

Ll hereby authorize the employer to deduct feom my pay the sum of 8 per month
and to forward that amount te the UNITE HERE TIP Campaign Committee. This
authorization is signed voluntarily and with the understanding that the UNITE
HERE TIP Campaign Committee will use this money to make political
contributions and expenditures in connection with Federal elections. J am aware
of my right to refuse to sign this authorization without reprisals. This authorization
may be revoked by mailing notices of revocation by United States Registered or
Certified Mail, Return Receipt Requested, to the Treasurer, UNITE HERE, 275
Seventh Avenue, New York, N¥ 10001, and to the Employer.

| eo
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 87 of 148

UNITE HERE Local 26

 

The political contribution deduction shall be made once each month during which an employee
who has performed compensated service has in effect a voluntarily executed political contribution
deduction authorization. The money shall be remitted within thirty (30) days after the last day of
the preceding month to the UNITE HERE TIP Campaign Commiltiee, 273 Seventh Avenue, New
York, NY 10G0I accompanied by a form stating the name and Social Security number of each
employee for whom a deduction has been made, and the amount deducted. A copy of said form
shall be sent to UNITE HERE Local 26, 101 Station Landing, 4th Floor, Medford, MA 02155,

The Union shall inderonify, defend and save the Employer harmless against any and all claims,
demands, suits or other forms of liability that shall arise out of or by reason of action taken by the
Employer in reliance upon payroll deduction authorization cards submitted by to the Employer.

Nothing contained in this agreement shal! be construed so as to require any employer or employee
to violate any applicable law.

Article 4
Hiring

A. Union Referral. Whenever new employees are required in bargaining unit classifications
execpt as to extra banquet personnel, the Union shall be given the first opportunity to furnish such
applicants, satisfactory to the requirements of the Employer. The referral by the Union of
applicants for jobs shall be on a nondiscriminatory basis and shall not be based on, or in any way
atfested by, Union membership, bylaws, rules, feguiations, constitutional provisions, or any other
aspect or obligation of Union membership policies or requirements. The Employer retains the right
to reject ary job applicant referred by the Union.

The Employer agrees not to hire kitchen employees from employment agencies that charge the
employees for placement, The Hotel shall post the provisions of this Article in places where notices
to employees and applicants for employment are customarily posted.

B, Orientation. Upon request by the Union, Union representatives shall be afforded the
opportunity to meet with new hires for thirty (30) minutes during the new employee orientation
session, or within. the first thirty (30) days of employment if the Pmployer does not hald an
oriettation session within that time frame, without Employer represeritatives present. The Union
shall provide advance written notice of any Union representatives designated to conduct such
session. New hires participating in the session will be on paid time. The Union shall not make any
disparaging comments about the Employer during such sessions.

C, Neutrality, In the event that the Hotel becomes subject to a state or federal tight to work
Jaw, the Employer agrees to remain neutral with respect to any of its employees’ or prospective
employees’ decisions regarding membership in or support for the Union. The Employer, its
sopervisors, managers and other agents will not take any action or make any statement that directly
or indirectly states or implies any opposition to Union membership or to the selection or
maintenance of the Union as the employees’ collective bargaining representative, and wif] not
encourage or assist employees either directly or through third parties to terminate Union
membership, revoke dues checkoff authorization or invoke any right to reduce financial support

ye
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 88 of 148

Courtyard Boston Cambridge

te the Union. The Employer will inform any employee who enquires about Union membership or
support that the employee should contact the Union.

Article 5
Report Guarantee

Any employee covered by this Agreement who reports for work shall be given a minimum of eight
(8} hours work or eight (3) hours pay, if on his/her regularly scheduled day, and a minimum of
eight (8) hours work or eight (8) hours overtime pay if on an overtime day. The Employer may,
however, contact the employee before 7:00 p.m. on the day before a scheduled shift to give the
employee the choice of whether to work the scheduied shift. ff the employee chooses to work, the
Employer may assign the employee other work which the employee is reasonably capable of
performing, in addition to the employee's normal duties, provided this does not cause another
employee to lose a scheduled shift. If the employee chooses not to work the scheduled shift, the
employee will not receive pay for the shift.

If an employee's normal workday is less than eight (8) hours, the employee will be given the
number of hours of work or pay equal to the number of hours in his/her normal workday. This
article shall not apply when the Employer does not request the employee fo report for work but
only for an interview. The provisions of this article shall not apply when the person reporting for
work is under the influence of liquor or otherwise not acceptable for employment.

If an employes requests permission to leave before the completion of his/her scheduled shift and
permission is granted, he/she will be paid only for the actual hours of time worked.

These report guarantee minimunis will not apply under certain circumstances and modified under
others. They are as follows:

i, They will not apply where the unavailability of work is due to Gre, flood, power failure,
“Act of God,” civil disturbance, or loss of use of the property beyond the Employer's
conirel. Under these circumstances, an employee will receive the minimum set by state law
and regulations.

2, The Employer will be able to schedule food and beverage employees on a meals only basis
providing a four (4) hour minimum guarantee. This scheduling shall include suwiticient time
allowance for roorn opening, clasing and side work.

3. The Employer may create new turmdown (housekeeping) positions within the bargaining
unit warranting a four (4) hour minimum guarantee.

4, Attendance at in-house meetings will be compensated at the minimum of four{4) hours

yo

5. No split shifts will be scheduled unless requested by the employee.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 89 of 148

UNITE HERE Local 26

If an employee does not have any hours on the posted weekly schedule, ihe employee may notify
the Employer by Wednesday of the prior week that the employee does not want to be on the on-
call list for the following week. If the employee so notifies the Employer, fhe employee will not
be called for extra shifts that may become available in the following week and therefore will not
be put in the position of refusing work that may become available, If the employee does not so
notify the Employer, the employee may be called in for shifts that become available in the
following week.

Article 6
Hours and Overtime

The standard workweek and workday for all regular full-time employees except those specially
noted elsewhere in this Agreement shall consist of foriy (40) hours, composed of five (5) eight (8)
hour days worked within seven (7) days. Hours worked in excess of eight (8) hours each day or
forty (40) hours in each week shall be paid for at one and one-half times (1.5x) the regular rate.

Double time (2x) the employee's regular straight time hourly rate of pay shall be paid to regular
full-time employees for all hours worked on the seventh (7th) consecutive day worked, except
where the seven (7) consecutive day of work is caused by a change in the employee's regular
schedule. It is understood and agreed that in no event shall overtime be paid twice for the same
hours under any overtime provision of this Agreement.

Open shifts shall be scheduled in the following order:

1, Employees in the same job classification where the open shift occurs who are scheduled -
for less than forty (40) hours by department classification sewiority.

2, Employees in the same job classification where the open shift occurs who are scheduled
for forty (40) hours by rotation within each work week based on department classification
seniority.

3. Qualified employees from other classifications who are scheduled for less than forty (40)
hours, then to qualified employees who have forty (40) hours by rotation within each work
week based on Hotel seniority,

The Employer agrees io consult with the Union upon request regarding any problems in the
distribution of open shifts or overtime. In the event of consistent and demonstrated abuse of the
scheduling process by cancellation of shifts, failure to schedule in advance of a work week, or a
failure to fill open shifts when there is a demonstrated need to do go, then the Union may move the
matter directly to arbitration.

When overtime is required in circumstances when it is not feasible to utilize the process above,
the Employer will seek qualified volunteers to work the overtime based on job classification
seniority among the qualified employees who are working that day. If sufficient staffing is not
attamed, qualified employees will be selected by inverse seniority. If additional staffing is

. se
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 90 of 148

Courtyard Boston Cambridge

necessary qualified employees working on the previous shift on the day in question will receive
first right of refusal for working the overtime hours.

No schedule will be intentionally altered to prevent employees from receiving overtime hours.
All regular employees shall have two (2) consecutive days off except in cases of emergency,

It is the intent of the Employer to provide its employees with consistent schedules, shifts and days
off in order to balance their lives outside of the workplace. Although changes in an employee's
schedile may arise in meeting the needs of the business, the Employer will do what is feasible to
limit these occurrences especially as they may apply to senior employees.

The Employer will provide a fixed weekly schedule of working days, shifts, and days off which
schedule shall not be changed by the Employer without giving one week’s notice to the employee .
affected. It is understood that the Employer will not change the days off frequently since the
Ernployer recognizes the wishes of the employees to have the same days off each week as long as
possible.

The Employer shall have posted in each working place a current schedule indicating hours of work
and days off of each employee.

Employees will not normally be scheduled for ten (10) consecutive days of work.

Bach non-gratuity employee shall be provided with the opportunity to have two (2) paid duty-free
rest breaks of not less than ten (10) minutes each, Each gratuity employee shall be provided with
the opportunity to have one paid duty-free rest break of not less than fifteen (15) minutes each.

The standard workday for regular full-time employees shall consist of eight (8) hours without any
split in hours,

None of the foregoing provisions shall apply to banquet servers or banquet bartenders.

All employees except those required to eat while on duty shall be allotted reasonable time off for
meals which shall not be considered as time worked. In compliance with Massachusetts State Law,
the Employer will provide consistent lunch breaks for all employees. However, it does maintain
the right to schedule hunch breaks to meet the needs of both the Hotel and its guests.

Article 7
Voter Registration

Two (@)} times a year, the Employer will confer upon request with the Union to provide employees
the opportunity to register to vote in the employee cafeteria during rest and meal breaks.

: e—
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 91 of 148

UNITE HERE Local 26

 

Article 8
Holidays

Regular full-time and regular part-time employees who have acquired seniority status and who
work during the workweek of the holiday or the workweek preceding the holiday shall receive the
following holidays with pay:

New Year’s Day
Martin Luther King’s Birthday
President's Day
Memorial Day
July 4th
Labor Day
Thanksgiving
Christmas

The requirement for work in the holiday workweek or the preceding workweek shall not apply to
regular banquet employees. Eligible employees who do not work on these holidays shall be paid
their respective regular day’s pay; pay for part-time employees shall be on a pro rata basis i the
same proportion that the employee's sverage regular weekly schedule bears to forty hours.
computed based on the individual empioyee’s average regular weekly work schedule during the.
six calendar months preceding the holiday, Employees who work on the holiday shall, in addition
to the regular day's pay, be paid the regular rate for all work performed on the holidays, Employees
out of work because of a leave of absence, absence due to industrial accident or layoff for lack of
work of over two weeks shall not be eligible for holiday pay.

If an employee is scheduled to work on a hioliday and calls out sick, he or she will forfeit their
holiday pay but may receive the Paid Personal Time day benefit, if available,

ifan employee calls out sick on either his/her last scheduled day of work prior to or immediately
after a holiday, he or she will forfeit their holiday pay but may receive the Paid Personal Tire day
benefit, if available.

The Employer shall provide all bargaining unit employees with one (1) turkey before and for
Thanksgiving aud another on or before December 23 of each year. For the first year of this
agreement the Thanksgiving and Christmas turkeys shall not weigh less than twenty (20) pounds.

Article 9
Vacations

The following vacation schedule shall be in effect:

 

 

 

 

 

Years of Service Weeks of Vacation
kL year I week
2-5 years 2 weeks

G~ 14 years 3 weeks

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 92 of 148

 

 

 

 

Courtyard Boston Cambridge
15 - 24 years 4 weeks
25 years- 29 years 5 weeks
30 years or more 6 weeks

 

 

 

A regular fulltime employee shall receive for each vacation week forty (40) hours at hisfher
regular hourly rate of pay. A regular part-time employee shall receive for cach vacation week the
average number of hours he/she worked per week during the twelve (12} months preceding the
vacation at his/her regular hourly rate of pay.

A separate check will be given for each vacation week taken.

Vacations shall be scheduled and taken in increments of no less fhan one week at a time.
Notwithstanding the foregoing, an employee may use a maximum of five {5} single vacation days
in any one (1) calendar year for those employees who quality for at least one-week of vacation.

The Employer shall fix the times or periods when such vacation may be taken between Jannary ist
and December 31st of each year.

An employes may carry over up to one week’s worth of accumulated vacation time with notice
given to the Human Resources Department one month before the employee’s anniversary date.

By February 15th of each contract year, Hotel management will provide a twelve (12) month
blackout/grayout schedule on a departinental basis. Employees will select and notify management
of their desired vacation weeks by April 1 of each contract year. The employee will provide up to
three alternative dates for consideration. By May Ist of each contract year, management will
provide feedback and a vacation schedule based upon these requests and business requirements.
Vacations that are submitted in a timely manner will be given out by seniority. If no vacation
request is submitted by an enuployee, he or she will have their vacations scheduled when and where
feasible by seniority.

The parties recognize that the Hotel was closed for renovations from November 2006 until April
2008, and that the employees were paid an amount commensurate with their vacation prior to the
renovations. Accordingly, the Employer agrees to recognize curtent employees who were
employed by the Employer in November 2006 as meeting the “continuous service” requirement.
However, the time the Hotel was closed shall not be considered as “years of service” to the
Employer for vacation or other purposes, and shall not be counted or considered for any other
seniority purposes.

An employee who voluntarily leaves his/her employment before the fixed time for taking his/her
vacation shall not be entitled to vacation pay except after six (6) months of service with the
Employer. An employee leaving the employ of the Employer shali have his/her vacation allowance
computed and paid on a pro rata basis. An employee who is discharged for reasons causing
financial loss to either the employer or its employees will not be considered eligible for payment

of any vacation allowance.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 93 of 148

UNITE HERE Loeal 26

Tn computing the vacation pay, employees who have lost more than 30 days in his/her anniversary
year due to absence shall be required to make up his/her time before becoming eligible for a
vacation. An employee may take his/her vacation prior to making up his/her days of absence but
will not receive his/her vacation pay until he/she becomes eligible.

Employees whe may be absent from work because of an industrial accident incarred in the
Employer’s service shall be allowed up to 60 days’ vacation credit for such absence in computing
days worked for vacation credit.

Employees who are on sick leave and are entitled to vacation pay shall be paid the same when their
vacation period arrives,

The sale of an entire Hotel for continued Hotel operation shal! not affect the vacation rights of
employees as described in this Agreement, and vacations shall be paid by the successor, transferee,
lessee, or assignee as though no change in ownership had occurred.

Article 16
Wages, Benefit Funds, Pension & 401(k)

A, Economic Package. The bargaining parties agree to the following annual economic
increases retroactive to August 1, 2018:

 

S/1/2018 | 8/1/2019 | B/1/2020 | 8/1/2021 | Cumulative
$1.50 $1.25 $1.25 51.85 $5.85

 

 

 

 

 

 

 

 

The Union shall annually allocate each package increase for that year to hourly wage rate increases
and benefit fund contribution increases in its sole discretion but may not allocate to any fund to
which the Employer has not agreed to contribute. In the event that the Union intends to raise the
wage rate of any classification by more than twenty percent (20%) over the life of this Agreement
{above and beyond any across-the-board wage increases allocated from the package), the Union
will meet with the Employer to negotiate such additional increase which may be implemented by
mutual agreement.

Allocations to wage and benefit fund contribution inereases shall aceur only on August 1 of each
contract year.

In addition to wage and benefit fund allocations the Union in its sole discretion may allocate money
from the annual package increase to the following, provided that any increase or enhancement
does not discriminate agamst any category of employee as set forth in Article 27:
* Bonuses
Expansion and enhancement cf health benefits
One additional PPT days
Benefit Pay Calculation
Reduction of aliowable bought rooms
Banquet function rates and hourly rates

Other items negotiated by the parties \ YY’

i0

es # # @ 8 #
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 94 of 148

Courtyard Boston Cambridge

The Unton shall advisc the Emptoyer of each allocation at least sixty (60) days prior to the effective
date of the allocation, provided that if the Union’s notice to the Employer is less than sixty (60)
days, the Employer will not be excused from paying the increases as allocated by the Union unless
there is actual prejudice to the Employer by the delay and then the Employer may be excused only
for a period of time equal to the length of the Union’s delay in giving notice.

B, Wages. AH employees shall receive general hourly wage increases in accordance with the
terms of this Article, The amount of the overall wage allocation will be divided by 6.88 to
determine the non-tipped and bartender wage increase. The non-tipped wage increase will be
divided by 2 to determine the tipped wage increase.

Employees shall be compensated at no less than the minimum wage rates listed in Appendix A
and as those rates are increased with each yearly allocation.

Employees may be hired for a six (6) month period at 70% of the minimum wage rate and at 75%
for an additional six (6) months.

Servers are the only departmental job classification thet is considered tipped. All other
departmental job classifications are considered Hon-tipped.

{f there is a shortage of fifty dollars (950,00) or more in an employee's paycheck, the Employer
will cortect it within forty-cight (48) hours, exchiding Saturdays, Sundays and Holidays,

Cc. Benefit Funds. ‘The Employer and the Union agree to be bound by the trust agreements of
the UNITE HERE Health (JHA), Greater Boston Hotel Employees Legal Services Trust Fund
(Legal Fund), Greater Boston Hotel Employees Local 26 Education and Training Fund (Edueation
Fund), and Greater Boston Hotel Employses Local 26 Housing Program (Housing Fund), or such
new, merged or successor trust fund(s), as may, from time to time, be amended, and they do hereby
imevocably designate as their respective representative on the Board of Trustees, such trustees
named in the trust agreement(s) as. Employer and Union trustees, together with their suocessars,
and agree to abide arid be hound hy all procedures established and actions taken by the trustees
pursuant to the trast agreement(s), Any proviston in this Agteement that ts inconsistent with the
trust agreement{s), or the plan of benefits, rules, or procedures established by the trustees, shall be
mall and void. The Employer acknowledges and agrees to comply with all fund policies, procedures
and titnetables regarding contributions and collection matters,

Employees, other than preferred, extra banquet servers, unless noted otherwise, shall participate
in the funds listed in this Article under eligibility rules as determined by the trustees if they have
applied in writing for such participation and have authorized a contribution to be deducted fiom
weekly wages. Benefits from the above finds and eligibility for participating employees shall be
determined by the trustees of the funds,

The Employer and Union shall instruct the trustees of the funds to continue to give serious
consideration to the fulfillment of their legal responsibilities and fiduciary obligations in

administering the funds so as to protect and not violate the interest of the funds” beneficiaries. In

¥
f

th
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 95 of 148

UNITE HERE Local 26

 

the event that an employee owes contributions for previous weeks due to layoff, absence, payroll
error or other reasons, the Employer shali deduct no more than twice the norma! contribution rate
per pay period until the empioyee’s payments are current. Both the employee and the Union must
agree to any other arrangement in writing.

The parties agree that the Employer will not join, promote, seek grants or financing for, partner
with, or operate any health, education, housing, or legal services programs for bargaining unit
members that provide the same or similar services fo those provided through the UHH, Legal Fund,
Education Fund, or Housing Fund without the written consent of the President of Local 26, except
as otherwise identified or allowed in this Agreement.

Payments to the UHH, Legal Fund, Education Fond, and Housing Fund shall start with the first
hour worked for all employees in the classifications covered by this Agreement:

1, UHH. Effective August 1, 2018, the Employer shall contribute six dollars and ninety-six _
cents ($6.96) per hour to the UHH to maintain the agreed-upon level of benefits and
reserves for al! hours for which an employee covered by this Agreement is compensated,
including, and without limitation, holiday and vacation hours and all FMLA hours
compensated or not compensated. The Employer and the Union understand and agree that
the amounts the Employer coutributed to UHH during the period of August 1, 2018 through
July 31, 2019 exceeded the foregoing standard and it is theiz intent that UHH restate the
amount due for this period of time in accordance with that standard and credit the excess
amounts contributed by the Employer against the Employer's contribution obligation,

Effective August 1, 2019, the contribution shall be seven dollars and twenty-eight cents
($7.28) per hour. Effective August 1, 2020, and August 1, 2021 the Employer shall
contribute the new amount per how as determined by UHH for those contract years to
maintain the agreed upon level of benefits and reserves to L7HH for all hours for which an
employee covered by this Agreement is compensated, including and without limitation,
holiday and vacation hours and all FMLA hours compensated or not compensated.

The ihetease in the Employer contribution to UHH effective August 1, 2020 shall be no
greater than forty cents ($0.46) per hour. Any increase in the contribution rate above forty
cents ($0.40) per hour shall be paid for out of the economic package in Section A of this
Article.

The increase in the Employer contribution to UHH effective August 1, 2021 shail be no
greater than forty-five cents ($0.45) per hour. Any increase in the contribution rate above
forty-five cents ($0.45) per hour shall be paid for out of the economic package in Section
A of this Article,

The Employer shall report an employee’s termination or resignation to UHH on the next
required work report due to UHH, but no later than thirty (30) calendar days after the
termination or resignation. The batgaining parties along with UHH representatives will
meet to determine options for reasonable reporting incentives and/or penalties.

. wv
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 96 of 148

Courtyard Boston Cambridge

2. Legal Fund. Effective August 1, 2018, the Employer shall contribute seventeen ($0.17)
cents per hour to the Greater Boston Hotel Employees Legal Services Trust Fund for all
hours for which an employee covered by this Agreement is compensated, including and
without limitation, vacation and holiday hours for the maintenance of a comprehensive
prepaid legal program for the use of eligible employees and their dependents. All future
increases shail be made in accordance with Section A of this Article.

3. Education Fund. Bffective August 1, 2018, the Employer shall contribute twenty-one cents
($0.21) per hour to the Greater Boston Hotel Employees Local 26 Education and Training
Fund for all hours for which an employee covered by this Agreement is compensated,
including and without limitation, vacation and holiday hours. Effective August 1, 2019 the
contribution shall be fourteen cents ($0.14) per hour. All future mereases shall be made in
accordance with Section A of this Article,

4. Housing Fund. Effective August 1, 2018, the Employer shall contribute nine cents ($0.09)
per hour to the Greater Boston Hotel Employees Local 26 Housing Program for all hours
for which an employee covered by this Agreement is compensated, including and without
limitation, vacation and holiday hours, Effective August 1, 2019 the contribution shall he
three cents ($0.03) per hour, All future inoreases shall be made in accordance with Section
A of this Article.

D. Pension Fund, Effective August 1, 2018, the Employer shall contribute one dollar eighty-
five cents ($1.85) per hour to the UNITE HERE Workers and Hospitality Employers Variable
Defined Benefit Pension Pund (“Pension Fund”) for all hours for which an employee covered by
this Agreement is compensated, including and without limitation, vacation and holiday hours.
Effective August 1, 2019, the contribution shall be increased to two dollars and sixteen cents
($2.16) per hour, Ali future increases shall be made in accordance with Section A of this Article,

The Employer and the Union, agree to be bound by the Pension Fund Trust Agreement or such
new, merged or successor pension fund. as may, from tine to time, be amended, and they do
hereby irrevocably designate as their respective representative on fhe Pension Fund Board of
Trustees, such trustees named in the trust agreement as Employer and Union trustees, together
with their successors, and agree to abide and be bound by all procedures established and actions
taken by the trustees pursuant to the trust agreement. Any provision in this Agreement that is
inconsistent with the trust agreement, or the plan of benefits, rules, or procedures established by
the trustees, shal! be null and void.

E. 401{k) Plan, The Employer shall match fifty percent (50%) of the first four (4%) percent
of the employee's base pay contribution that is placed by the employee in the UNITE HERE Local
26 401(k) plan. All matching contributions will be credited to the employee’s 401 (k) account.

Employees enrolled in the 401(k) plan after May 1, 2009 will not be eligible for the Employer

match. fan employee exits the 401(k) plan after May 1, 2009 he/she will no longer be eligible for
the Empioyer match,

13
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 97 of 148

UNITE HERE Local 26

 

Article 11
Meals

All regular employees shall be entitled to one meal without charge for each shift worked, which
shall be consumed on the premises for the convenience of the Employer. The value of such meals
shall not be computed as income for tax purposes, so long as such exclusion is permitted by law.

Ifany employee works a split shift, i.e, eight hours within ten. hours, then said employee is entitled
to two meals.

Any other previous practices with respect to provision of meals or other food or drink at meal time
ot break time shall be continued.

Article 12
Lockers and Rest Rooms

Suitable lockers and sanitary rest rooms shall be provided for regular employees, and suitable
protection shall be provided for the outer garments of banquet servers at no cost to them.

In the event of a general or individual inspection of Lockers, there must be present a Union Steward,
Chief Steward, or Union representative, or the employee whose locker is to be inspected. In the
event of the employee’s refusal to be present, the Employer may cenduct the inspection.

Artiele 13
Uniforms and Bress Cede

When the Employer requires that employees wear uniforms of Identical fabric, color and style,
they shall be supplied in adequate size and number and shall be cleaned by the employer. Tuxedos,
black pants, black skirts, white shirts, white blouses, black shoes, black stockings, bow ties, or
neckties shall not be considered to be uniforms except according to past practice,

The Employer shall not be responsible for wiforms required of steady or extra banquet servers or
banquet captains. Uniforms for long-end banquet employees shall be cleaned by the Employer at
Topular intervals at no cost fo the employee.

The Employer shall have the sight to establish and from time to time to change reasonable dress
codes and grooming requirements. All employses shall be permitted while on duty to wear an
official Union button evidencing union membership, no larger than one and one-half (1-42) inches
in diameter. The cleanliness, fj, comfort, style and safety of wniforms are important to both the
employer and the employees. Additionally, the quality of linen service with respect to standards
ot cleanliness, reliability of delivery and accuracy of count are integral to the health and safety and
productivity of employees dealing with lanndered linen service. To further adyance the parties’
joint and respective interests on issues related to uniforms, linen and the laundeting of both, upon
request by the Union or the Employer, an ad hoc coramittee, with equal number of representatives
of the Employer and the Union shall meet to consider and discuss any issues raised by either party.
Both parties shall appoint their own representatives and meetings shall be conducted on paid time.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 98 of 148

Courtyard Boston Cambridge

 

Artiele 14
Seniority

Hotel seniority shall become effective only after an enrployce has satisfactorily completed his/her
probationary period and shall be retroactive to the date of hire, Departmental classification
seniority shall begin on the employee's most recent starting date in the classification, except as
provided below, Employees shall be given fall seniority credit for all time worked on a regular
schedule of twenty (20) hours per week or more, or as a banquet long-end employee, Employees
shall be given one-half seniority credit for all time worked on ategular schedule of less than twenty
(20) hours per week. A list of departments presently in use in the Hotel for departmental
classification purposes has been delivered to the union simultaneous with the execution of this
agreement. When the Hofel establishes a new or consolidated department, the application of
sehiority shall be subject to the grievance and arbitration procedure. For seniority purposes all
front and service bars shall be treated as one department; cocktail servers shall be one department:
and Room Service/Coffee Shop suail be ene department.

Departmental classification seniority shall govern where practicable the choice of available
vacation periods, choice of available days off, and choice of shifis waen open. When the Empioyer
schedules a reduction in hours, an employee scheduled less than forty (40) hours may maximize
her/his schedule up to forty (40) hours by bumping a shift or shifts from an employee with less
Hotel seniority who has the least departmental seniority in a classification in which the bumping
employee was previously classified. The employee being burnped may not bunip ancther employee
anid may not grieve her/his schedule being changed as a result of heing bumped. The bumping,
senior employes shall notify his/her departtnent manager of the election to bump within four (4)
days of the schedule being posted. The Employer will, where practicable, lay off employees rather
than cut hours to enable as many senior employees as practicable to maintain ag many hours as
practicable within a straight time schedule.

Departmental classification seniority shall govern layoffs and recalls, provided the senior
employee is qualified and will work the available hours scheduled and required by the Employer,
An employee to be laid off shall have the following options:

1. To bump an employee with less Hotel seniority who has the least departmental seniority in
a Classification in a department in which the employee to be laid off has prior satisfactory
experience in the Hotel, For this purpose the laid off employee shall be credited with all
time previously worked in the previous classification, and shall retain such previous
seniority credit after bumping back to the previous job.

2. The employee may bid on any available position, in accordance with the procedure
provided by this Agreement,

3. The employes may take a layoff.

An employee bumped in accordance with the foregoing procedure shall have the same options as

a laid off employee.
: ae
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 99 of 148

UNITE HERE Local 26
Recall shall be in reverse order of layoff for employees on lack of work status and for employees
who have buniped into another job classification.
Employees shall lose their seniority on the happening of any of the following events:
1. Quitting employment.
2. Discharge for just cause.

3. In the event that a laid off employee fails to return to work within five days after notice is
siven or sent to the last known address on file with the Employer

4. Layoff or failure to work for a continuous period of six (6) months where an employee has
less than two years of Hotel seniority.

5. Layoff or failure to work for a continuous period of twelve (12) months or more where an
employee has more than two years of Hotel seniority.

6. [fan employee accepts substitute employment while on a leave of absence,
7. Failure to return from a leave of absence as scheduled,

8. Working in a non-bargaining unit job with the Employer for more than six (6) months;
during such six (6} month period, seniority shall be frozen but not lost.

Upon request, the Employer shall supply the Union with seniority lists and shall maintain such
lists on a current basis-sach six months.

Article 15
Job Openings

The parties agree that promotions from within the bargaining unit are preferable to hiting from
outside the bargaining unit, recognizing that special skills may require extemal hiring in certain
positions. The Employer will take reasonable steps to aggressively encourage internal promotion
applications. The Employer will upon request confer with the Union regarding possible steps to
increase internal promotions.

Bargaining unit Job openings shall be posted for at least five (3) days in locations reasonably
accessible to all employees, Such postings shall include the job classification(s), contractual rate(s)
of pay, and schedule(s) of hours and days to be filled.

Employees may submit written requests for such promotional opportunities within the posting
period subject to the need for external hiring specified in paragraph one. The Employer will give
consideration to such bids, and the senior qualified employee wili be given the opening unless a
junior employee is more qualified. The Employer may also determine not to fil the job,
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 100 of 148

Courtyard Boston Cambridge

[fa bargaining unit member is denied a job transfer or promotion, upon his or her request, the
Employer will meet with the employee to discuss how the employee can best prepare for future
opportunities,

An employee transferred or promoted to another job classification and/or department in of out of
the bargaining unit shall be given a trial period of up to thirty G0) days. The employee's Hotel
seniority rights shall not be jeopardized by failing such a trial period. There will be no bumping
under this clause. Employees successfully bidding and retained on a new job in the bargaining unit
may not bid for another job until after he/she has becn on the new job for at feast six months, unless
the Union and Employer agree otherwise in special cases.

The Employer may take such steps as are necessary to fill a job during the posting and hiring
procedure above.

Article 16
Bulletin Boards

The Employer will provide a bulletin board for the posting of official union notices of union
meetings, won elections, union recreational and social affairs and other noncontroversial matters.
In the event the bulletin board has a protective glass covering a key shall be provided to the Union
in order for the Union to have access to the bulletin board.

Article 17
Visits by Union Representatives

Authorized business representatives of the Union shall have the privilege of visiting the premises
during working hours, at reasonable times, to investigate grievances or for any other Union
business which may be necessary to be transacted during working hours. The Union representative
shall not talk with dining room employees while meals are being served; shall not interfere with
employees in the performance of their duties; and shall not engage in group or prolonged
discussions in public areas. The Union representative shall not visit the guest room floors of the
Botel, but the Union Steward(s} in Housekeeping shall be made available to the representative
upon reasonable request during his/her working time. No Employer representative or agent shall
follow or otherwise place under surveillance any Union representative while the representative is
in the establishment,

No more than two (2) authorized Union representatives, plus one interpreter, if necessary, shall be
on the premises of the Hotel at any one time. The Union will notify the Employer in writing who
the authorized business representatives of the Union are, A Union representative shall notify the
management of his/her presence on the premises,

if the Employer feels that the provisions of this Article are being abused and no agreement is

reached. between the parties, the Employer shall submit this visitation article to interest arbitration
in accordance with the rules of the American Arbitration Association.

<i
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 101 of 148

UNITE HERE Local 26

Article 18
Discipline and Discharge

Employees may be discharged, suspended, or disciplined by the Employer for just cause. The
parties agree that the policy of progressive discipline shal} be used in all cases where warranted.
Any discipline resulting in a suspension other than a suspension pending investigation (where
termination is a consideration} or a suspension for absenteeism related issues will not be served by
the suspended employee until the first step meeting set out in the grievance procedure is held.

Disciplinary records will not be made available to other employers.

Upon prior arrangement with the human resource director, an employee will be given the
opportunity to inspect his/her personnel file in the human resources office during nonworking time.

If an employee so requests, a union steward or other union representative shall be present at a
disciplinary interview or an investigatory interview which the employee reasonably believes might
lead to disciplinary action.

No disciplinary action more than twenty-four (24) months old from the date on which the grievance
was filed may be used against an employee ai arbitration nor can a commendation be used for an
employee’s defense that is more than twenty-four (24) months old from the date the grievance was
filed, However, such items can be used for impeachment purposes,

Copies of disciplinary actions will be sent to the Union.
Employees shall only be issued warning notices on the job during work time.

An employee shall not be disciplined for violation of the Employer’s policy limiting the number
of unscheduled PPT days which may he taken in a given time period ifno more than six (6) such
days are faken, if the employee calls in appropriately to report such absences, The above shall not
apply io unscheduled cali outs on a holiday.

Article 19
Management Rights

The management of the Hotel and the direction of the working force are vested solely and
exclusively in the Employer and shall not in any way be abridged except as set forth in this
agreemeni.

The Union recognizes that subject only to the express conditions of this Agreement the Employer
has the right to hire, promote, transfer, layoff, discharge or discipline employees for just cause,
assign work, and schedule hours, classify employees, curtail any activity or cease any operation,
make and enforce the observance of reasonable rules and regulations, and maintain the efficiency
of employees.

A

18
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 102 of 148

Courtyard Boston Cambridge

The determination of the type of service or products it will provide, the number of meals it will
serve in its food outlets, the assignment of overtime, quality standards, hours of work, starting and
quitting times and methods and procedures of operations to be used are the exclusive rights of the
Employer, subject only to the express conditions of this Agreement.

The foregoing itemizations are descriptive of the general rights of management and are not to be
construed as limitations thereon.

Article 26
Grievance Procedure

Any differences, disputes or grievances relating to the interpretation of this Agreement which arise
during the term of this Agreement shall be disposed of as provided by this grievance and arbitration
procedure.

No grievance shall be considered under the grievance procedure unless it specifies the nature of
the grievance in writing to the Employer within thirteen (13) days after the circumstances giving
rise to when the grievance first occurred or within thirteen (13) days afier the date when the
gtievant reasonably should have known the grievance exists, Grievants shall include in the
gilevance the facts, the Article(s} of this agreement bebeved violated, and the relief sought, Each
prievance submitted must bear the signature of a shop steward or other union official,

A gtievance must be referred to the next step within the time frame laid ont in that particular step
or the grievance will be considexed settled on the basis of the last anawer given. The Employer
vhall reply in writing within the stated time periods; a fathure to reply within the specified time
period shall be considered to be a rejection of the grievance, If a grievance is once settled in arty
of the following steps, it shall be considered closed and shall not thereafter be subject to the
grievarice procedure or to arbitration herewnder.

Step (: fn the first instance the subject matter of any grievance shall be diseussed between the
Human Resources Director and/or the Department Head and the employee, the union steward
and/or the Business Agent, who shall make every reasonable effort to adjust the grievance, The
parties shall meet within fifteen (15) days ftom the grievance filing date. if they fail to do so any
disciplinary action, including a performance suspension, may be imposed by the Employer, The
matter may continue to be grieved. The Employer shall reply in writing within five (5) business
days of the Step 1 meeting; or ifno such meeting is held withsr fifteen (15) days from the date on
which the gtievanoe was filed (in which case a meeting is waived), within twenty (20) days fram
the date the prievance was filed. A failure ta reply within the specified time period shall be
ocnsidered to be 2 rejection of the grievance.

Step 2; If the parties are unable to adjust the grievance satisfactorily within five (5) busiuess
days after its submission then the matter shall be presenited by the Union to the Manager or his/her
designee within five (5) business days after Step | for discussion between manazement and the
employee and/or a Union steward and the Union representative. The Employer shall reply in
writing within five (5) business days of the second step presentation; a failure to reply within the
specified time period shali be considered to be a rejection of the grievance. ue

1g
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 103 of 148

UNITE HERE Local 26

Step 3: Arbitration. If no adjustment is reached within five (5) business days from the time it
is submitted to the Human Resources Director or his/her designee in Step 2, the matter may be
submitted within twenty (20) days thereafter to arbitration with a copy of such submission to the
Employer. If the grievance is not so submitted, the matter shall be considered closed. The arbitrator
shall be selected on a rotational basis from a panel of four pre-determined arbitrators, administered
by the Labor Relations Connection. Hach party shafl submit the names of three (3) arbitrators.
Upon the submission of the arbitrators’ names each party shall strike one name from the other's
list, The remaining arbitrators will constitute the panel of arbitrators. On an annual basis {contract
anniversary} either party may terminate any panel member. Replacement arbitrators will be
selected by the party whose arbitrator selection was removed in an expedited manner,

1, Sarak Kerr Garraty
2, Richard Boulanger
3. James Litton

4, John Cochran

Once an arbitrator is selected, he or she will hear the case within ninety (90) days from the date of
selection, A decision must be rendered by the arbitrator within thirty (30) days after the close of
the heating which shall be extended to sixty (60) days should either party desire to file a brief The
expense for the arbitrator shall be bome jointly by the parties. The arbitrator shall be bound by the
terms of this Agreement as written and shall have ne right in any way to modify or revise it.

The parties agree to explore the possibility of having FMCS deo a conflict resolution joint-training
of shop stewards, supervisors, and managers in order to facilitate the settling of the issues in an
expeditious manner.

Article 21
Hotel Guest Relations

Every Hotel employee will at all times show respect and courtesy for Hotel guests. This respect is
shown in their communications, conduct and other actions in interacting with Hotel guests.
Violations of this policy will result in cither progressive discipline or if the employee’s conduct is
so egregious, immediate termination.

Article 22
Jury Duty

Each employee shall be paid their regular wages for the first (3) three days, or part thereof, while
on jury duty, If an employee serves more than three (3) days on jury duty, he or she shall be paid
the difference between the amount teceived as juror’s compensation and the employee’s regular
straight time hourly rate, calculated only for thase scheduled work days lost. If an employee is
excused or released from jury service prior to the end of his or her regular work day, he or she
shall promptly telephone his or her supervisor to determine whether the Hotel requires him or her
fo return to work, Employees must present a copy of the jury duty voucher im order to receive

20
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 104 of 148

Courtyard Boston Cambridge

payment. The employee is responsible to inform his or her supervisor within a week upon receipt
of notice to attend fury duty.

Article 23
No Strike or Lockout

The Hmployér shall not engage in any lockout, and the Union and the employees shall not
mithorize, condone or engage in. any strike, slowdown, picketing, cessation of work or other
interference with the business of the Hotel during the life of this Agreement by reason of any
dispute or disagreement, (1) between the two parties signatory hereto, (2) between either of the
parties signatory hereto anda third party (except as set forth hereunder), or (3) between individuals,
corpotations, orutions not signatory to this Agreement.

Where the Union has been designated by the National Labor Relations Board as the bargaining
agent for the employees of a leased or subcontracted operation of the Hotel which is pertomming
work which bad been performed by Hotel bargaming unit metmbers, Section (2) in the above
paragraph shall not be operable, provided that, the strike is identified as a strike against said lessee
or subcontractor, the Employer has received written notice by the Union of the date of the intended
strike thirty (30) days prior to the strike, and the Union is conducting a legal strike which has also
been sanctioned by its International.

Article 24
Invalidity

In the event that any of the provisions of this Agreement may be declared invalid or illegal by
operation of law, itis agreed that this Agreement shall be amended by modifying or eliminating
such provisions and that all other provisions of this Agreement shall continue in fuil force and
effect until termination of this Agreement in accordance with the terms hereof.

Article 25
Bereavement Pay

A regular employee shall be paid for time lost from work during up to three (3) consecutive days
following the date of notice of death in connection with the death of a member of his or her
immediate family (defined as: parent, step-parent, spouse, domestic pariner, child, step-child,
brother, sister, or grandparent). A days’ pay shall be computed for regular full-time and regular
part-time employees as set forth in Article 8 (Holidays). For purposes of this Article, “funeral” is
understood to mean ‘a remembrance or memorial service as well as an actual funeral, where the
memorial service or remembrance is held within ninety (90) days following the death of the
relative or otherwise as agreed by the parties. However, an employee shall not be allowed paid

time off for both a fumeral and a memorial service,
/
ky

“

21

ao
-
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 105 of 148

UNITE HERE Local 26

 

Article 26
Successor

When the Owner of the Hotel is organized in the form of a Real Estate Investment Trust (“REIT”),
any and all owner obligations will be delineated im a separate “REIT Letter,” which shall be in the
form attached hereto as Appendix E. When the Owner of the Hoiel is not organized in the form of
a REIT, any and all owner obligations will be delineated in a separate “Owner Letter,” which shall
be in the form attached hereto as Appendix F. Such Owner will be bound solely by their respective
REIP Letter or Owner Letter, as applicable, and shall not be deemed a party or bound in any way
to this Agreement.

A. In the event that the Employer voluntarily sells, transfers, or assigns all iis right, title, or
itterest in the operation covered by this Agreement or substantially all of the assets used in such
operation (or any part thereof in a permanent transaction), or in the event there is a change in the
fortn of ownership of the Employer, the Euxployer shall give the Union reasonable advance notice
thereof im writing, and the Employer further agrees that as a condition to any such voluntary sale,
assignment, or transfér, the Employer will obtain from its successor or suncessors in interest a
written assumption of this Agreement including a promise that the successor or successors shall
retain the employees employed in each of the units represented by the Union (subject to changes
in the level of staffing) and retain facially valid 1-9 forms maintained by its predecessor in interest
without reverifying the work authorization status of ary employee for whom Exiployer provides
to the successor a facially valid 1-9 form, and furnish a copy of the written assumption agreement
to the Union, in which event the assignor shall be relieved ofits obligations hereunder to the extent
that fhe assignor has fully transferred its right, tifle, or interest. The foregoing provisions
concerning [-9 forms shall not apply where applicable law mandates the successor, without regard
to any voluntary election by the successor, to require bargaining unit employees to complete new
E-9 forms, and shal) not prohibit the successor(s) from taking reasonable actions and/or requiring
employees to take reasonable actions to correct material omissions and errors in 1-9 forms received
from a predecessor. Nothing in this provision shall be construed to require the Employer or any
successor to ernploy individuals who are not authorized to work in the United States, or to prohibit
the Employer or any successor from conducting an E«Verify review of E-9 forms received from a
predecessor if such E-Verify review is mandated pursuant to the Employer's or successor’s status
as a Federal Government contractor or by other provision of law.

B. This Section B applies when scparate. unaffiliated entities own and operate the Hotel, ft ts
recognized that lhe Owner of the Hotel and the Union have a common interest in protecting work.
opportunities for all employees covered by this Agreement. It is also recognized that the Owner
needs the flexibility to select from time to time the operating entity best suited to realization of the
Owner's business objectives, aud, that this can be accomplished without injury fo the interests of
the employees in the bargaining unit: Therefore, Owner shall ensure that while Owner owns the
Hotel, the terms of any future operating agreement or management contract covering the Hotei
shall specifically require a written assumption of the collective bargaining agreement between the
Employer and the Union including a promise fhat the successor or successors shall retain the
employees employed in cach of the units represented by the Union (subject to changes in the level
of staffing) and Owner shail furnish a copy thereof to the Union. Further, should Owner ar 2 direct
or indirect subsidiary of Owner sell or otherwise transfer a controlling ownership interest in all ae

22
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 106 of 148

Courtyard Boston Cambridge

any part of the business of the Hotel (in one or a series of related stock or asset transactions), or in
the event there is a change in the form of ownership of the Hotel or assets to which Owner is a
party, Owner shall as a condition to such transaction obtain from the other party(ies} to the
transaction who will take thereby any interest in the business or the assets used in the business a
written assumption of the obligations of the Owner as set forth in this section (b), and a binding
obligation that any operator it retains to operate the Hote! will assume and be bound by this
Agreement. Owner will furnish a copy of the assumptions delmeated in the previous sentence to
the Union. Owner further aerees that, to the extent it has such documetts, as a condition of any
such sale, transfer, or assignment, it will transfer to the successor(s) completed Forms I-9 for all
bargaining unit employees, obtain from ils successor(s) a written agreement that the successor(s)
will maistain these Forms [-9 in lieu of completing new Forms I-9 for bargaining unit employees
(1-9 Agreement”) and furnish a copy ofthe -? Agreement (but not copies of the I-9s themselves)
to the Union not less than 30 calendar days prior to the closing of the transaction. The foregoing
obligation shall not apply where no such forms are required by domestic law or where applicable
law mandates the successor, without regard to any voluntary election by the successor, to require
bargaining unit employees to complete new 1-9 forms, arid shall not prohibit the successor(s) from
taking reasonable actions and/or requiring employees to take reasonable actions fo correct material
omissions and errors in 1-9 forme received fiom a predecessar. Nothing im this provision shall be
construed to require the Employer or any successor to employ individuals who ate not authorized
to work in the United States, or to prohibit the Einployer or any successor from conducting an E-
Verify review of 9 forms received from a predecessor if such E-Verify review is mandated
pursuant to the Employer's or successor’s status as a Federal Government contractor or by other
provision of law.

C, The Employer shail not divide or diminish the scope of the bargaining unit by contracting
for the use of any space within the Hotel and. within the contro! of the Employer for operations of
any sort customarily performed by bargaining unit employees, including but not limited to food
and beverage outlets; any such contracting may be done by the Employer only in accordance with
the terms of this Agreement, including those concerning subcontracting, and this provision does
not alter or reduce to any extent the Employer's mghts under such provisions. Nothing in this
subsection shall preclude an owner or any other party in interest from contracting for the use of
space that fs not controlied or managed by the Employer as an existing part of the hotel operation,
or preclude the continued leasing or future leasing, whether to the current or any other lessee, of
any space currently leased in the Hotel, or preclude the leasing of space currently controlled by
the Employer to a different third party subject to the provisions of part (b) m the following
sentence. The Owner shall not require the Employer to relinquish any part of the Hotel premises
managed, by the Employer except for (4) use in operations that would not be cavered by this
Agreement if they were conducted by the Employer of (b) use in operations that would be covered
by this Agreement provided that the economic package paid to or on behalf of employees
performing work covered by this Agreement shall not be less than the economic package paid to
or on behaif of employees wnder this Agreement and shall include an employer-paid defined
benefit pension plan, The economic package shall include all emoluments of employment having
definite and quantifiable economic value, ineluding but not timited to wages (including premiums,
bonuses and incentives, guaranteed workdays or workweeks, health and. hospitalization benefits,
retirement plan participation, paid vacation, paid holidays and paid sick leave). Nothing in this

. YO
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 107 of 148

UNITE HERE Local 26

 

section or this Agreement generally is intended to expand or otherwise add to the existing
bargaining unit.

D. Hf ownership of the Hotel is transferred in an involuntary transaction, the Employer shall
deliver to the Union copies of the entire contents of the personne? files (excluding attorney-client
privileged documents, investigatory materials and medical records) of all bargaining unit
employees except those files which are delivered to the transferee because it has employed or has
made a legally-binding commitment to employ the employees to whom the files pertain.

E. The provisions of this Agreement prohibiting sirikes shall be suspended upon the initiation
of any proceeding to authorize the sale of the Hotel in an action filed under Chapters 7 or 11 of the
United States Bankruptey Code with respect to the Hotel or with respect to a business segment that
imeludes the Hotel, or by delivery to the Employer of a notice of sale in foreclosure or other similar
notes that the Hotel will be taken in a transaction that is not voluntary by the Employer, except
where prohibited by domestic law, and shall remain suspended unless and until the condition that
caused the suspension has been resolved completely or the Union delivers a written waiver of the
suspension. The Employer shall deliver written notice to the Union of a filing or notice covered
by this subsection within five days after the Employer files or receives the petition or notice, and
shall include a copy of tbe petition or notice. Notwithstanding any provisions of this section (E) to
the contrary, the provisions of this Agreement prohibiting strikes shall remain in fuil force and
effect if (a) in fhe case of the initiation of any proceeding to authorize the sale of the hofel in an
action, filed under the applicabic bankruptcy laws, the assumption of the obligations of the owner
under this Agreement (as defined hereinafter) is made an express condition of such sale, or (b) in
the case of a notice of sale in foreclosure or similar notice that the Hotel will be taken in a
transaction that is not voluntary by the Employer, the lender or other entity causing the issuance
of the notice has agreed in writing in an instrument making the Union an express third party
beneficiary of the promise, that if it retains ownership of the Hotel, to assume the abligations of
the Owner under this Agreement (as defined hereinafter), or if the Hotel is suld or transferred, that
it will tequire as a condition for such sale or transfer, that any purchaser or transferee ta assume
the obligations of the Owner uider this Agreement (as defined hereinafter}. For purposes of this
section (E), the “obligations of the Owner” shall include @) the obligation of the purchaser or
transferee (the “New Owner”) to assume this Agreement and to retain the then-current bargaining
unit employees, both of which as and to the extent required by section (A) above, or (ii) ifthe New
Qvmer is not the operator of the Hotel, etther directly or through a wholly owned or controlled
affiliate, the obligation not to hire a replacement managing entity wiless that entity agrees to
assume this Agreement and to retain the then-current bargaining unit employees, both of which as
and to the extent required by section (B) above.

a The Union shall not be required to post a bend or other security as a condition to obtaining
an injunction or other equitable relief against a violation or threatened violation of this Article.

G. The obligations of this Article shall expire one (1) year following the expiration of this
Agreement. During this one (1) year period, the obligations of this Article shall be enforced
through the procedures for arbitration provided elsewhere in this Agreement and the Union shail
retain the power to seck injunctive relief through judicial action as provided in this section.

Sra
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 108 of 148

Courtyard Boston Cambridge

 

No owner, REIT or otherwise, shall be deemed to be the Employer or a joint employer party to
this Agreement, solely by virtue of sections (B) through (G) above.

Article 27
No Discrimination

The Employer and the Union agree that there shall be no discrirmination as to wages, hours or
working conditions against any employee on account of race, color, creed, national origin,
disability, religion, veteran status, sex, sexual orientation, union, status or activity, age or any
protected status as provided by law.

Any references including job classification to one gender shall be deemed to include the opposite
gender,

Article 28
Sexual Harassment and Workplace Violence

Harassment and workplace violence will not be tolerated. individuals engaging in such conduct
will be subjeci to discipline including immediate discharge. Harassment for the purposes of this
article includes, but is not limited to, abusive or threatening language, conduct creating a hostile
work environment, workplace violence and sexual harassment. Sexual harassment is also
considered a form of sex discrimfuation. No employee shall be subjected to sexual harassment in
the workplace. This shall include sexual harassment because of a person’s sexual orientation.

Th this spirit a stalement of policy and Commitment to this principle will prevail in ali work areas,
The Employer agrees to give priority consideration to any grievance involving sexual harassment,
The parties also agree that the Hotel will take reasonable steps to eliminate sexual harassment,
whether from supervisors, employees, or customers, including scheduling once each year, in
Decetnber or earlier, for ail employees and supervisors, of an awareness program regarding the
problem of sexual harassment. Upon request, the Employer will confer with the Union regarding
the contents atid scheduling of such programs.

Article 29
Probationary Employees

The Employer, during the employce’s probationary period, may discipline or discharge said
employee at the Employer's sole and exclusive discretion, and neither the Union nor the
probationary employee shall have recourse to the grievance or arbitration procedure for any act of
discipline or discharge during the probationary period. For all employees the probationary period
shall be sixty (60) calendar days of continuous employment at the Hotel.

Article 30
Communication

House rules and job postings shail be provided in such languages, up to the four (4) major
languages, as are necessary to communicate effectively in the Hotel.

‘ Sr
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 109 of 148

UNITE HERE Local 26

 

Article 31
Health and Safety

The Employer recognizes its obligation to provide a safe and healthy working environment for
each employee. The Union agrees that each employee is cbligated to cbey reasonable rules related
to health and safety.

The Employer agrees to give priority consideration to any grievance involving health and safety.

The Employer shall maintain defibrillators on property. The Union and the Employer will confer
annually on the proper maintenance, inspection, and training of employees on the use of
defibrillators. The parties agree that the Hotel must notify the Union in writing within thirty (30)
days of the Employer’s intent to no longer have defibrillators located on property.

Article 32
Employee Safety

A, Panic Button System. The Employer shall provide a safety alarm to sach employee
assigned to work in a guest roora without other employees ptesemt, at no cost to the employee.
Rach employee shall be required to carry the device with him or her at ali times when working and
to utilize such device wher he or she believes there is an ongoing crime, harassment, or other
emergency in the employee’s presence, The devices shall be able to summon immediate on scene
assistance to thei location from another employee or security guard, The purpose of this section
is to protect employee safety. The device may not be used to track or discipline for productivity.
telated issues, The employee in danger may cease work and leave the immediate area where the
incident occurred te await the atrival of the employee or security personnel resporisible for
providing immediate assistance. Such systems shall be installed in the Hotel no later than Jime 39,
2020.

B. Handiing of Complaints. The Employer shall record an accusation that a guest has made
an unwatited sexual advance, request for sexual conduct, or other verbal or physical conduct of a
sexual nature towards an employes or towards another guest of the establishment, including the
nare of the guest. The Employer shall inquire for the name of the guest if that information ts npt
included in the initial notice to the Employer. If the Employer is unable to learn the namie of the
guest, the Employer shall learn and record as much identifying irformation about the guest as is
reasonably possible, The Employer shall maintain a list of all guests so accused for at least five (5)
years from the date of the most recent accusation agamst ihe guest. Guest as used throughout this
section means registered guest, others occupying guest roams with registered guests, and visitors
invited to guest rooms by a registered guest or other occupant of a guest room, Upon request, the
Employer shall reassign the employee to a different floor or work area. away from the guest for the
entire duration of the guest's stay.

ifthe Employer leams that any guesi on the list is staying at the Hotel, the Employer shall notify

the Union and any housekeeper, room server or any other employees assigned to work in this
guest’s room of the same prior to the start of their scheduled shift, and shall warn the employees

i YWe%
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 110 of 148

Courtyard Boston Cambridge

 

to exercise caution when entering that designated room during the time the guest is staying at the
Hotel. The Employer reserves the right to assign a non-bargaining unit employee to service the
Toon.

C. Contacting Law Enforcement. Upon receipt of an allegation of sexual assault or other
criminal conduct by a guest against an employee, the Employer shall promptly contact local law
enforcement with jurisdiction, immediately notify the employes that law enforcement has been
contacted, that he or she may be asked to provide a statement, and that they have a right to decline
to do so, and provide the employee with sufficient paid time to provide a police statement, and
shall fully cooperate with any investigation into the incident undertaken by the agency,

D. Banning of Guest. When an allegation of sexual assault or criminal conduct by a guest
against an. etnployee is supported by a police report and statement made by such employee under
penalty of perjury, the Employer shall inform the guest that he or she is prohibited ftom returning
to the Hotel, and shall maintain such prohibition for al least three (3) years from the date of the
incident alleged in the statement,

E. No Retaliation. There shall be no retaliation against any employee for seeking to enforce
his or her rights under this section by any iawiul means or for otherwise asserting rights under this
section.

Article 33
Pregnancy Protection

If an employee so requests, and consistent with both the employee and employer’s obligations
under applicable law, the Employer shall provide a reasonable accommodation related to such
ernployee’s pregnancy, childbirth, or related conditions, inchading but not limited to the need to
express milk for a nursing child. “Reasonable accommodation” may include, but not be limited to,
more frequent or longer breaks, time off fo recover from childbirth, temporary transfer to a less
strenuous or less hazardous position, job restructuring, ight duty, additional break time, reduction
in room assignments, private non-bathroom space to express breast milk, assistance with manual
labor and modified work schedules. Any titne off provided as a reasonable accommodation will
run concurrently with any protected leave the employee is otherwise entitled to take for the
condition under applicable law.

Article 34
Paid Personal Time (PPT)

A. PPT Accrual. Each employee who has one (1) years’ service or more as of December 1 of
each year shall be allowed up to 48 hours of Paid Personal Time (PPT) per benefit year. All other
employees with less than tweive (12) months of employment will begin to accrue one (1) hour of
PPT for every thirty (30) hours worked, capped at forty (40) hours of PPT during the benefit year
and in accordance with MLG-_L. c. 149, § 148C and associated rules and regulations. This accrual
system shall apply to employees who have less than twelve (12) months of employment on
December 1 of each successive year. Employees may use PPT time after ninety (90) days of

a

al
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 111 of 148

UNITE HERE Local 26

 

employment. PPT is intended to constitute sick time under M.G.L. c. 149, § 148C, and the
Employer shall not be obligated to provide paid sick time beyond what is provided in this article.

B. PPT Accumulation and Cash Out. Accumulation from year to year will be permitted. Any
emuployee may cash out unused accumulated PPT hours above eighty (80) and no more than one
hundred sixty (160) from the Hotel at fifty percent (50%) of the hour’s value, Any employee may
cash out unused accwnulated PPT hours abave one hundred sixty (160) from the Hotel at one
hundred percent (100%) of an hour’s value.

C, PPT Not Used as Paid Sick Leave, PPT should be scheduled and planned whenever
possible, provided that PPT used as paid sick leave, as set forth in the Harned Sick Time law,
GiL.c. 149, s. 148C, and any regulations enacted thereunder shall be used subject to (D) and (&)
below. Employees may request ts use PPT(s) up to twenty-four (24) hours before the posting of
the schedule. The Employer should respond immediately to all requests for PPT requested twenty-
four (24) hours before the pasting of the schedule. For requests made in advance of twenty-four
(24) hours, the Employer shall respond within two (2) days. Requests for PPT are granted on a
first-come, first-serve basis. If two (2) or more employees on the same day request the same day
off, seniority shall govern which of the employee(s) reveives the day-ott, if business needs do not
allow all requests to be granted. The Employer will uot unreasonably deny PPT requests.

D. PPT Used as Paid Sick Leave, In the event an employee uses accrued PPT as paid sick
leave (including leave to care for and attend appointments related to the physical or mental illness,
injury, or health condition of the employee or that of a family member, to attend routine medical
appointments of the employee or that of a family member, to travel to and from a pharmacy or
other location required in. the course of the aforementioned care, and to address psychological,
physical or legal effects of domestic violence), then the leave shall comply with the minimum
requirements of M.G.L. chapter 149, section 148C, including, but not limited to:

i, PPT may be used in hourly increments;

2. Ifthe need for paid sick leave is foreseeable, an employee must provide advance notice to
his or her supervisor;

3. Ifthe need is unforeseeable, an employee must utilize the standard call-in procedures, if
practicable;

4, Inthe case of emergency, an employes should notify his or her direct supervisor, as soon
as practicable;

5. When permissible, an employee may be required to provide documentation regarding an
absence, including when an employee is out of work on paid sick leave for more than
twenty-four (24) consecutively scheduled hours, the employee can be required to provide
supporting documentation from a health care provider, and

6, An employee who requests or uses paid sick leave for authorized circumstances or makes
a complaint about a suspected violation of this policy shall not be subject to discrimination

or retaliation,
7

28

a
a
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 112 of 148

Courtyard Boston Cambridge

 

E. Definitions. For purposes of this Article, the following terms shall have the following
definitions:

l. “Child” means a biological, adopted or foster child, stepehild or legal ward, or a child for
whom the employee has assumed the responsibilities of parenthood;

re)

“Family member” means the employee's spouse, child, or parert, as defined: and

3. “Parent” means a biclogical, adoptive, foster, or step-parent of an employee or of an
employee's spouse, or the person who assumed the responsibilities of parenthood when the
employee or emmployee’s spouse was a child,

Article 35
Reom Attendants

A. Maximum Rooms. No room attendant shall be required to do more than fourteen (14)
rooms without additional compensation equal to one-half the employee's regular straight time
hourly rate of pay per toom for each room over fourteen (14) within the eight (8) hour day. When
a room attendant does more than fourteen (14) rooms within his/her normal day, he/she will be
paid such extra payment for each such exira room and shall receive no other payment for the time
required te do such extra rooms. For work performed after eight (8) hours, the sole payment shall
be at the rate of thme and one-half (1.5x) the employee's regular straipht time hourly rate of pay.
Extra rooms will be distributed equitably. The Employer agrees to consult with the Union upon
request regarding any problems in extra room distribution,

The Employer will call room attendants to work before selling any extra rooms.

B, Reduction in Quota. The present contractual room quota shall be reduced by one (1) room
on a day when there are ten (10) check out rooms, by two (2) cooms when there are eleven (11)
checkout rooms, and by three (3) rooms when there ate twelve (12) chockout rooms in the root
allendant’s assignment,

Cc. Completion of Assienments. The room attendant will accept all reasonable assignments of
extra rooms given out on his/her shift whether or not such assignments would require the employee
to work beyond an sight (8} hour shift. Appropriate compensation inchxling overtime where
applicable will be paid for the extra room(s) assigned. Room Attendants will be paid weekly for
all extra rooms dons.

D. Special Attention Rooms, Rooms requiring special attention and which will be held to a
higher cleaning standard shall be identified by a special code on the room attendant’s assignment
sheet. One (1) room shall be dropped for any rooni so designated. Additionally, inspectresses,
supervisors, and management shall not hold room attendants to a higher standard of cleaning for
rooms not specialiy designated. The Employer may continue to designate rooms as VIP rooms but
not require a higher cleaning standard for such rooms. “YIP” rooms shall not be identified on a
room attendant’s daily assignment unless ii requires special attention, in which case it will be

29
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 113 of 148

UNITE HERE Local 26

designated a special aticntion room by the Hotel’s special attention code and a room will be
dropped fram the daily assignment. The order of rooms to be cleaned may be designated by the
notation “priority.” VIP rooms may be so identified on the work sheets of quality assurance
associates,

B, Suites. For purposes of the above room quota, all rooms in a suite with more than one room
shall count toward the quoia, i.c., a two (2) room suite shall count as two (2) rooms, a three (3)
room suite as three (3) rooms, etc.

F. Night Room Attendant. The regular full-time night room attendants’ workday shall be eight
(8) hours including meal periods with time and one half (1.5x) for all time worked in excess of
eight (8) hours in one night,

 

G. Sundays and Holidays. Room attendants shall be permitted to report one (1) hour later on
Sundays or holidays, or to teave one (1) hour earlier, without affecting their wages for the day,
provided they complete their normal days’ work.

H. Changing ‘Time. Room attendants shall be allowed to leave their sections ten (10) minutes
before quitting time to allow for changing to street clothes.

I. Miscellaneous, When room attendants are required to dust three (3) vacant rooms, they
may be required to make up one (1} room to compensate. They may be required to make up one (1)
room for two (2) sleep-outs,

J. Travel and Sections. Room Attendants shall not have to work on more than one {1) floor,
but if required to work on two (2) or more floors, there shall be a maximum of thirteen (13) rooms
to a section,

To the extent reasonably possible, considering cccupancy and other factors, room attendants shall
be assigned to permanent floors or sections. When a vacancy exists ina floor or section assignment,
seniority shall be given consideration.

kK, Linen. Sufficient linen, equipment, and cleaning materials will be provided to all room
attendants. The Employer shall make reasonable efforts to provide sufficient linen to recom
attendant’s on their cespective floors.

L, Special Cleaning. Any employee cleaning a room requiring special cleaning for vomit or
defecation shail be paid $25.00 additional for cleaning such room.

M. Cots. Room Attendants shail be paid $1.95 cents for each cot made up. Effective January
1, 2019 the payment shall be $2.27; January t, 2020 the payment shall be $2.63; January 1, 2021
the payment shall be $3.00.

Thres (3) cots shali equal one (1} room. Pull out beds shall be counted as cots for purpeses of this
paragraph when they are not the primary bed(s) in that room.

&
ye
30
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 114 of 148

Courtyard Boston Cambridae

N. Gratuities. The Employer and the Union agree that gratuities left by guests in Hotel rooms
are for the exclusive benefit of room attendants. No one shali be permitted to remove a gratuity
from a gnest room other than the room attendant who cleaned that room.

Article 36
Housekeeping Housepersons

The parties agree that housepersons are important and necessary to the efficient operation of the
Housekeeping Department. The Employer agrees to consult with the Union upon request
concerning any problems of housepersons.

Housepersons will receive the same compensation under the same circumstances that a Room
Attendant is compensated for making up a cot.

Article 37
Bellpersons

Bellpersons, baggage porters, and doorpersons shall not be assigned the duties of housepersons,
yardpersons or lobby porters, except that this clause shall not be construed to eliminate the present
duties performed by them.

Whenever a bellperson relieves on the elevators for a period of one hour or more, he/she is to be
paid the elevator rate of pay in addition te his/her regular pay. It is understood that the junior
bellperson is to be assigned the elevator duty, everything else being equal.

When bellpersons are required to make up cots, they shall be paid $1.80 for each cot made up.

Three dollars and twenty-five cents ($3.25) per bag shall be paid for tours, canceled airline flights,
school, and athletic groups, where bellpersons are required to place baggage in rooms.

Fronts shali be rotated. Belipersons performing house errands shall have an opportunity to make
up alt fronts lost.

Article 38
General Conditions

A. Hourly Rates, No employee shail suffer a reduction in his/her hourly rate as a result of this
Agreement, and this Agreement shall not interfere with the employees receiving higher wages or
compensation for superior knowledge and ability, nor shall this Agreement serve to deprive these
employees of any privileges enjoyed before this Agreement was made.

B. Payment of Wages io Extra/Relief Emplovees. All extra and telief jobs done by an
employee nat on the regular payroll shall be paid at the termination of the job unless otherwise
agreed upon,

31 \
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 115 of 148

UNITE HERE Local 26

C. Higher/Lower Wage Rate Classifications. Whenever an employee substitutes for another
employee in a higher classification, said employee shall be paid at the minimum raic for such
higher classification, and the employee shall not raise any jurisdictional or other like objections to
such change of duties. When transferred temporarily to a lower paid classification for the
convenience of the Employer, the employse shall continue to receive his/her regular rate of pay.
Such transfers shall be subject to Article 14 (Seniority).

D. Workisad. The Union may grieve and arbitrate unreasonable workloads,

BE. Guest Checks. The fact that a gratuity is not included shall be announced to the guest on
all checks except in gourmet rooms. Gratuity calculations shall be printed at the bottom of each
check for 15%, 18% and 20%. This provision shall be made effective in each room when a new
supply of checks is next ordered for that zoom after the signing of this Agreement. There shall be
an. automatic gratuity of 18% added to all checks for parties of six (6) or more.

F. Turn Sheets. A turn sheet shall be kept for room service orders except where room service
employees are assigned by floors. Turns shall be rotated to the extent practicable.

A tun sheet shail be kept in each room for servers, Turns shali be rotated to the extent practicable.

G. Lost and Found, items, excluding food and beverage, tarned into lost and found shall be
tagged with the name of the employee turning in the ttem and the date tumed in. Such iiems shall
be kept m a secure location, and if unclaimed afier twelve (12) months, shall be given to the
employee turning them in, in accordance with Massachusetis General Laws, Chapter 134, Section
4, Ifsuch items are claimed, the Employer shall keep a record, available to the Union upon request,
ofthe name of the person claiming the item.

HE. Package Passes. Packaged food and perishable items (e.g., flowers/floral arrangements)
given to Hotel employees as a gratuity may be claimed by securing a package pass on the item(s).
If an employes takes the above-gratuity out of the Hotel without a package pass the individual
circumstances will be teviewed on a case by case basis before subjecting the individual to
discipline. The removal of unopened stamped or unsiamped alcohol gratuities will be governed by
the licensing laws of the City of Cambridge.

I. Kickbacks. No employee shall be required to contribute to ancther employee or to the
employer (“kickbacks”). This shall not preclude the voluntary practice of some employees tipping
other employees, e.g., servers tipping buspersons, or the voluntary pooling of tips among tip
employees such as captains, servers and buspersons,

J, Bartenders and Lone-End Emptovees. The Employer agrees that bartenders and long end
(steady) banquet servers deriving their sole income as bartenders and as long end (steady) banquet
servers shall receive priority in hiring and assignments over bartenders who are engaged in full-
time work other than as bartenders, and over servers other than long end (steady) banquet servers,
provided they are at least equally qualified to do the work.

2 oe
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 116 of 148

Courtyard Boston Cambridge

 

kK. Pre-tax Deductions. Unless the employee makes a written request to the contrary, an
employee’s contributions for health and welfare premiums and 401K payments and MBTA passes
will be deducted from his/her weekly wages prior to deduction of state, federal and FICA taxes.

Article 39
Leave of Absence

A, Emplover Permission. Permission for leaves of absence shail not be unreasonably denied,
bearing in mind the needs of the business,

B. Retum to Work. An employee who receives a written leave of absence from the Employer
shall be entitled to alt seniority rights upon his or her return to work, which shall be to his/her prior
position, provided that he/she returns to work prior to the expitation of the leave of absence, and
provided also that he/she has not accepted substitute employment elsewhere during the leave of
absence. The leave may de for up to three (3) months. In returning from leave, an employee must
notify Hetel management of his/her intent to return to work a minimum of one (1) week prior to
his/her anticipated date of return to work.

c. Health Care Provider Certification. The Employer may require certification from the
employee’s physician as to the employee’s inability to work prior to granting raedical leave of
absence for any disability including pregnancy-related disabilities, and doctot’s certification of
ability to work prior to return from a medical leave of absence.

D. Extended Leaves. The employee may apply for an extension. Upon retum to work from an
extended leave of absence the employee shall be returned to his/her former position, without loss
of prior seniority.

E. Paid Maternity/Parental Leave, Employees with one (1) or more years of service will be
eligible for:
» $ix(6) weeks of paid maternity leave, if an employee gives birth, te commence
immediately following the birth of the child; and
« Two (2) weeks of paid parental leave, if an employee's spouse gives birth, to commence
within sixty (60) days of the birth of the child.

F. Family Medical Leave. The parties agree to comply with ali provisions of the Family and
Medical Leave Act and any amendments to the same. Employees are eligible for leave under the
FMLA. if they have worked at least 1,250 hours during the twelve (12} months prior to the
requested leave of absence. An Employer may require an employee to use fifty percent (50%) of
their accrued PPT and/or vacation time on a FMLA leave. The remaining fifty percent (50%) of
acerued PPT and/or vacation time may be used, at the sole discretion of the employee in
accordance with regular scheduling policies.

G, Union Leave of Absence, In the event an employes is appointed to any office or position
within the Union they shall be given a leave without pay upon proper notification to the Employer.
Proper notification shall be two (2) wecks priot to the begiming of the leave. Such leave shall not
constitute a break in seniority and will be for a maximum of one (1) year, a minimum of one (1)

3 ey
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 117 of 148

UNITE HERE Local 26

 

workweek and shall be taken as full week leaves or multiples thereof. The parties agree the Union
can appoint up to four (4) employees, and not more than one (1) per department at any one time,
and an employee cannot be granted Union leave more than three (3) times in one (1) calendar year.

H. USERRA Leave of Absence. The Employer shall comply with the Uniformed Services
Employment and Reemployment Rights Act of 1994 (“USERRA”), as amended. Any employee
covered by USERRA shall be entitled to seek enforcement of asserted USERRA rights through
the grcvance and arbitration procedures in Article 20 of this Apreement, provided that the
employes may be required by the Employer te waive any right of court enforcement as a condition
to proceeding to arbitration on the employee's USERRA claims.

Further, the Employer shall continue to make contributions into the health and welfare, education,
legal, and housing trust funds during the first year of military service on behalf of any ermployee
who volunteers for military service or is called up to military service because the employee is
either in the National Guard or is a Reservist, Such contributions shall be at the mininmm level of
contributions for coverage required by the Plan.

Upon completion of their military service and upon their return to work, the Employer shall, as
provided in applicable regulations make retroactive pension contributions, if any on behalf of the
above referenced employees for the entire period that the emplayee was on leave for military
service,

Article 40)
Benefit Payment Caleulation

Pay for vacation, holiday, sick pay, jury duty and funeral leave for servers, belipersons, baggage
porters, bell captains, and doorpersons shall be calculated at one and one half (1-14) times the
employee’s regular straight-ttme hourly rate of pay. Effective August 1, 2019, such employees
shall be paid for vacation, holiday, PPT, jury duty and funeral leave at the same hourly rate as a
room attendant.

The Employer agrees to discuss with the Union upon request regarding the administration of any
regulations issued by the Internal Revenue Service related to the reporting of gratuities as income,
30 long as the law is observed,

Article 41
Unien Stewards

The Union may designate one (1) union steward for every thirty (30) bargaining unit members
within the Hotel. The Union shall notify the Employer in writing of the identity of the Union
stewards and chief steward.

The Employer shall recognize such stewards and treat them with the respect due them as
representatives of the employees. Union stewards including the chief steward shall have super-

seniority for purposes of layoff and recall in each steward’s departmental classification.

34 \
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 118 of 148

Courtyard Boston Cambridge

Article 42
Banquet Department

A. Long-End Servers. Long-end (steady) banquet servers, bartenders, coffee servers, and
barpersons (barbacks) shall be recognized as reguiar employees and afforded all of the rights and
benefits of a regular employee under this Agreement.

Long-end employees shail be given 48 hours of notice of their schedules except for reasons of
emergency, clistomer needs or for other reasons beyond the reasonable control of the Hotel.

Employees from the Preferred List shall be considered for long-end positions before external
candidates from outside the Hotel.

B. Trust Fund Contributions. The Employer will contribute to the UHH, Legal Fund,
Education Fund, and Housing Fund for long-end employees at the specified rate for one hundred
twenty (120) hours per month for twelve (12) month per year. They will be accorded full
participation in these programs subject to the eligibility and payroll deductions for employee
contributions as are required of all participating employees.

The Employer will contribute to the Pension Plan for long-end employees at the specified rate for
one hundred thirty-five (135) hours per month for twelve (12) months per year,

c. Extras. In addition to the service charge set forth below, banquet employees shall receive
the following function rate compensation:

Extra bartender daily rate with meals $52.50

Banquet servers and extra banquet
servers & tuxedo, breakfast and
luncheon €3 hours or less for one meal) $19.05

Banquet servers serving more than 15
persons for breakfast and luncheon shall
receive for each additional person served $1.21

Dinner 3 hours or Jess for one meal $20.05

Banquet persons serving more than ten
Persons for dinner banquets shail receive
for each additional person served $1.91

Dd. Cofiee Breaks and Recentions. Coffee jobs and receptions shall be paid for at the rate of
the frnction oceurring at the time of day. For receptions combined with or immediately followed
by the meal, only one meal payment will be paid plus extra hours if applicable, except that past
practices on payments of such receptions at the Hotel shal! be followed. Banquet servers shall
normally serve a minimum of fifty (50) guests at a reception.

35 xX ee
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 119 of 148

UNITE HERE Local 26

 

E. Published Menu Price. A “published menu” is defined as a menu that is offered by the
Employer to the general public at the same price. Published menus and the prices they are offered
may change from time to time, at the sole discretion of the Employer.

B; Discounted Banquet Pricing. The Employer at its sole discretion may offer clients a
discount from the published menu price. However, the banquet service charge shall be paid on the
full menu price.

G. In-House Functions, The service charge for in-house functions is ten percent (10%) of the
published menu price, When no published menu price exists, the price for the item(s) will be set
by the Employer based on the published menu price of comparable menu item(s}.

HH. Longer Functions. Banquet servers shall receive $9.20 per hour of time required of them
beyond the function hours to coutinne service, break down, and for standby time spent between
the completion of service and the breakdown. This shall apply only to those servers, if any, as are
designated by the hotel to stand by, continue service, and break down, provided they spend such
time on the hotel premises.

I. Minimum Gratuity. A minimum tip of fifteen percent (15%) will be added to the food and
beverage charge for functions of employees in the bargaining unit who work a fiction. A
minimum fifteen percent (15%) tip on liquor will be shared by the bartender and barperson:

Bartender 12.75%
Barperson 2.25%

Upon request, the Employer shall furnish to the Union a breakdown of the distribution of the tip.
The Union may also upon request examine the banquet check.

Regular hincheon menu of dinner menu buffets will be paid for at the lunch or dinner rate and shall
be prorated for each cover over thirty (30) covers.

Continental breakfasts shali be paid for at the buffet rate.

J. Outlet Servers. Steady servers (a ia carte} serving banquets when on duty shall receive
$8.75 in addition te their houriy pay and tips:

K, Captains. Extra servers acting as banquet captains shall receive an additional $9.65 per
meal,

When a captain physically serves a regular station at a function, only then shall the captain
participate in the gratuity for that function.

L. Rotation, Ail long-end (steady) banquet servers shall be assigned work in rotation. A
separate rotation (“wheel”) shall be maintained for breakfast, lumcheon, dinner, and receptions.

. or
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 120 of 148

Courtyard Boston Cambridge

Extra banquet servers shall not be required te report more than one hour before sit down unless
required earlier for special reasons.

M. —_- Other. All banquet servers shall be served in food lines on a first come, first-served basis,
except for those serving head tables, and except when a host requests special service arrangements.
Long-end (steady) banquet servers will not be required to rack glasses or scrape dishes except to
properly stack dishes on trays,

‘The Hotel shail endeavor to assign extra covers as equally as possible among those servers serving
that fonction.

In order to share in @ gratuity, a banquet server must be assigned a station and physically serve
said siation.

N. New Year's Eve.

 

New Year’s Eve Rates (8 hours)

Classification 8/1/18
Bartenders $52.20
Servers $43.00
Captains & Hostesses $49.00
Head Servers $53.00
Barpersons $44.00
Buspersons $44.00

‘These New Year Eve rates will be paid in lieu of the hourly rate to a Ja carte employees working
on New Year’s Eve function in function facilities for the duration of the fimetion plus one (1) hour
in advance of service but inno event for more than eight (8) hours for which period extra banquet
servers will be paid double the meal rate.

0, Banquet Referral. The Empioyer shall have the sole right to establish the operation and
tules for its banquet referral lists. The decision of the Employer in exercising its rights under this
section shall not be subject to the grievance and arbitration procedure. In establishing its own list
and hiring hall, banquet employees shall be subject to the Union security clause or pay a service
fee, as negotiated by the parties.

The Employer must maintain preferred and roll call extra banquet employee lists in addition to
their long-end banquet employees.

The parties agree on the principle that extra banquet work (after long-end, preferred on-call, and
on-call} should be made available to the extent reasonably possible te qualified employees in other
classifications. To that end, the Emaployer and the Union will confer on a system for that purpose.
In addition, the Employer and the Union will focus on appropriate banquet training for employees.
The Empieyer shall have the sole right fo estublish the operation and rules for extra work
procedures. The decision of the Employer in exercising its rights under this paragraph shall not be

subject to the grievance and arbitration procedure.

37

od
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 121 of 148

UNITE HERE Local 26

Article 43
Alcohal & Drug Abuse Preventive Program

In the interest of mamntaining a safe and healthy work environment, the parties agree as follows:

A.

Ail employees as a condition of employment shall be required to undergo drug and aicohol
testing whenever:

1. there is reasonable cause to believe that an employee may be under the influence of
drugs or alcohol;

2. an employee is injured on the job and requires medical treatment in a hospital setting;

3, an employee is involved in a work-related accident which involves injuries to others
which requires treatment in a medical facility and transporiation by emergency medical
technicians or property damage exceeding $10,000;

4, itis apart of the terms and conditions of a drug and/or alcohol “last chance” agreement.

Employees taking drugs as prescribed by a licensed physician for a personal illness shall
not be considered in violation of Hotel policy. Employees taking medication which may
affect their fitness for duty and/or job performance are required to consult with Human
Resources priot ta commencing work, Human Resources may not prevent an employee
from worlaing if ihe employee files a letter signed by a physician stating that he or she
understands the nature of the work and in his or her opinion the preserihed medication will
not render the employee unsafe or unable to properly perform his or her job.

Testing may be done by hair, breath, saliva or urine as the cireamstances require. (Testing
shall only be performed by a qualified testing organization (including 2 hospital). The
parties shall agree upon a list of the regular providers of such testing services to the
Employer. Said determination shall be made by a certified Substance Abuse Professional.
(SAP) or a person licensed by the Commonwealth of Mass. as an Alcohol and Drug Abuse
Counselor (LADAC) in addition to the hotels current drug testing facilities and appropriate
hospitals,

. Discipline and consequences of positive test results or refusal to submit a sample.

1, Anemployee who refuses to submit, cannot submit, or who attempts to alter or tamper
with a sample will be deemed to have failed the test.

2. Although the Hotel reserves the right, in appropriate cases, to terminate, an employee
who tests positive for drugs and/or aicchol or is deemed to have failed the test may be
returned to work after consulting with the Union and the Employer following an
appropriate professional evaluation by Modern Assistance Programs or any other

agreed upon organization.

Employee assistance drug and alcohol education and training.

38
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 122 of 148

Courtvard Boston Cambridge

 

1. The Hotel will support drug and aleohol education and training programs in
conjunction with the Union.

2. Referrals, counseling, treatment are available through the Union Health and Welfare
Pian. If an employee with a substance abuse issue contacts Human Resources or a
member of management to request assistance, the Employer will work with the Union
to provide needed assistance. Such contact, however, shall not insulate an employee
from discipline for policy viclations, misconduct, absetiteeism or performance
problems or excuse him/her from future compliance with Hotel safety and performance
standards and work rules.

The Hotel must notify the Union immediately of its intention to administer drug testing.

Article 44
Lateral Service

In order to support the mission of service im the Hotel, a high degree of cooperation with managers
and with workers is required. In order to promote cooperation in the workplace, managers and
workers are encouraged ta develop ongoing communication. This provides opportunities to
expiore ways to accomplish the needs of the Hotel while recognizing the personal styles and needs
of each worker, Consistent with the needs af the workplace, the Union recognizes that cooperation
can be beneficial to both the worker and the Hotel.

Management may, using reasonable discretion, utilize a policy of iateral service for brief periods
of time to satisfy guests’ and the Hotel’s needs. Lateral service is designed to allow employees to
help where needed until guest needs are satisfied. It is not designed to be, nor will become, a job
combination program nor a permanent cross-utilization initiative.
Hotel supervisors may perfonn bargaining unit work under the following circumstances:

1. Pursuant to lateral service.

2. Emergencies (unforeseen occurrences).

3. For training purposes (which will not be used as a substitute for the creation of additional
bargaining unit positions or to replace a current bargaining unit employee).

4, To introduce new methods of operation or procedure.

Article 45
Subcontracting

The Employer agrees to not subcontract out its current bargaining unit work, as defined by Article
te

39

we
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 123 of 148

UNITE HERE Local 26

 

The Employer retains the right to use the retail space on the fizst floor as a restaurant or for any
other purpose, and notwithstanding paragraph 1, to subconiract/sublease the space to any entity.
Any employees employed either by the Employer or by such subcontractors in such space(s) shall
continue to be excluded from the bargaining unit, and not subject to the terms of this Agreement.

Article 46
Imuipration

The Union and the Employer have a muiual interest in avoiding ihe termination of trained
employees. Accordingly. to ihe extent not addressed by this Agreement. at the request of the
Union. the Employer will meet and discuss issues related to compliance with the Immipration
Reform and Control Act and any other current or future legislation. government rules or policies
related to immigrants which impact bargaining unit employees,

A. Non-Discrimination, No employee covered by this Agreement shall suffer any loss of
seniority, compensation, or benefits solely due to any changes in the employee’s name or social
security number, provided that the new social security number is valid and the employee is
authorized to work in the United States. The Employer shall not take action against an employee
solely because the employee is subject to an immigration proceeding where the employee is
otherwise permitted to work.

B. Workplace Immigration Enforcement. The Employer shall notify a representative of the
Union as soon as practical if the Employer receives a no-match letter from the Social Security
Administration, if it is contacted by the Department of Homeland Security (DHS) or, (formerly
the INS) related to the immigration status of an employee covered by this Agreement or if a search
and/or arrest warrant, administrative warrant, subpoena, or other request for document is
presented, The Union agrees that it shall keep confidential any information it obtains pursuant to
this provision and that it will use any such infortnation solely to represent and/or assist the affected
employee(s) in regard to the DHS matter.

Recognizing the intent of the Article, the Employer will admit agents of the DHS only as it deems
necessary and appropriate.

The Employer shall permit inspection of 9 forms by DHS or DOL only after a mininvum af (3)
three days written notice or other such period of time as provided by law or where such inspection
18 atherwise in accordance with the provisions of this Section. The Employer also shall permit
inspection of 1-9 fonms where a DHS search and/or arrest wasrant, administrative warrant,
subpoena or other legal process signed by a federal judge or magistrate specially namics employees
or requires the production of I-9 forms. The Employer shall not provide documents other than the
1-9 forms to DHS for inspection or teveal to the DHS the names, addresses or immigration status
of any employees in the absence of a valid DHS administrative subpoena, or a search warrant or
subpocia signed by a federal judge or magistrate or where otherwise required by law or i is
otherwise deemed by the Employer to be appropriate under the circumstances.

To the extent iegally possible, the Employer shall offer a private setting for questioning for
employees by DHS.

40 \
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 124 of 148

Courtyatd Boston Cambridge

C. Reverification of Status. The Employer will provide an employee with a least sixty (60)
days’ notice that the documents provided by the employee demonstrating work authorization are
scheduled to expire and that the employee will need to re-verify their 1-9 documentation and
provide valid evidence of continued work authorization. Such notice will be provided to an
employee through an electronic message to the employee’s account in the Employer's human
resource system, If the human resource system is unavailable. the Employer may provide notice
to the employee at the time clack, by mailing a notice to the employee's address on file. and/or by
direct communication from the employee’s manager or human resources office.

1, No employee employed continuously on or before November 6, 1986, shall be
required to document immigration status,

2 The Employer shall not retain in its files copies of the identity and work
authorization documents presented by the employee.

3, The Employer shail not require or demand proof of inmmigration status, except as
may be required by 8 USC 1324a (13GB) and listed on the back of the 1-9 form or
as otherwise required by law.

4, In the event of a sale of the business of its assets, the Employer shall offer to transfer
the 1-9 forms of its ernployees to the new employer or, at the Employer’s option, to
jointly maintain the I-9 forms of its employees with the successor employer for the
period of three (3) years, after which the successor employer shall maintain said
forms,

cy The Employer shall not take adverse employment action against an employee based
solely on the results of a computer verification of immigration or work
authorization status,

D, Social Security No-Match Letters, In the event that the Employer receives notice from the
Social Security Administration CSSA”) that one or more of the employes names and Social
Security numbers (“SSN”) that the Employer reported on the Wage and Tax Statements (Forms
W-2) for the previons tax year do not agree with the SSA’s records, the employer agrees to the
following:

1. Provide a copy of the notice to the employee and the Union upon receipt;

2. The Employer agrees that it will not take any adverse action against any employee
listed on the notice, including firing, laying off, suspending, retaliating, or
discriminating against any such employee, solely as a result of the receipt of a no
match letter;

3. The Employer agrees that it will not require employees listed on the notice ta bring

in a copy of their Social Security card for the employer's review, complete a new
I-9 form, or provide new or additional proof of work authorization or immigration

we
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 125 of 148

UNITE HERE Local 26

status solely as a result of the receipt of a no-match letter, unless otherwise required
to avoid risk of prosecution, and

4, The Employer agrees not to contact the SSA or any other government agency,
solely as a result of receiving a no-match from the SSA.

B. Seniority and Leave of Absences for Immigration Related Issues. Upon request, employees
shall be released for up to five (5) unpaid working days per year during the term of this Agreement

in order to attend to DHS praceedings and any other related matters for the employee and the
employee’s immediate family (parent, spouse, and/or dependent child). The Employer may request
verification of such leave.

The Employer shall not discipline, discharge. or discriminate against any employee because of
national origin or immigration status, or because the employee is subject to immigration or
deportation proceedings, except as required to comply with the law. An employee subject to
immigration or deportation proceedings shall not be discharged solely because of pending
immigration or deportation proceedings. so long as the employee is authorized to work in the
United States.

If an employee obtains appropriate work authorization within five (5) years after losing work
authorization status solely as a result of change in DACA, DAPA, or TPS status, the employee
must provide documentation of the work authonzation and return to work within six (6) months
afier obtaining: it or forfeit the leave provided in this subsection. The reinstated employee will
displace the least senior employee in the employee's former job classification. An employee will
not accrue vacation or the other benefits based upon particular plan policies during such absence.

In the event that an employee has a problem with his or her right to work in the United States, after
completing his or her introductory or probationary period, the Employer shall notify the Union in
writing, and upon the Union’s request, agrees to meet with the Union to discuss the nature of the
problem to see if a resolution can be reached. Whenever possible, this meeting shail take place
before any action by the Employer is taken.

In the event that an employee does not provide adequate proof that he/she is authorized to work in
the U.S. following his/her probationary or introductory period, and his/her employment is
terminated for this reason, the Employer agrees to immediately reinstate the employee to his/her
former position, without loss of prior seniority (but length of service for vacation or other benefits
does not continue to accrue during the period of absence) upon the employee providing proper
work authorization within 12 months from the date of termination.

If the employee needs additional time, the Employer will rehire the employee into the next
available opening in the employee’s former classification, as a new hire without seniority, upon
the eraployee providing proper work authorization within a maximum of 12 additional months.
The parties agree that such employees would be subject to a probationary period in this event.

42
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 126 of 148

Courtvard Boston Cambridge

The Employer will finish to any employee terminated because he/she has not provided adequate
proof he/she is authorized to work in the U.S. a personalized letter stating the employee’s rights
and obligations under this section.

The provisions in Article 9 on pro-rated vacations for terminated employees shall not apply to
employees covered by this section.

F, Limited English Proficient Employees. While English ts the language of the workplace,
the Employer recognizes the right of employees to use the language of their choice when speaking

amongst themselves during work hours provided that such conversation are conducted in a manner
that is respectful of guests and other employees and is consistent with quality guest services.

Upon request of the employee, the Employer shall provide interpreters from its staff, where such
staff is available, for employees not fluent in English during any investigation interview that may
lead to discipline or discharge. Where the Employer is unable to so provide an interpreter, the
Union may provide an interpreter.

G. Paid Day Off to Become a Citizen. On the day an employee becomes a U.S. citizen, the
Employer will compensate the employee with a one (1) time paid personal holiday in recognition.
of his or her citizenship.

Article 47
Diversity
A, Commitment to diversity, The Employer is committed to a comprehensive approach to a

diverse workforce, practicing equal employment opportunity and engaging in affirmative efforts
to create and maintain an environment that supports and encourages the contribution of all
employees. We shall strive to have a productive and hospitable environment with a work force
teflective of the diversity in the greater Boston area. The Employer is committed to respect the
needs of the current workforce, which is composed primarily of immigrants from many different
parts of the world. We are proud of that diversity and the benefits it brings to our hotels and the
hotel industry in general.

B. Affirmative Steps. In addition, if necessary, the Employer shall take affirmative steps to
further diversify the workforce to properly reflect the greater Boston area, including African-
American workers, by:

1. Cooperating with a diversity Ombudsperson, selected by the parties, in accordance with
Paragraph 8, hereafter.

2. Participating in good faith in a “Citywide Diversity in the Hospitality Industry Taskforce”,
with at least one senior Management Representative from each hotel, senior Union
Representatives, and Community Representatives to be selected by the Mayor of the City
of Boston. Recognizing that fresh approaches require acceptance by the hotels and the
employees tepresented by the Union, the taskforce shall operate through consensus
recotamendations and decisions as it works towards developing and implementing
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 127 of 148

UNITE HERE Local 26

initiatives, programs and/or recommended policy and/or procedural changes within the
industry, it is a key function of the Ombudsperson to facilitate that consensus building
process, to determine if a consensus has been achieved within the respective groups
comprising the Taskforce and, if appropriate, to make recommendations to the Taskforce
to avoid or resolve impasses within it.

3. Providing the Taskforce with hiring, promotion and recruitment data from éach of the
hotels. The parties agree that all Hotel-specific data shall be combined with the data of
other hotels and presented in such a forma? as to ensure that no commities person can
identify what information came from an individual hotel or employer. The Ombudsperson
shail contract with a Jabor economist or other data specialist to perform this data blending
and analysis. Both fhe Orbudsperson and the data specialist shall sign appropriate
contidentiality agreements regarding all information and data obtained in their official
capacities,

4. The Taskforce shali meet regularly, as it so determines and at least quarterly, beginning as
soon as practicable after this Agreement has been executed and ratified, the members of
the Taskforce appointed and the Ombudsperson selected.

5. The mission of the Taskforce shall be to:

a. Develop an Outreach program that informs and educates the Community about job
opportunities and availability in the hotels covered by agreements with the Union.

b. Review and make recommendations to the hotels regarding suggested amendments
to the application and hiring procedures that may present obstacles to members of the
African-American and broader diverse community members.

c. Work with existing Community job development and training programs that will
assist Employers in identifying potential job applicants.

d. Use the resources available in the Greater Boston Hotel Employees/Local 24
Education/Training Program to further the efforts of the Taskforce.

s. ‘Track the resuits of these efforts for the duration of this Agreement in a formal report
twice yearly to the members of the Taskforce,

£ The work of this Taskforce will not supersede any rights of the Eneployer and the
Union in this Agreement. Nothing herein shall require the Employer to violate its own
AAP.

6. The Employer further pledges to participate in good faith in a Hotel Diversity Committee.
The Hotel Diversity Corsmittee shall have equal numbers of senior management and senior
union tepresontatives. The Committee shall meet twice a year for the duration of this
Agreement, The Committee shall be provided with Hotel-specific hiring, promotion and
recruitment data which may be analyzed with the assistance of the Ombudsperson. The

Y
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 128 of 148

Courtyard Boston Cambridge

purpose of the Coramittee shall be to assess the success of the Hotel’s hizing, promotion
and recruitment practices when compared with the benchmarks and recommendations of
the Citywide Tasktorce. The Employer pledges to negotiate in good faith with the union to
correct any failures to follow the recommendations and benchmarks described by the
Citywide Taskforce.

7. The mission of the Ombudsperson shall be to serve as an ex-officio member of the
Citywide Taskforce and any Hotei Diversity Committee, as needed, with full access to its
deliberations and records; to meet with the responsible executives of the Employer, with
or without the presence of Union representatives at the Ombudsperson’s discretion, to
discuss specific complaints by employment applicants about the Employer’s hiring
practices or decisions; ta recommend to the Employer specific measures to deal with these
complaints; to coordinate the analysis of any data provided by the hotels and fo recommend
to the Taskforce long-term systemic policies to insure diversity. All reasonable costs of the
Ombudsman and Labor Economist or data specialist shall be divided equally among ali
hotels signatory to this agreement.

8. The Ombudsperson shall be jointly selected by the Union and the employer-rmembers of
the Taskforce, with the Union and the Employers as a group, each haying one vote. If the
parties fail to agree, they shall request the American Arbitration Association to provide a
list of 8-10 candidates with appropriate education and experience in ihe diversity field
nationally and qualified to assist the parties in achieving their goals hereunder, The parties
shall select from said list by alternate strikes. The Union and the Employer group together
shall have the right to terminate the services of the Ombudsperson.

9. All information provided or made available to the Ombudsperson, the Taskforce or the
Hotel Diversity Commtittee shali be deemed confidential and proprietary. Under no
citcumstances may advice or recommendations or conclusions of the Ombudsperson or of
the Taskforce or any member thereof, or any information made available to the
Ombudsperson (collectively, “information”), the Taskforce or the Diversity Committee, as
the case may be, be disclosed to any person except to a member of the Taskforce or
Diversity Committee, who has signed an appropriate confidentiality provision, nor may
such information be used in any proceeding or forum, without the express written consent
of the Employer, Jt is recognized that the Ombudsperson may be requested by the
Taskforce to undertake a public role in connection with Taskforce initiatives and to that
end may be authorized by the Tasidforce to disclose specific information. Similarly,
community representatives on the Taskforce, if asked to undertake activity on its behalf,
will be authorized by the Taskforce to use such information as is necessary to accomplish
the objective asked of them. The above references empowenments and authorizations shall
require the joint consent of the Union and the group of hotels, and shall be deemed provided
by requesi(s) to underlake such public roles.

Wwe
45
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 129 of 148

UNITE HERE Local 26

Article 48
Food & Beverage Operations

Ifthe Employer seeks to change the current food and beverage operations, the parties will meet
and negotiate regarding those changes.

Ef the parties are unable to reach an agreement, the Employer may propose modifications to Hours
and Overtime, Lateral Service, position consolidations or eliminations, as well as wages, health,
welfare, and retitement benefits for employees in the food and beverage operation. This process
also applies to changes in the mix of food and beverage offetings in the Hotel (except banquets),
which includes converting a space to a substantially different operation, or shifting food and
beverage availability from one space to another in generally contemporaneous changes, but not to
include thé complete closure of an ouflet without any substitution of service, The Employer shall
submit its proposal fo the Union in writing at least ninety (90) days in advance of its proposed
effective date and offer to bargain with the Union over the proposal,

Ifat the end of that 90-day period, the parties have not reached an agreement, the Union shall have
the right to strike after notification by the Employer of its intent to implement its final proposal.
The Union’s decision to strike and the Employer's decision to implement its final proposal shall
be made within thirty (30) days after the expization of the 90-day period. Ifthe Employer decides
to implement its final proposal it will not include the elimination or replacement of any Union
health, welfare, and retirement benefit plans.

Article 49
Technology
A, Workplace Changes. Technological change inchides the use of automation, machines,

computers, robots, software, tablets or other handheld devices that replace or substitute for or
materially increase or decrease the type or manner of work performed by employees in the
Employer's workplace.

B. Notice and Opportunity to Bargain, The Employer shall provide the Union at least 30
days’ notice before implementation of any plans to upgrade, modify, improve, or extend
technology currently In use by bargaining writ employees thet are made after the effective date of
this Agreement. The Employer shall provide the Union at least 165 days advance notice prior ta
the implementation of any new technological change, occurring after the effective date of this
Agreement, that replaces or substitutes for or materially increases or decreases the type or matiner
of work performed by employees at the Hotel.

With respect to the implementation of new techaclogy and subject to appropriate confidentiality
agreements, the Employer shail explain to the Union the intended function of the new technology,
the nature of the technology and who will develop it, the timing of its planned implementation,
and the expected work needed to implement the technology and keep it running, and where
available shall share prototypes. Wf the Union requests to bargain, it must do so within fifteen (15)
days of the Emplayer’s notice and shall include any information requests with such notloe. The
Employer shall promptly negotiate the impact of the new technology on the bargaining unit

46 WS
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 130 of 148

Courtyard Boston Cambridge

 

employees and the work they perform. Upon notice of a demand to negotiate, the process shal] be
governed by the following rules:

1, Information: The Employer shall provide any information requested by the Union within
twenty (20) days of receipt of the notice. The Union shall be afforded up to thirty (30) days,
following receipt of requested information to meet with affected employees.

2. Negotiation: At the conclusion of the initial information gathering period, the parties shall
meet over the following fitty (50) days in an attempt io reach a resolution,

3. Mediatton: Should the parties fail to resolve the issue within fifty (50) days from when the
negotiation period opens, either party may request the services of a federal mediator.

4, Implementation. The Employer shell not implement any technology during such
negotiations, but the Employer shall have the right to implement the technology upon the
expiration of this 165-day period. The Employer shall not implement any technology unless
the Employer has carried out these duties to the Union,

This sotice and negotiation process shall be the sole and exclusive procedure for resolving disputes
over the implementation of new technology. Any disputes arising out: of this process shal! be
subject to Article 20, The arbitrator, however, shall have no authority to order any particular
outcome to the bargaining process.

Cc. Displacement. Any employee displaced due to technological change shall be entitled to
tecall to the classification from which the employee was displaced for 24 months following the
date of displacement and to preference for other job openings at the Hotel, in or out of the
bargaining unit, afer all other preferences possessed by incumbent employees at the Hotel have
been exercised but before new enuployees are hired, provided the employee is qualified for the
position or can be qualified in a reasonable period of time with adequate training provided by the
Employer, Preference in hiring also will be given to any employee displaced due to technological
change, who applies for another position for which he or she is qualified, at other Employer-
operated hotels or condos subject to a collective bargaining agreement with a UNITE HERE!
affiliate and within the same State as the hotel from which the employee was displaced.

D. Job Openings. The Employer shall make all non-supervisory job postings electronically
accessible to employees laid off under this subsection and to the Union to assist ernployees im their
job searches.

E. Other Available Work. While employees are wailing for an offer of a permanent position,
_the Employer shall offer all available extra work within their classification to them in order of
classification seniority.

BF. Recalled Employees. If an employee displaced under this subsection is recalled to (1)
another position within the Union’s bargaining unit at the Hotel, the employce shall retain his or
her house seniority and continuous service for vacation purposes, or (2) to a position outside the
bargaining unit represented by the Union, continuous service with the Employer shall be

: <7
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 131 of 148

UNITE HERE Local 26

 

recognized for vacation/PTO and health insurance purposes. If an employee displaced by
technological change is hired inte a new position at other Employer-operated hotels or condos
subject to a collective bargaining agreement with a UNITE HERE! affiliate and within the same
State as the hotel from which he or she was displaced, the provisions of that hotel’s collective
bargaining agreement shall apply.

No employee who has completed his or her probationary period and is recalled pursuant to this
subsection shall be required to complete a new probationary period but if the employee cannot
perform satisfactorily the work on the shift or station to which recalled he or she may transfer or
be transferred back to layoff status within thirty (30) days after his/her date of recall,

G. Health Contributions. The Employer shall continue to make contributions to UHH for any
employee displaced as a result of the implementation of new technology, at the mmimum level
necessary fo maintain existing benefits for six (6) months following the date of displacement.

H. Severance. If an employee displaced under this subsection elects not to seek another
position with the Employer at the outset of the displacement or is not offered another position
during the 24-month job search period, he/she will be permanently laid off and offered the
opportunity to execute a severance agreement to include a payment equal to one week of pay tor
every year of Service, subject to all legally required taxes and withholdings and a general release
of claims,

1, Reduction of Duties and Technological Maintenance. If technological changes reduce the
duties of a classification without eliminating them, the classification shall continue to exist, but

the Employer may adjust staffing levels, full or part-time status, or after bargaining with the Union
the Employer may consolidate existing classifications or distribute the remaining duties to other
bargaining unit classifications . If new technology performs functions previously performed by
bargaining unit employees and requizes human operation of machines, the machines shall be
opetated by bargaining unit employees and the Employer shail train employees m the affected
classification to operate new technology. Hf the machines used by bargaining unit employees
require daily maintenance to ensure the continued operation, then bargaining employees wiil be
trained to perfom the work, unless such work is of the kind typically performed by other bargaining
units or the Company's IT department. The Employer may limit training to those employees who
volunteer fo be trained. Training opportunities shall be offered in accordance with house seniority
among those in the affected classification. The Employer shall aliow up to two (2) Union
representatives to be present to observe the training but to not participate in it. If operation requires
a level of skill which may practically be obtained only through academic study, and the necessary
courses are offered ai educational institutions m the county where the hotel is located, the
Employer shall pay the tuition and fees of an employee taking such coursework, up to- maximum
amounts agreed to between the Employer and the Union. The Employer shall not be obligated to
pay for the time employees spend in the coursework. If an employee completes the coursework
successfully (average prades of at least “(Cl the Employer shall offer the employee the work of
operating the machine(s) associated with the employee's former job functions. Such offers shail
be for the next available position performing this work following the employee’s completion of
this coursework,

te

48
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 132 of 148

Courtyard Boston Cambridge

Article 50
Termination

This Agreement shal] remain in full foree and effect from August 1, 2018 until midnight January
31, 2023, This Agreement shall automatically be renewed in full forec and effect from year to year
after January 31, 2023 unless the Union or the Employer gives at loast 60 days’ written notice prior
to January 31,2023 or such notice prior to August 1 in atry following year to the other party hereto,
In the event that this Agreement shall be terminated in accordance with the above provisions, it is
agreed that no strike or lockout of any kind shall be caused or permitted by either party while
negotiations are pending for a new agreement, unless at least five days’ written notice by registered
mail is given to other party.

in Witness Whereof the parties hereto by their duly authorized representatives have affixed their
hands and seals on the _—s day of

Employer:
Highgate Hotels, L.P. for the Courtyard Boston Cambridge

Nee
By_ be

Michelle Laboy Cohen, VP of Human Resources

UNITE HERE Local 26:

sg ene

at Lang, reac)

49
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 133 of 148

UNITE HERE Local 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Appendix A
Minintum Rates

Kitchen 8/1/2018 : 8/1/2619 | 8/1/2020 | 8/1/2021
Cook $23.39 24.52 i *
Steward $22.79 23 80 # *
Food & Beverage Outlet 8/1/2018 | 8/1/2019 | 8/4/2020 | 8/1/2021
Server §22.10 23.41 * *
Host/Cashier $22.67 23.68 x *
Banquet B/I/2048 | 8/1/2019 | 8/1/2020 | 8/1/2621
Server $22.84 23.85 * *
House person $22.84 23,85 * *
Front Office R/T/2O18 | 8/4/2019 | 8/1/2020 | S/1/2001
Guest Service Apent $23.09 24.10 # #
Housekeeping 8/1/2018 | 8/1/2019 | 8/4/2020 | $/1/2021 |
Room Attendant $22.84 23.85 * is
House Attendant $22.84 23.85 * eet
Engineering | 8/1/2018 | 8/1/2019 | 8/1/2020 | 8/1/2021
Utility** | $23.98 | 23.85 * *

 

 

*Increases to be determined by Union pursuant to Article 10

30
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 134 of 148

Courtyard Bosten Cambridge

Appendix B
Letter of Agreement

It is understood and agreed by both parties that any separate agreements made between the Union
and the Employer signatory to the 2018 to 2023 Agreement which have not hetetofore been
revoked by the parties shall continue in full force and effect for the duration of this Agreement
unless the Union and the Hotel invaived in any such separate agreernent shall mutually agree to
amend or revoke any such agreement.

2

President Brian Lang”
For Local 26

    

gg cess

Michelle ‘Laboy Cohen, VP of Human Resources
For the Employer

 

3h
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 135 of 148

UNITE HERE Local 26

 

Appendix C

I, ‘The parties hereby establish the following procedure for the purpose of ensuring an orderly
environment for the exercise by the employees at any hotel described in the last paragraph of
Article 1 of the Agreement (hereinafter referred iv respectively as “Hotel” and “Employees”) of
their rights under Section 7 of the National Labor Relations Act and to avoid picketing and/or other
economic action directed at the Employer in the event the Union decides to conduct an organizing
campaign among Employees.

2. The parties mutually recognize that national labor law guarantees employees the right fo
form or select any labor organization to act as their exclusive representative for the purpose of
collective bargaining with their employer, or to refrain from, such activity.

3. The Employer will take a positive approach to unionization of Employees. The Employer
will not take any action nor make any statement that will directly or indirectly state or imply any
opposition by the Employer to the selection by such Employees of a collective bargaining agent,
or preference for or opposition to any particular union as a bargaining agent,

4. The Union and its representatives will not coerce or threaten any Eniployee in an effort to
obtain. authonzation cards.
3. Whenever the Employer finds it necessary fo hire new Employees for vacancies in job

classifications covered by this Agreement at a Hotel, the Employer shall notify the Union to request
applicants for such vacancies. When requesting applicants, the Employer shall state the
qualifications applicants are expected to possess, The Union may furnish applicants for the job
vacancies specified by the Employer, The Union's selection of applicants for referral shutl be on
a non-discriminatory basis and shall not be based upon or in any way affected by membership in
the Union or the Union’s by-laws, rules, regulations, constitutional provisions. or any other aspects
or obligation of Union membership policies or requirements, or upon personal characteristics of
ai applicant where discrimination based upon such characteristics is prohibited by law. The
Employer agrees that any interest demonstrated by an applicant im jotning the Union shall not
constitute grounds for discriminatory or disparate treatment nor adversely mpact the applicant's
ability to be hired by the Employer. The Employer shall be the sole judge of an applicant's
suitability, competence and qualifications to perform the work of any job to be filied.

6, Tf the Union provides written notice to the Employer of its intent to organize Employees at
a Hotel, the Erptoyer shall provide access to the premises of the Hotel and to such Employees by
the Union. The Union may erigage in organizing efforts in non-public areas of the Hotel during
Employees’ non-working times (before work, after work, and during meals and breaks) and/or
during such other periods as the parties may mutually agree upon.

7. Within ten (10) days following receipt of written notice of intent to organize Employees ai
& Hotel, the Employer will furnish the Union with a complete list of such Employees, cluding
both full and part-time Employees, showing their job classifications and departments, Within two
(2) weeks thereafter, the Employer will furnish a second list of such Employees to the Union,
including the addresses of all Employees. Thereafter, the Employer will provide updated complete

52 yi
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 136 of 148

Courtyard Boston Cambridge

 

lists monthly. The Union will indemnify and bold the Employer harmless from any liabiltty and-.
costs of litigation arising from any lawsuit filed by an employee of the Hotel because the Employer
has released to the Union the address of the employee, or to restrain the Employer from releasing
the employee’s address.

8. The Union thay request recogitition as the exclusive collective bargaining agent for such
Employees. James Litton, or another person mutually acceptable to the Employer and the Union,
will conduct a review of Employees’ authorization cards and membership information submitted
by the Union in support of its clarm to represent a majority of such Employees. If that review
establishes that a majority of auch Employees has designated the Union as their exclusive
collective hargaining representative or joined the Union, the Employer will recognize the Union
as such representative of such Employees and will extend to such employees the Agreement
between the Union and the Employer together with any amendments agreed to by the parties. The
Employer will uot file a petition with fhe National Labor Relations Board for any election in
connection with any demands for recognition provided for in this agreement. The Union and the
Employer will not file any charges with the National Labor Relations Board in connection with
any act or omission occurring within the context of this agreement; arbitration under Paragraph 12
of this Appendix, shall be the exclusive remedy.

9. The Union will not engage in picketing or other cconornic activity at any Hotel covered by
ihts Appendix, and the Employer will not engage in a lockout of the Employees. This paragrtiph
will expire with respect to any group of Employees npon recognition of the Union as the
representative of such Employees pursuant to paragraph 8; provided, however, if the Employer
recognizes any union besides Union as the exclusive collective bargaining representative of
Employees, or any of them, this paragraph shall terminate immediately and without notice.

10. No work traditionally performed by Employees in the classifications covered by this
Agreement shail be performed in any operation covered by Article 1 of the Agreement under any
sublease, sttbcontract, or other agreement unless the ferms of any lease, contract or other agreement
ave consistent with provisions of Articles 45 and 26 of the Collective Bargaining Agreement.

11. This Appendix and the last paragraph of Article 1 of the Agreement shall survive the
expiration or termination of the Agreement, provided that in the event the Union is recognized at
a time when no current collective bargaining agreement is in effect with the Employer, then the
terms and conditions to be extended to Employees in an operation upon recognition of the Union
pursuant to Paragraph 8 shall be the terms and conditions then legally applicable to employees of
the Employer until a new collective bargaining agreement exists, at which time such new
agreement shall appiy.

12. The parties agree that any disputes over the interpretation or application of this Agreement
shal! be submitted to expedited and binding arbitration, with James Litton serving as the arbitrator.
if he is unavailable to serve within fourteen (14) calendar days of notification then Larry Holden,
or another mutually acceptable person, shall be the arbitrator. The arbitrator shall have the
authority to determine the arbitration procedures to be followed. The arbitrator shall also have the
authority to order the non-compliant party to comply with this Agreement. The parties hereto agree
to comply with any order of the arbitrator, which shall be final and binding, and furthermore

33
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 137 of 148

UNITE HERE Local 26

consent to the entry of any order of the arbitrator as the order or judgment of the United States
District Court for the District of Massachusetts, without entry of findings of fact and conclusions
of law.

13, All bargaining unit work at one (1) restaurant shall be performed only by members of the
bargaining unit covered by the Agreement {or as provided by Paragraph 10 above). During the
first twelve (12} months of operation, the Employer may establish the terms and conditions of
employment for ail employees working im that restaurant, except that the employees may
participate in the benefits offered by the Employer. The employees of that (1) one restaurant shall
be covered by the terms and conditions of the Agreement after twelve (12) months of operation,
provided they have been recognized.

14. This Agreement shall be in full force and effect from the date itis fully executed on behalf

of the employer and the Union until three (3) years from the official public opening of the hotel,
or if sooner upon recognition of the Union and the extension of the Agreement to the Hotel.

A
54
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 138 of 148

Courtyard Boston Cambridge

Appendix D

Steakhouse & Sushi Bar - First Floor
Restaurant & Lounge - Second Floor

it is agreed by and between the Union and the Employer that the employees of the Bisuteki Tokyo
Japanese Steakhouse and Sushi Bar (and its successor(s), if any) at the 777 Memorial Drive
location are excluded from the unit set forth in the Agreement currently in effect. Bisuteki
employees may prepare and serve sushi in the second floor lounge.

 

2
Pod 5m

as ———

Michelle Naboy Cohen. VP of Human Resources
For the Employer

35
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 139 of 148

 

UNITE HERE Local 26
Appendix E
REIT Owner Successor Letter
Brian Lang
President
UNITE HERE Local 26

33 Harrison Avenue, 4th Floor
Boston, MA 02111

Re: Courtyard Boston Cambridge
Dear Mr. Lang:

AS yOu are aware, __. (“Owner”) is the owner of the Courtyard Boston
Cambridge (“Hotel”), and (OQperator”) is the manager of the Hotel
and the employer of all of the Hotel’s employees. Operator and UNITE HERE Local 26 (“Union”)
are parties to a collective bargaining agreement covering certain employees at the Hotel (“CBA”),

Owner is a Real Estate Investment Trust (“REIT”), Owner represents that in order to maintain its
status as a. REIT, under applicable law, it is not permitted to engage any enmplayers in the operation
of its assets or to itself operate or manage the Hotel, and, accordingly, that Operator operates the
Hotei, employs all of the individuals employed to operate the Hotel, and is the only party to the
CBA with respect to the Hotel.

Owner, nonetheless, acknowledgos that it and the Union have a common interest in. protecting
work opportunities for ali Hotel employees covered by the CBA, The Union, in accepting this
letter, acknowledges that the Owner needs the flexibility to select from time fo time the operating
entity best suited io realization of the Owner’s business objectives, and that this can be
accomplished without injury to the interests of the employees in the bargaining unit,

1. Owner agrees that while Owner owns the Hotel, the terms of any future operating
agresment or management contract covering the Hotel shall expressly require a written assumption
of the CBA including a promise that the successor or suecessors shall retain the employees
employed in the bargaining unit represented by the Union (subject to changes in the level of
staffing) and Owner shall furnish a copy of any such written assumption te the Union. Owner shall
require that the employment of bargaining unit employees retained will continue uninterrupted
without loss of seniority, compensation, benefits or other terms and conditions of employment
subject to the CBA and applicable law. No provisions. terms or obligations contained in the CBA
shali be affected, modified, altered or changed in any respect whatsoever by a change in the
management entity and the assumption of the CBA, Owner’s obligations under this Letter
Agreement shail survive the assumption of the CBA by the current management entity or by any
subsequent replacement management entity that has assumed the CBA.

56
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 140 of 148

 

Courtyard Boston Cambridge

2. Owner shall require that, if operation of the Hotel is transferred to a replacement
management entity, the Operator will, to the extent Operator has such documents, transfer to the
new management entity completed Forms [-9 for all bargaining unit employees, and direct the
snecessor management entity to maintain these Forms 1-9 in lieu of completing new Forms 1-9 for
bargaining unit employees. The foregoing obligation shall not ayply where no such forms are
required by domestic law or where applicable law mandates the successor management entity,
without regard to any voluntary election by that entity, to require bargaining unit employees to
complete new I-9 forms, and shall not prohibit the new management entity from taking reasonable
actions and/or requiring employees to take reasonable actions to correct. material omissions and.
errors in I-9 forms received from. Operator. Nothing in this provision shall be construed to require
the Operator of any successor management entity to employ individuals who are not authorized to
work in the United States, or to prohibit the Operator or any successor management entity from
conducting an E-Verify review of L-9 forms received from a predecessor if such E-Verify review
is mandated pursuant to the Operator’s of successor manapenient entity’s status as a federal
government contractor or by other provision of law or to prevent Operator from complying with
any immigration related. obligations it has as a federal contractor or by other provision of law as
they may be changed from time to time.

3. Should Owner or a direct or indirect subsidiary of Gwner sell or otherwise transter a
controlling ownership interest in all or any part of the business of the Hotel (in one or a series of
related stock or asset transactions), or in the event there is a change in the form of ownership of
the Hotel or assets to which Owner is a party, then Owner shall, as a material condition to such
transaction, obtain from the other partGes) to the transaction who will take thereby any interest in
the business or assets used in the business (“Transferee”’) one of the following; (x) if the Transferee
is a REIT, a written asswaption of this Letter Agreement or (y) if the Transferee is not a REIT
entity and is not itself an operator of the Hotel, either directly or indirectly through an affiliate, a
written assumption of the provisions of the CBA applicable te the Hotel owners that are not also
employers of bargaining wit employees (the “Owner Obligations”), or (z) if the Transferee is not
a REIT and is itself an operator of the Hotel, either directly or indirectly through an affiliate, a
written assumption of the CBA. Owner Obligations shail iaclude in the case of a transferee that is
hota REIT entity and will not operate the Hotel the obligation to insure that any operator id retains
to operate the Hotel will assume the CBA-

4, In ne event shail Owner be responsible for obligations under this Leiter Agreernent that
atise from and after the date it transfers all or a controlling interest in the Hotel to another entity
that has agreed io be bound by the CBA, the Owner Obligations under the CBA, or this Letter
Agreement, as the case may be,

a Nothing in this Letter Agreement or in the CBA shall! be construed to preclude an Owner
or any other party in interest from contracting for the use of space that is not controlied or managed
by the Operator as an existing part of the hotel operation, or preclude the continued leasing or
future leasing whether to the current or any other lessee of any space curtently leased in the Hotel.
Further, nothing in this Letter Agreement or the Local CBA shall be construed to preclude the
leasing of space currently controlled by the Operator to a different third party provided that fhe
new lessee abides by the provisions of sub-section (b} in the following parapraph.

57
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 141 of 148

UNITE HERE Local 26

 

6. Owner agrees that it will not require Operator to relinquish any part of the Hotel premises
managed by the Operator except for (a} use in operations that would not be covered by the CBA
ifthey were conducted by the Operator or (b) use in operations that would be covered by the CBA
provided that the economic package paid to or on behalf of employees performing work covered
by the CBA shall not be less than the economic package paid to or on behalf of employees under
the CBA and shall include an employer-paid defined benefit pension plan. The economic package
shall include all emoluments of employment having definite and quantifiable economic value,
meluding but not limited to wages (including premiums, bonuses and incentives, guaranteed
workdays or workweeks, health and hespitalization benefits, retirement plan participation, paid
vacation, paid holidays and paid sick leave), Nothimg in this section or this Letter Agreement
generally is intended to expand or otherwise add to the existing bargaining wiit covered by the
CBA.

7. Nothing in this Letter Agreement shall be interpreted to create a joint employer relationship
between the Owner and the Operator.

8. The Owner shall not have any obligations to the Union with tespect to the Hotel except as
are expressly set forth in this Letter Agreement and shall noi, solely by virtue of this Letter
Agreement, have any obligations to the Union with respect to any proporty it now owns or in the
future may own, other than the Hotel.

9, This Letter Agreement shall apply during the term of the CBA and shall survive and
continue for one (1) year following expiration of the CBA.

10. Any dispute arising from this Letter Agreement shall be subject to final and binding
arbitration under the terms set forth in the sections of the CBA governing grievances and
arbitration.

11. Shonidany part hereof or any provision herein contained be rendered or declared illegal or
an unfair labor practice by reason of any existing or subsequently enacted legislation or by any
decree of a court of competent jurisdiction or by the decision of any authorized government agency
such invalidation of such part or portion of this Letter Agreement shall not invalidate the remaining
portions thereof, provided, however, upon such invalidation, the parties agree immediately to meet
and negotiate substitute provisions for such parts or provisions rendered or declared illegal or an
unfair labor practice. The remaining parts or provisions shall remain in full force and effect.

12. The Owner agrees that the Union shall not be required to post a bond or other security as a
condition ta obtaining an injunction or other equitable relief against a violation or threatened —
violation of this Letter Agreement.

This Letter Agreement constitutes the entire understanding hetween the Owner and the Union with
respect to employees of the Hotel and may not be modified except by a writing signed by the
Owner. It may be executed in two or more counterparts and via facsimile or electronic mail
delivery, each of which shall be deemed an original but ali of which taken together shall constitute
one and the same agreement.

38
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 142 of 148

Courtyard Boston Cambridge

Sincerely,

REIT Owner Representative

ACCEPTED:

By:

 

Brian Lang, President
UNITE HERE Local 26

39
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 143 of 148

UNITE HERE Loeal 26

 

Appendix F
Non-RETT Owner Successor Letier

Brian Lang

President

UNITE HERE Local 26

33 Harrison Avenue, 4th Floor
Boston, MA 62111

Re: Courtyard Boston Camnbridge
Dear Mr. Lang:

As you are aware, ‘]'7] | Memoria é Li Owner”) is the owner of the Courtyard Boston
Cambridge (“Hotel”), and Hiren cate Hotes i @Operator”) is the manager of the Hotel
ang the employer of all of the Hotel’s employees’ Operator and LINITE HERE Local 26 (“Union”)
are parti¢s to a collective bargaining agreement covering ceriain employees atthe Hotel (“CBA”).
ihe Operator provided to us and we have reviewed a copy of the CBA between the Union and the
Gperator, inchwling the obligations of Oumer under the provisions concerning successurship
{Article 26). Qumer hereby agrees to comply with Article 26 of the CBA, alf of which is
incorporated erein by reference, N othing in this Letter shall create a joint employer relationship
between Owner and Operator or serve as evidence of a joint employer relationship or otherwise
creale or act as evidence of an employer-employee relationship between the Owner and any
eutployees of the Hotel. Furthermore. nothing in this Letter shall be construed ag evidence that the
Owner is bound to any provision of the CBA, except as explicitly stated above,

 

Sincerely,

By: eae 7
Owndr Representdiiy
pir ue ESCA

A Sado r i 28% Signatory
ACCEPTED:

Ne 2 oak

Brian Lang, Presidént
UNITE HERE Local 26

60
20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 144 of 148

Case 1

 

 

 

Ae
:

ail

‘

a ae
He ater

§

 

Ard

 

 
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 145 of 148

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SANDRA PADILLA,
Plaintiff,
v. : Civil Action No,
HIGHGATE HOTELS, L.P. d/b/a
COURTYARD BY MARRIOT, )
Defendant. |

 

AFFIDAVIT OF JUSTIN MAPES

I, Justin Mapes, hereby depose and state as follows;

Hea Tam over the age of 18, and | understand and believe in the obligations of an
oath, | am employed by the Defendant, Highgate Hotels, L.P. (“Highgate”), as its Deputy
General Counsel. The facts set forth in this Affidavit are based on my personal knowledge,
and/or on the records that Highgate maintains in the ordinary course of its business.

2, Highgate is a limited partnership organized under the laws of the state of
Delaware, and its principal place of business is in the state of Texas,

ay Highgate has a multi-tiered ownership structure consisting of limited

partnerships, limited Hability companies, and trusts, as well as one corporation and several

individuals.

4. None of the individuals in Highgate’s ownership structure is a citizen of
Massachusetts.

2, The only corporation in Highgate’s ownership structure is a Texas corporation

with its principal place of business in the state of Texas.
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 146 of 148

6. The trusts in Highgate’s ownership structure are all “traditional” trusts (as
opposed to “business” trusts). The sole trustee of each and every one of those trusts ---JPMorgan
Trust Company of Delaware—is a Delaware corporation with its principal place of business in
the state of Delaware. All of the beneficiaries of the trusts in Highgate’s ownership structure are
individuals, and none of those mdividuals is a citizen of Massachusetts.

ay Lach of the partners in each and every one of the limited partnerships in
Highgate’s ownership structure is one of the following: (a) another of the limited partnerships in
Highgate’s ownership structure; (b) one of the individuals referred to in Paragraph 4 of this
Affidavit; (c) the corporation described in Paragraph 45 of this Affidavit; (d) one of the trusts
referred to in Paragraph 6 of this Affidavit; or (e) one of the limited lability companies whose
members are described in Paragraphs 8 and 10 of this Affidavit.

8. Each of the members in each and every one of the limited liability companies in
Highgate’s ownership structure is one of the following: (a) another ofthe limited liability
companies in Highgate’s ownership structure; (b) one of the one of the individuals referred to in
Paragraph 4 of this Affidavit; (c) the corporation described in Paragraph 3 of this Affidavit; (d)
one of the trusts referred to in Paragraph 6 of this Affidavit; or (e) one of the limited partnerships
whose partners are described in Paragraphs 7 and 9 of this Affidavit,

9. None of the limited partnerships in Highgate’s ownership structure is organized
under the laws of the Commonwealth of Massachusetts, or has its principal place of business in
the Commonwealth of Massachusetts. None of the partners in any of those limited partnerships
is a citizen or resident of Massachusetts.

10. None of the limited liability companies in Highgate’s ownership structure is

organized under the laws of the Commonwealth of Massachusetts, or has its principal place of
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 147 of 148

business in the Commonwealth of Massachusetts. None of the members in any of those limited

liability companies is a citizen or resident of Massachusetts.

Signed under the penalties of perjury this 21st day of December, 2020.

i

t

i af

a 1a L. “ye if :
juten : Napaee

. i
i}
A

 

Justin Mapes
Case 1:20-cv-12282-MLW Document 1-1 Filed 12/23/20 Page 148 of 148

CERTIFICATE OF SERVICE

Thereby certify that on December _, 2020 a true and correct copy of the foregoing
document was served by e-mail upon counsel for Plaintiff, as follows:

Lori A. Jodoin, Esq.
lori@theemploymentlawyers.com

 

Patrick M. Curran, Jr.

45370887.1
